Exhibit 10.1

 

EXECUTION COPY

 

$1,100,000,000

 

AMENDED AND RESTATED

SENIOR SECURED SUPERPRIORITY

DEBTOR-IN-POSSESSION CREDIT AGREEMENT

 

Dated as of October 15, 2002

 

Among

 

WORLDCOM, INC.

 

as Borrower

 

and

 

THE GUARANTORS PARTY HERETO

 

and

 

CITICORP USA, INC.

 

as Administrative Agent

 

and

 

CITIBANK, N.A.

 

as Initial L/C Issuer

 

and

 

J.P. MORGAN SECURITIES INC.

 

as Syndication Agent, Joint Lead Arranger and Joint Bookrunner

 

and

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

as Documentation Agent and Collateral Monitoring Agent

 

and

 

GECC CAPITAL MARKETS GROUP, INC.

 

as Joint Lead Arranger

 

and

 

SALOMON SMITH BARNEY INC.

 

as Joint Lead Arranger and Joint Bookrunner

 

and

 

THE CIT GROUP/BUSINESS CREDIT, INC. and FOOTHILL CAPITAL CORPORATION

 

as Co-Documentation Agents

 

and

 

THE INITIAL LENDERS AND THE OTHER LENDERS PARTY HERETO



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

ARTICLE I      DEFINITIONS AND ACCOUNTING TERMS     

Section 1.01 Certain Defined Terms

   3

Section 1.02 Computation of Time Periods

   32

Section 1.03 Accounting Terms

   32

Section 1.04 Amendment and Restatement of the Facilities, Generally

   32 ARTICLE II     

AMOUNTS AND TERMS OF THE ADVANCES

AND THE LETTERS OF CREDIT

    

Section 2.01 The Advances

   32

Section 2.02 Making the Advances

   33

Section 2.03 Issuance of and Drawings and Reimbursement Under Letters of Credit

   34

Section 2.04 Repayment of Advances

   40

Section 2.05 Termination or Reduction of Commitments

   41

Section 2.06 Prepayments

   41

Section 2.07 Interest

   42

Section 2.08 Fees

   43

Section 2.09 Conversion of Advances

   44

Section 2.10 Increased Costs, Etc.

   44

Section 2.11 Payments and Computations

   46

Section 2.12 Taxes

   47

Section 2.13 Sharing of Payments, Etc.

   49

Section 2.14 Use of Proceeds

   50

Section 2.15 Defaulting Lenders

   50

Section 2.16 Evidence of Debt

   53

Section 2.17 Priority and Liens

   53

Section 2.18 Payment of Obligations

   54

Section 2.19 No Discharge: Survival of Claims

   54 ARTICLE III      CONDITIONS TO EFFECTIVENESS     

Section 3.01 Conditions Precedent to Effectiveness

   54

Section 3.02 Conditions Precedent to Each Borrowing and Issuance

   56

Section 3.03 Determinations Under Section 3.01

   57

 



--------------------------------------------------------------------------------

ARTICLE IV      REPRESENTATIONS AND WARRANTIES     

Section 4.01 Representations and Warranties of the Loan Parties

   57 ARTICLE V      COVENANTS OF THE LOAN PARTIES     

Section 5.01 Affirmative Covenants

   61

Section 5.02 Negative Covenants

   64

Section 5.03 Reporting Requirements

   68

Section 5.04 Financial Covenants

   72 ARTICLE VI      EVENTS OF DEFAULT     

Section 6.01 Events of Default

   73

Section 6.02 Actions in Respect of the Letters of Credit upon Default

   77 ARTICLE VII      THE AGENTS     

Section 7.01 Appointment and Authorization of the Agents

   77

Section 7.02 Delegation of Duties

   78

Section 7.03 Liability of Agents

   78

Section 7.04 Reliance by Agents

   78

Section 7.05 Notice of Default

   79

Section 7.06 Credit Decision; Disclosure of Information by Agents

   79

Section 7.07 Indemnification of Agents

   80

Section 7.08 Agents in Their Individual Capacity

   80

Section 7.09 Successor Agent

   81

Section 7.10 Administrative Agent May File Proofs of Claim

   81

Section 7.11 Collateral and Guaranty Matters

   82

Section 7.12 Other Agents; Arrangers and Managers

   82 ARTICLE VIII      SUBSIDIARY GUARANTY     

Section 8.01 Subsidiary Guaranty

   83

Section 8.02 Guaranty Absolute

   83

Section 8.03 Waivers and Acknowledgments

   84

Section 8.04 Subrogation

   85

Section 8.05 Additional Guarantors

   86

 

ii



--------------------------------------------------------------------------------

Section 8.06 Continuing Guarantee; Assignments

   86

Section 8.07 No Reliance

   86 ARTICLE IX      SECURITY     

Section 9.01 Grant of Security

   86

Section 9.02 Further Assurances

   91

Section 9.03 Rights of Lender; Limitations on Lenders’ Obligations

   92

Section 9.04 Covenants of the Loan Parties with Respect to Collateral

   93

Section 9.05 Performance by Agent of the Loan Parties’ Obligations

   97

Section 9.06 The Administrative Agent’s Duties

   98

Section 9.07 Remedies

   99

Section 9.08 Modifications

   101

Section 9.09 Release; Termination

   102 ARTICLE X      MISCELLANEOUS     

Section 10.01 Amendments, Etc.

   103

Section 10.02 Notices, Etc.

   104

Section 10.03 No Waiver; Remedies

   105

Section 10.04 Costs, Fees and Expenses

   105

Section 10.05 Right of Set-off

   107

Section 10.06 Binding Effect

   107

Section 10.07 Successors and Assigns

   107

Section 10.08 Execution in Counterparts

   110

Section 10.09 Confidentiality; Press Releases and Related Matters

   110

Section 10.10 Jurisdiction, Etc.

   110

Section 10.11 Governing Law

   111

Section 10.12 Waiver of Jury Trial

   112

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule I

   -     

Commitments and Applicable Lending Offices

Schedule II

   -     

Intellectual Property

Schedule III

   -     

Material IP Agreements

Schedule IV

   -     

Initial Pledged Equity

Schedule V

   -     

Initial Pledged Debt

Schedule 1.01(a)

   -     

Eligible Real Property

Schedule 1.01(b)

   -     

Material Guarantors

Schedule 1.01(c)

   -     

Material Intellectual Property

Schedule 3.01

   -     

Disclosures

Schedule 4.01

   -     

Equity Investors; Subsidiaries

Schedule 4.01(c)

   -     

Violations

Schedule 5.01(j)

   -     

Unblocked Accounts

Schedule 5.01(l)

   -     

Excluded Accounts

Schedule 5.02(c)(viii)

   -     

Insurance Premium and Surety Bond Financings

Schedule 5.02(h)

   -     

Existing Investments

Schedule 5.02(i)

   -     

Permitted Asset Sales

EXHIBITS

Exhibit A

   -     

Form of Note

Exhibit B

   -     

Form of Notice of Borrowing

Exhibit C

   -     

Form of Assignment and Assumption

Exhibit D

   -     

Form of Opinion of Borrower’s Counsel

Exhibit E

   -     

Interim Order

Exhibit F

   -     

Final Order

 

iv



--------------------------------------------------------------------------------

Exhibit G

   -      Form of IP Security Agreement Supplement

Exhibit H

   -      Form of Guaranty Supplement

Exhibit I

   -     

Form of Borrowing Base Certificate

Exhibit J

   -      Form of Mortgage

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED

SENIOR SECURED SUPERPRIORITY

DEBTOR-IN-POSSESSION CREDIT AGREEMENT

 

AMENDED AND RESTATED SENIOR SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT
AGREEMENT (this “Agreement”) dated as of October 15, 2002 among WORLDCOM, INC.,
a Georgia corporation and a debtor and debtor-in-possession in a case pending
under chapter 11 of the Bankruptcy Code (as hereinafter defined) (the
“Borrower”), and each of the direct and indirect subsidiaries of the Borrower
signatory hereto (each, a “Guarantor”, and, collectively, together with any
person that becomes a Guarantor hereunder pursuant to Section 8.05, the
“Guarantors”), each of which is a debtor and debtor-in-possession in a case
pending under Chapter 11 of the Bankruptcy Code, the Initial Lenders (as
hereinafter defined) and the other banks, financial institutions and other
institutional lenders party hereto (each, a “Lender”, and collectively with the
Initial Lenders and any other person that becomes a Lender hereunder pursuant to
Section 10.07, the “Lenders”), CITIBANK, N.A. (“Citibank”), as the initial L/C
Issuer (in such capacity, the “Initial L/C Issuer”), CITICORP USA, INC.
(“CUSA”), as administrative agent (or any successor appointed pursuant to
Article VII, the “Administrative Agent”) for the Lender Parties and the other
Secured Parties (each as hereinafter defined), J.P. MORGAN SECURITIES INC. (“JP
Morgan”), as syndication agent (or any successor appointed pursuant to Article
VII, the “Syndication Agent”), joint lead arranger and joint bookrunner, GENERAL
ELECTRIC CAPITAL CORPORATION (“GECC”), as documentation agent and collateral
monitoring agent (or any successor appointed pursuant to Article VII, the
“Collateral Monitoring Agent”) for the Lender Parties and the other Secured
Parties, GECC CAPITAL MARKETS GROUP, INC. (“GCMG”), as joint lead arranger,
SALOMON SMITH BARNEY INC. (“SSB”), as joint lead arranger and joint bookrunner,
and THE CIT GROUP/BUSINESS CREDIT, INC. and FOOTHILL CAPITAL CORPORATION, as
co-documentation agents.

 

PRELIMINARY STATEMENTS

 

(1) On July 21, 2002 (the “Petition Date”), the Borrower and the Guarantors
filed voluntary petitions in the United States Bankruptcy Court for the Southern
District of New York (the “Bankruptcy Court”) for relief, and commenced
proceedings (the “Cases”) under chapter 11 of the U.S. Bankruptcy Code (11
U.S.C. §§ 101 et seq.; the “Bankruptcy Code”) and have continued in the
possession of their assets and in the management of their businesses pursuant to
Sections 1107 and 1108 of the Bankruptcy Code.

 

(2) On July 23, 2002 (the “Prior Effective Date”), the parties hereto entered
into a Senior Secured Superpriority Debtor-in-Possession Credit Agreement (the
“Existing Agreement”) to provide for term, working capital and letter of credit
facilities (collectively, the “Facilities”) in an aggregate principal amount not
to exceed $2,000,000,000.

 

(3) The parties hereto have agreed to amend and restate the Existing Agreement
in its entirety on the terms and conditions set forth herein, including, without

 



--------------------------------------------------------------------------------

limitation, a reduction in the aggregate principal amount of the Facilities to
an amount not to exceed $1,100,000,000.

 

(4) To provide guarantees and security for the repayment of the advances under
the Facilities, as amended and restated hereby, the reimbursement of any drawing
under a letters of credit and the payment of the other obligations of the
Borrower hereunder and under the other Loan Documents (as hereinafter defined),
the Borrower and the Guarantors, as the case may be, will continue to provide to
the Administrative Agent and the Lender Parties the following, each as more
fully described herein:

 

(a) a guaranty from each of the Guarantors of the due and punctual payment of
the obligations of the Borrower hereunder;

 

(b) an allowed administrative expense claim pursuant to Section 364(c)(1) of the
Bankruptcy Code in each of the Cases having priority over all administrative
expenses of the kind specified in, or arising under, any Sections of the
Bankruptcy Code (including, without limitation, Sections 105, 326, 328, 330,
331, 503(b), 507(b), 546(c) or 726 thereof) whether or not such claims or
expenses may become secured by a judgment lien or other non-consensual lien,
levy or attachment;

 

(c) first priority liens granted to the Administrative Agent on behalf of the
Lender Parties pursuant to Section 364(c)(2) of the Bankruptcy Code on all real,
personal and mixed property of the Borrower and the Guarantors that is not
subject to valid and perfected liens on the commencement of the Cases or to
valid liens in existence at the time of such commencement that subsequently are
perfected pursuant to Section 546(b) of the Bankruptcy Code;

 

(d) pursuant to Section 364(c)(3) of the Bankruptcy Code, junior liens granted
to the Administrative Agent on behalf of the Lender Parties on all real,
personal and mixed property of the Borrower and the Guarantors that is subject
to valid and perfected liens in existence at the time of commencement of the
Cases or to valid liens in existence at the time of such commencement that
subsequently are perfected pursuant to Section 546(b) of the Bankruptcy Code;

 

provided, that, each of the foregoing clauses (b) through (d) shall be subject
to the Carve-Out (as hereinafter defined).

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:

 

2



--------------------------------------------------------------------------------

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

“Account Collateral” has the meaning specified in Section 9.01(f).

 

“Account Debtor” means, with respect to any Account, the obligor with respect to
such Account.

 

“Accounts” has the meaning set forth in the UCC.

 

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

 

“Administrative Agent’s Account” means the account of the Administrative Agent
maintained by the Administrative Agent with Citibank, N.A. at its office at 399
Park Avenue, New York, New York 10043, ABA #021000089, Account No. 38858061,
Attention: May Wong, Reference: WorldCom.

 

“Advance” means a Working Capital Advance or a L/C Advance.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 5% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.

 

“After-Acquired Intellectual Property” has the meaning specified in Section
9.04(h)(v).

 

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Agents and Affiliates.

 

“Agents” means the Administrative Agent, the Collateral Monitoring Agent, the
Syndication Agent and the Joint Lead Arrangers.

 

“Applicable Lending Office” means, with respect to each Lender Party, such
Lender Party’s Domestic Lending Office in the case of a Base Rate Advance and
such Lender Party’s Eurodollar Lending Office in the case of a Eurodollar Rate
Advance.

 

“Applicable Margin” means 2.50% per annum for Base Rate Advances and 3.50% per
annum for Eurodollar Rate Advances.

 

“Applicable Percentage” means a percentage per annum of the daily average Unused
Working Capital Commitment (whether or not then available) equal to (a) 1.00%
for each month during which the daily average Unused Working Capital Commitment
(whether or not then available) shall be equal to or greater than 66.66%, (b)
0.75% for

 

3



--------------------------------------------------------------------------------

each month during which the daily average Unused Working Capital Commitment
(whether or not then available) shall be equal to or greater than 33.33% but
less than 66.66% and (c) 0.50% for each month during which the daily average
Unused Working Capital Commitment (whether or not then available) shall be less
than 33.33%.

 

“Appropriate Lender” means, at any time, with respect to (a) the Working Capital
Facility, a Lender that has a Commitment with respect to such Facility at such
time and (b) the Letter of Credit Sublimit, (i) the L/C Issuer and (ii) if the
other Lenders have made L/C Advances pursuant to Section 2.03(c) that are
outstanding at such time, each such other Lender.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender Party and an Eligible Assignee, and accepted by the Administrative Agent,
in accordance with Section 10.07 and in substantially the form of Exhibit C
hereto.

 

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

 

“Available Billed Accounts Receivable” means, at the time of any determination
(a) the product of (i) the aggregate amount of Eligible Billed Accounts
Receivable at such time minus the Dilution Reserve at such time, multiplied by
(ii) 85%, minus (b) the Reserve for Taxes at such time.

 

“Available Real Property” means, at the time of any determination, the product
of (a) the Fair Market Value at such time of Eligible Real Property at such time
multiplied by (b) 50%.

 

“Available Real Property Limit” means at any time of determination an amount
equal to Available Real Property at such time, provided that such amount shall
not exceed the lesser of (a) 33.3333% of the sum of (i) Available Billed
Accounts Receivable at such time and (ii) Available Unbilled Receivables at such
time or (b) 25% of Facility Availability at such time.

 

“Available Unbilled Receivables” means at any time of determination the product
of the aggregate amount of Eligible Unbilled Receivables at such time multiplied
by 50%.

 

“Available Unbilled Receivables Limit” means an amount equal to Available
Unbilled Receivables at such time, provided that such amount shall not exceed
$300,000,000.

 

“Bankruptcy Code” has the meaning specified in the Preliminary Statements.

 

“Bankruptcy Court” has the meaning specified in the Preliminary Statements and
means the United States District Court for the Southern District of New York
when such court is exercising direct jurisdiction over the Cases.

 

4



--------------------------------------------------------------------------------

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

 

(a) the rate of interest announced publicly by Citibank in New York, New York,
from time to time, as Citibank’s base rate;

 

(b) the sum (adjusted to the nearest 1/4 of 1% or, if there is no nearest 1/4 of
1%, to the next higher 1/4 of 1%) of (i) ½ of 1% per annum, plus (ii) the rate
obtained by dividing (A) the latest three-week moving average of secondary
market morning offering rates in the United States for three-month certificates
of deposit of major United States money market banks, such three-week moving
average (adjusted to the basis of a year of 360 days) being determined weekly on
each Monday (or, if such day is not a Business Day, on the next succeeding
Business Day) for the three-week period ending on the previous Friday by
Citibank on the basis of such rates reported by certificate of deposit dealers
to and published by the Federal Reserve Bank of New York or, if such publication
shall be suspended or terminated, on the basis of quotations for such rates
received by Citibank from three New York certificate of deposit dealers of
recognized standing selected by Citibank, by (B) a percentage equal to 100%
minus the average of the daily percentages specified during such three-week
period by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirement (including, but not
limited to, any emergency, supplemental or other marginal reserve requirement)
for Citibank with respect to liabilities consisting of or including (among other
liabilities) three-month U.S. dollar non-personal time deposits in the United
States, plus (iii) the average during such three-week period of the annual
assessment rates estimated by Citibank for determining the then current annual
assessment payable by Citibank to the Federal Deposit Insurance Corporation (or
any successor) for insuring U.S. dollar deposits of Citibank in the United
States; and

 

(c) ½ of one percent per annum above the Federal Funds Rate.

 

“Borrower” has the meaning specified in the recital of parties to this
Agreement.

 

“Borrower’s Account” means the account of the Borrower maintained by the
Borrower with Citibank, at its office at 399 Park Avenue, New York, New York
10043, having the account number as specified in writing to the Administrative
Agent.

 

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by the Lenders.

 

“Borrowing Base Availability” means, at any time, the lesser of (a) the Loan
Value at such time less the sum of (i) the Carve-Out, (ii) the Constructive
Trust Reserve and (iii) any other reserves determined to be reasonably necessary
or appropriate in the reasonable discretion of the Initial Lenders and (b) the
Facility Availability at such time. The Borrowing Base Availability at any time
shall be determined by reference to the most recent Borrowing Base Certificate
delivered to the Administrative Agent pursuant

 

5



--------------------------------------------------------------------------------

to Section 5.03(q). Standards of eligibility and reserves and advance rates in
connection with the Borrowing Base Availability may be revised and adjusted from
time to time in the reasonable discretion of the Initial Lenders, with any
changes in such standards to be effective 3 days after delivery of notice
thereof to any Loan Party.

 

“Borrowing Base Certificate” means a certificate in substantially the form of
Exhibit I hereto (with such changes therein as may be required by the
Administrative Agent or the Initial Lenders to reflect the components of, and
reserves against, the Borrowing Base Availability as provided for hereunder from
time to time), executed and certified as accurate and complete by a Responsible
Officer of the Borrower or by the controller of the Borrower, which shall
include detailed calculations as to the Borrowing Base Availability as
reasonably requested by the Administrative Agent or the Initial Lenders.

 

“Borrowing Base Deficiency” means, at any time, the failure of (a) Borrowing
Base Availability at such time to equal or exceed (b) the sum of (i) the
aggregate principal amount of the Working Capital Advances and the Letter of
Credit Advances outstanding at such time plus (ii) the aggregate Available
Amount under all Letters of Credit outstanding at such time plus (iii) the
aggregate amount of all other Obligations under the Loan Documents.

 

“Budget Variance Report” means a report calculated in accordance with (a) the
budget forecasts provided pursuant to Section 3.01 or (b) the budget forecasts
to be provided pursuant to Section 5.03(e), as applicable, in each case
certified by a Responsible Officer of the Borrower, in form and substance
reasonably satisfactory to the Initial Lenders, to be delivered on a weekly
basis no later than the third Business Day of each week showing cash usage and
borrowing variance for the preceding week.

 

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market.

 

“Capital Expenditures” means, for any Person for any period, the sum (without
duplication) of (a) all expenditures made, directly or indirectly, by such
Person or any of its Subsidiaries during such period for equipment, fixed
assets, real property or improvements, or for replacements or substitutions
therefor or additions thereto, that have been or should be, in accordance with
GAAP, reflected as additions to property, plant or equipment on a Consolidated
balance sheet of such Person and (b) the aggregate principal amount of all Debt
(including Obligations under Capitalized Leases) assumed or incurred in
connection with any such expenditures. For purposes of this definition, the
purchase price of equipment that is purchased simultaneously with the trade in
of existing equipment or with insurance proceeds shall be included in Capital
Expenditures only to the extent of the gross amount of such purchase price less
the credit granted by the seller of such equipment for the equipment being
traded in at such time or the amount of such proceeds, as the case may be. In
addition, the definition of “Capital Expenditures” shall include, for all
purposes of the Loan Documents, (i) all expenditures made, directly or

 

6



--------------------------------------------------------------------------------

indirectly, by the appropriate Person or any of its Subsidiaries during the
relevant period for capitalized software development costs and (ii) the
aggregate principal amount of all Debt (including obligations under Capitalized
Leases) assumed or incurred in connection with such expenditures.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Carve-Out” means (i) all fees required to be paid to the Clerk of the
Bankruptcy Court and to the Office of the United States Trustee under Section
1930(a) of title 28 of the United States Code and (ii) an amount not exceeding
$12,500,000 in the aggregate, which amount may be used after the occurrence and
during the continuance of an Event of Default, to pay fees or expenses incurred
by the Borrower and any Committee in respect of (A) allowances of compensation
for services rendered or reimbursement or expenses awarded by the Bankruptcy
Court to the Borrower’s or any Committee’s professionals, any chapter 11 or
chapter 7 trustees or examiners appointed in these cases and (B) the
reimbursement of expenses incurred by Committee members in the performance of
their duties that are allowed by the Bankruptcy Court; provided, however, that
the Borrower and each Guarantor shall be permitted to pay compensation and
reimbursement of expenses allowed and payable under Sections 330 and 331 of the
Bankruptcy Code, such dollar limitation on fees and disbursements shall not be
reduced by the amount of any compensation and reimbursement of expenses paid or
incurred (to the extent ultimately allowed by the Bankruptcy Court) prior to the
occurrence of an Event of Default in respect of which the Carve-Out is invoked
or any fees, expenses, indemnities or other amounts paid to the Administration
Agent or the Lenders and their respective attorneys and agents under this
Agreement or otherwise; and provided, further, that nothing herein shall be
construed to impair the ability of any party to object to any of the fees,
expenses, reimbursement or compensation described in clauses (A) and (B) above.

 

“Cases” has the meaning specified in the Preliminary Statements.

 

“Cash Concentration Account” has the meaning specified in Section 5.01(m).

 

“Cash Equivalents” means any of the following, to the extent owned by the
Borrower or any of its Subsidiaries free and clear of all Liens other than Liens
created under the Collateral Documents and having a maturity of not greater than
12 months from the date of issuance thereof: (a) readily marketable direct
obligations of the Government of the United States or any agency or
instrumentality thereof or obligations unconditionally guaranteed by the full
faith and credit of the Government of the United States, (b) insured
certificates of deposit of or time deposits with any commercial bank that is a
Lender Party or a member of the Federal Reserve System that issues (or the
parent of which issues) commercial paper rated as described in clause (c), is
organized under the laws of the United States or any state thereof and has
combined capital and surplus of at least $1 billion, (c) commercial paper in an
aggregate amount of no more than $25,000 per issuer outstanding at any time,
issued by any corporation organized under the laws of any state of the United
States and rated at least “Prime-1” (or the then

 

7



--------------------------------------------------------------------------------

equivalent grade) by Moody’s Investors Service, Inc. or “A-1” (or the then
equivalent grade) by Standard & Poor’s Ratings Services or (d) Investments,
classified in accordance with GAAP, as current assets of the Borrower or any of
its Subsidiaries, in money market investment programs registered under the
Investment Company Act of 1940, as amended, which are administered by financial
institutions that have the highest rating obtainable from either Moody’s
Investors Service, Inc. or Standard & Poor’s Ratings Services, and the
portfolios of which are limited solely to Investments of the character and
quality described in clauses (a), (b) and (c) of this definition or (e) offshore
overnight interest bearing deposits in foreign branches of Citibank or JP Morgan
Chase Bank.

 

“Cash Flow” means for any period, (a) EBITDA for such period less (b) the sum of
(i) Professional Fees accrued in connection with the Cases during such period
and (ii) Capital Expenditures made during such period.

 

“Change of Control” means and shall be deemed to have occurred upon the
occurrence of any of the following events: (i) any Person or “group” (within the
meaning of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, and
regulations promulgated thereunder) shall have acquired beneficial ownership of
more than 35% of the outstanding shares of the Equity Interests of the Borrower
and (ii) the board of directors of the Borrower shall cease to consist of a
majority of Continuing Directors of the Borrower. “Continuing Directors” shall
mean the directors of the Borrower on the Effective Date and each other
director, if, in each case, such other director’s nomination for election to the
board of directors of the Borrower is recommended by at least a majority of the
then Continuing Directors.

 

“Citibank” has the meaning specified in the recital of parties to this
Agreement.

 

“Collateral” means all “Collateral” referred to in the Collateral Documents and
all other property that is or is intended to be subject to any Lien in favor of
the Administrative Agent for the benefit of the Secured Parties.

 

“Collateral Documents” means, collectively, the provisions of Article IX of this
Agreement, the Intellectual Property Security Agreement, the Mortgages and any
other agreement that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.

 

“Collateral Monitoring Agent” has the meaning specified in the recital of
parties to this Agreement.

 

“Commercial Letter of Credit” means any Letter of Credit that is issued for the
benefit of a supplier of Inventory to the Borrower or any of its Subsidiaries to
effect payment for such Inventory.

 

“Commitment” means a Working Capital Commitment or a Letter of Credit
Commitment.

 

“Committee” means any statutory committee appointed in the Cases.

 

8



--------------------------------------------------------------------------------

“Company” means, collectively, the Borrower and its Subsidiaries.

 

“Computer Software” has the meaning specified in Section 9.01(g)(iv).

 

“Confidential Information” means any and all material non-public information
delivered or made available by any Loan Party relating to any Loan Party or
their respective businesses, other than any such information that is available
publicly prior to disclosure by a Loan Party.

 

“Confidential Information Memorandum” means the confidential information
memorandum dated September 2002 used by the Joint Lead Arrangers in connection
with the syndication of the Commitments.

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

“Constructive Trust Order” has the meaning specified in Section 6.01(g)(i).

 

“Constructive Trust Reserve” means, at any time of determination, the aggregate
value of all property of each Loan Party and its Subsidiaries that is subject to
a Constructive Trust Order.

 

“Conversion”, “Convert” and “Converted” each refers to the conversion of
Advances from one Type to Advances of the other Type.

 

“Copyrights” has the meaning specified in Section 9.01(g)(iii).

 

“CUSA” has the meaning specified in the recital of parties to this Agreement.

 

“Debt” of any Person means (a) all indebtedness of such Person for borrowed
money, (b) all Obligations of such Person for the deferred purchase price of
property or services (other than trade payables not overdue by more than 90 days
incurred in the ordinary course of such Person’s business), (c) all Obligations
of such Person evidenced by notes, bonds, debentures or other similar
instruments, (d) all Obligations of such Person created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Obligations of such Person as lessee under
Capitalized Leases, (f) all Obligations, contingent or otherwise, of such Person
under acceptance, letter of credit or similar facilities, (g) all Obligations of
such Person to purchase, redeem, retire, defease or otherwise make any payment
in respect of any capital stock of or other ownership or profit interest in such
Person or any other Person or any warrants, rights or options to acquire such
capital stock, valued, in the case of Redeemable Preferred Stock, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends, (h) all Obligations, contingent or otherwise, of such Person under or
in respect of any derivative contracts, (i) all Debt of others referred to in
clauses (a) through (h) above or clause (j) below guaranteed directly or
indirectly in any manner by such Person, or in effect guaranteed directly or
indirectly by such Person through an agreement (1) to pay or purchase such Debt
or to advance or

 

9



--------------------------------------------------------------------------------

supply funds for the payment or purchase of such Debt, (2) to purchase, sell or
lease (as lessee or lessor) property, or to purchase or sell services, primarily
for the purpose of enabling the debtor to make payment of such Debt or to assure
the holder of such Debt against loss, (3) to supply funds to or in any other
manner invest in the debtor (including any agreement to pay for property or
services irrespective of whether such property is received or such services are
rendered) or (4) otherwise to assure a creditor against loss, and (j) all Debt
referred to in clauses (a) through (i) above of another Person secured by (or
for which the holder of such Debt has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including, without
limitation, accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Debt.

 

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

 

“Defaulted Advance” means, with respect to any Lender at any time, the portion
of any Advance required to be made by such Lender to the Borrower pursuant to
Section 2.01 or 2.02 at or prior to such time which has not been made by such
Lender or by the Administrative Agent for the account of such Lender pursuant to
Section 2.02(d) as of such time. In the event that a portion of a Defaulted
Advance shall be deemed made pursuant to Section 2.15(a), the remaining portion
of such Defaulted Advance shall be considered a Defaulted Advance originally
required to be made pursuant to Section 2.01 on the same date as the Defaulted
Advance so deemed made in part.

 

“Defaulted Amount” means, with respect to any Lender Party at any time, any
amount required to be paid by such Lender Party to the Administrative Agent or
any other Lender Party hereunder or under any other Loan Document at or prior to
such time which has not been so paid as of such time, including, without
limitation, any amount required to be paid by such Lender Party to (a) the L/C
Issuer pursuant to Section 2.03(c) to purchase a portion of a L/C Advance made
by the L/C Issuer, (b) the Administrative Agent pursuant to Section 2.02(d) to
reimburse the Administrative Agent for the amount of any Advance made by the
Administrative Agent for the account of such Lender Party, (c) any other Lender
Party pursuant to Section 2.13 to purchase any participation in Advances owing
to such other Lender Party and (d) the Administrative Agent or the L/C Issuer
pursuant to Section 7.07 to reimburse the Administrative Agent or the L/C Issuer
for such Lender Party’s ratable share of any amount required to be paid by the
Lender Parties to the Administrative Agent or the L/C Issuer as provided
therein. In the event that a portion of a Defaulted Amount shall be deemed paid
pursuant to Section 2.15(b), the remaining portion of such Defaulted Amount
shall be considered a Defaulted Amount originally required to be paid hereunder
or under any other Loan Document on the same date as the Defaulted Amount so
deemed paid in part.

 

10



--------------------------------------------------------------------------------

“Defaulting Lender” means, at any time, any Lender Party that, at such time, (a)
owes a Defaulted Advance or a Defaulted Amount or (b) shall take any action or
be the subject of any action or proceeding under any Debtor Relief Law.

 

“Digex” means Digex, Incorporated, a Delaware corporation, and all of its
Subsidiaries.

 

“Dilution Factors” shall mean, with respect to any period, the aggregate amount
of all gross credit memos, adjustments, allowances, bad debt write-offs and
other non-cash credits which are recorded for such period to reduce accounts
receivable in a manner consistent with current and historical accounting
practices of the Loan Parties.

 

“Dilution Ratio” shall mean, at any date, the amount (expressed as a percentage)
equal to (a) the aggregate amount of the applicable Dilution Factors for the
three fiscal month period most recently ended divided by (b) total gross sales
for such three fiscal month period.

 

“Dilution Reserve” shall mean, at any date, the applicable Dilution Ratio for
such date multiplied by the Eligible Billed Accounts Receivable on such date.

 

“DIP Budget” means a forecast heretofore delivered to the Initial Lenders, as
supplemented as provided in Section 5.03(f), detailing the Borrower’s
anticipated income statement, balance sheet and cash flow statement, each on a
Consolidated basis for the Borrower and its Subsidiaries, together with a
written set of assumptions supporting such statements, for the period commencing
on or prior to the Petition Date and ending on or after the Maturity Date and
setting forth the anticipated uses of the Commitments on a monthly basis.

 

“DIP Financing Orders” means the Interim Order and the Final Order.

 

“Direct Remit” shall mean, at any date, such Accounts outstanding at such date
and billed directly by any Loan Party to customers within the consumer and small
business sales segment of the Loan Parties, which Accounts are due and payable
directly to such Loan Party.

 

“Domestic Lending Office” means, with respect to any Lender Party, the office of
such Lender Party specified as its “Domestic Lending Office” opposite its name
on Schedule I hereto or in the Assignment and Assumption pursuant to which it
became a Lender Party, as the case may be, or such other office of such Lender
Party as such Lender Party may from time to time specify to the Borrower and the
Administrative Agent.

 

“EBITDA” means, for any period, (i) the sum, determined on a Consolidated basis,
of (a) net income (or net loss), (b) interest expense, (c) income tax expense,
(d) depreciation expense, (e) amortization expense, (f) without duplication, net
income (or net loss) from or in connection with minority interests, (g)
non-recurring, transactional or unusual losses deducted in calculating net
income less non-recurring, transactional or unusual gains added in calculating
net income, (h) in each case without

 

11



--------------------------------------------------------------------------------

duplication, Restructuring Charges and any expenses, losses or other charges
resulting from the writedown in the valuation of any assets in each case of the
Borrower and its Subsidiaries, determined in accordance with GAAP for such
period, (i) without duplication, net losses from discontinued operations and (j)
Professional Fees, minus (ii) net income from discontinued operations.

 

“Effective Date” means the date on which this Agreement shall become effective
pursuant to Section 3.01.

 

“Eligible Assignee” has the meaning specified in Section 10.07(g).

 

“Eligible Billed Accounts Receivable” means, at the time of any determination
thereof, each Account of any Loan Party that satisfies the following criteria at
the time of creation and continues to meet the same at the time of such
determination: (i) has been invoiced to, and represents the bona fide amounts
due to such Loan Party from, the purchaser of services, in each case originated
in the ordinary course of business of such Loan Party, (ii) with respect to
which the Administrative Agent has, for the benefit of the Secured Parties, a
valid first-priority and subsisting Lien (other than the Permitted Liens), (iii)
with respect to which no representation or warranty contained in any of the Loan
Documents has been breached, (iv) that are not subject to any other Lien and (v)
is not ineligible for inclusion in the calculation of the Borrowing Base
pursuant to any of clauses (a) through (u) below. Without limiting the
foregoing, to qualify as an Eligible Billed Account Receivable, an Account shall
indicate as sole payee and as sole remittance party a Loan Party. In determining
the amount to be so included, the face amount of an Account shall be reduced by,
without duplication, to the extent not reflected in such face amount: (i) the
amount of all accrued and actual discounts, claims, credits or credits pending,
price adjustments, finance charges or other allowances (including any amount
that any Loan Party, as applicable, may be obligated to rebate to a customer
pursuant to the terms of any agreement or understanding (written or oral)), (ii)
the aggregate amount of all limits and deductions provided for in this
definition and elsewhere in this Agreement and (iii) the aggregate amount of all
cash received in respect of such Account but not yet applied by the applicable
Loan Party to reduce the amount of such Account. Unless otherwise approved from
time to time in writing by the Administrative Agent and the Initial Lenders, no
Account shall be an Eligible Billed Account Receivable if, without duplication:

 

(a) they do not arise out of the rendering of services in the ordinary course of
the business of the Loan Parties;

 

(b) they are not on terms that are normal and customary in the business of the
Loan Parties and additionally, those terms are greater than 60 days;

 

(c) they are owing from any Person that is an Affiliate of any Loan Party;

 

(d) they are more than 120 days past original invoice date or more than 90 days
past the due date;

 

12



--------------------------------------------------------------------------------

(e) they are owing from any Person that (i) has disputed liability for any
Account owing from such Person or (ii) has otherwise asserted any claim, demand
or liability, whether by action, suit, counterclaim or otherwise;

 

(f) they are owing from any Person that is the subject of any bankruptcy,
insolvency, reorganization or other similar action or proceeding;

 

(g) they are owing from any Person (other than any Person that is a Lender
Party) that (i) is also a supplier to or trade creditor of any Loan Party; or
(ii) has or has asserted a post-petition right of set-off against a Loan Party
in respect of any Account of such Loan Party (unless such Account Debtor has
entered into a written agreement reasonably acceptable to the Initial Lenders to
waive such set-off rights) or (iii) in respect of any Account of a Loan Party in
excess of $100,000, has disputed its liability (whether by chargeback or
otherwise) or made any asserted or unasserted claim with respect to the Account
or any other Account of such Account Debtor owing to such Loan Party which has
not been resolved (and such dispute is reasonably identifiable and is reasonably
determined to be a valid claim); in each case, without duplication, to the
extent of the amount owed by such Loan Party to the Account Debtor, the amount
of such actual or asserted right of set-off, or the amount of such dispute or
claim, as the case may be;

 

(h) they do not arise out of sales to Account Debtors in the United States or
Canada;

 

(i) they arise out of sales on a bill-and-hold, guaranteed sale, sale-or-return,
sale on approval or consignment basis and are subject to any right of return,
set-off or charge-back;

 

(j) they are written off the books of any Loan Party or has been otherwise
designated on such books as uncollectible;

 

(k) (i) which such Loan Party’s right to receive payment is not absolute or is
contingent upon the fulfillment of any condition whatsoever or (ii) which such
Loan Party is not able to bring suit or otherwise enforce its remedies against
the Account Debtor through judicial process or (iii) the Account represents a
progress billing consisting of an invoice for goods sold or used or services
rendered pursuant to a contract under which the Account Debtor’s obligation to
pay that invoice is subject to such Loan Party’s completion of further
performance under such contract or is subject to the equitable lien of a surety
bond issuer;

 

(l) that is not a true and correct statement of bona fide indebtedness incurred
in the amount of the Account for merchandise sold to or services rendered and
accepted by the applicable Account Debtor;

 

(m) they are Direct Remit Accounts and are more than 60 days past original
invoice date or more than 30 days past the due date;

 

13



--------------------------------------------------------------------------------

(n) more than 50% in face amount of all Accounts of the same Account Debtor are
ineligible pursuant to clause (d) and (m) above;

 

(o) the Account is not payable in Dollars;

 

(p) the Account Debtor is the United States of America or any department, agency
or instrumentality thereof, unless a Loan Party duly assigns its rights to
payment of such Account to the Administrative Agent, for the benefit of the
Secured Parties, pursuant to the Assignment of Claims Act of 1940, as amended,
in the case of a federal agency, department or instrumentality, or, in the case
of a state agency, department or instrumentality, pursuant to applicable law,
which assignment and related documents and filings shall be in form, and
substance reasonably satisfactory to the Administrative Agent and the Initial
Lenders;

 

(q) the Account is subject to any adverse security deposit, retainage or other
similar advance made by or for the benefit of the Account Debtor, in each case
to the extent thereof;

 

(r) such Account was invoiced (i) in advance of services provided, (ii) multiple
times, or (iii) the associated income has not been earned;

 

(s) the Account Debtor is also an obligor to the Loan Party as evidenced by a
promissory note;

 

(t) such Account arises from invoicing by the a Loan Party related to,
reciprocal compensation, as historically defined by a Loan Party;

 

(u) notwithstanding the foregoing, all Accounts of any single Account Debtor and
its Affiliates which, in the aggregate exceed 10% of the total amount of all
Eligible Billed Accounts Receivable at the time of any determination shall be
deemed not to be an Eligible Billed Account Receivable to the extent of such
excess.

 

In determining the aggregate amount of Accounts from the same Account Debtor
that are unpaid more than 120 days from the date of invoice or more than 90 days
from the due date pursuant to clause (d) above, there shall be excluded the
amount of any net credit balances relating to Accounts of such Account Debtor
with invoice dates more than 120 days prior to the date of determination or more
than 90 days from the due date. Furthermore, in determining the aggregate amount
of Direct Remit Accounts from the same Account Debtor that are unpaid more than
60 days from the date of invoice or more than 30 days from the due date pursuant
to clause (m) above, there shall be excluded the amount of any net credit
balances relating to Direct Remit Accounts of such Account Debtor with invoice
dates more than 60 days prior to the date of determination or more than 30 days
from the due date.

 

The value of such Accounts shall be their book value determined in accordance
with GAAP.

 

14



--------------------------------------------------------------------------------

“Eligible Real Property” means the real property listed on Schedule 1.01(a) (or
otherwise reasonably acceptable to the Initial Lenders) owned by any of the Loan
Parties (i) that is acceptable in the reasonable judgment of the Initial Lenders
for inclusion in the borrowing base for the Facilities, (ii) in respect of which
an appraisal report has been delivered to the Initial Lenders in form, scope and
substance reasonably satisfactory to the Initial Lenders, (iii) in respect of
which the Initial Lenders are satisfied that all actions necessary or desirable
in order to create valid first priority and subsisting Liens (subject only to
Permitted Liens) on such real property have been taken, including, with respect
to material real properties of any Loan Party identified by the Initial Lenders
in their reasonable discretion, the filing and recording of Mortgages in form
and substance substantially in the form of Exhibit J (with such changes as may
be required to account for local law matters) and otherwise in form and
substance satisfactory to the Initial Lenders, (iv) in respect of which an
environmental assessment report has been completed and delivered to the Initial
Lenders in form and substance reasonably satisfactory to the Initial Lenders and
which does not indicate any pending, threatened or existing Environmental
Action, or non compliance with , or liability under, any Environmental Law, (v)
which is adequately protected by fully-paid valid title insurance with
endorsements and in amounts acceptable to the Initial Lenders, insuring that the
Administrative Agent, for the benefit of the Secured Parties, shall have valid
first and subsisting Liens on such real property, evidence of which shall have
been provided in form and substance reasonably satisfactory to the Initial
Lenders, and (vi) if required by the Administrative Agent, after consultation
with the Initial Lenders: (A) in respect of which an American Land Title
Association/American Congress on Surveying and Mapping form survey has been
delivered for which all necessary fees have been paid and which is dated no more
than 30 days prior to the date on which the applicable Mortgage is recorded,
certified to Administrative Agent and the issuer of the title insurance policy
in a manner satisfactory to the Administrative Agent by a land surveyor duly
registered and licensed in the state in which such Eligible Real Property is
located and acceptable to the Administrative Agent, and shows all buildings and
other improvements, any offsite improvements, the location of any easements,
parking spaces, rights of way, building setback lines and other dimensional
regulations and the absence of encroachments, either by such improvements or on
to such property, and other defects, other than encroachments and other defects
acceptable to the Administrative Agent; (B) in respect of which local counsel
for the Loan Parties in states in which the Eligible Real Property is located
have delivered a letter of opinion with respect to the enforceability and
perfection of the Mortgages and any related fixture filings in form and
substance satisfactory to the Administrative Agent; and (C) in respect of which
the Borrower shall have used its reasonable good faith efforts to obtain
estoppel certificates executed by all tenants of such Eligible Real Property and
such other consents, agreements and confirmations of lessors and third parties
have been delivered as the Administrative Agent may deem necessary or desirable,
together with evidence that all other actions that the Administrative Agent may
deem necessary or desirable in order to create valid first and subsisting Liens
on the property described in the Mortgages have been taken.

 

“Eligible Unbilled Receivables” shall mean, an amount equal to, at any date of
determination in connection with the submission of the weekly and monthly
Borrowing Base Certificates (in accordance with Section 5.03(q)(ii)), (a) the
bona fide amounts due

 

15



--------------------------------------------------------------------------------

to any Loan Party arising out of the purchase of services, which amounts (i)
were originated in the ordinary course of business of such Loan Party, (ii) will
be invoiced within thirty days of such determination and (iii) will be payable
under terms of net sixty days or less, less (b) any reserves determined to be
necessary or appropriate in the reasonable discretion of the Initial Lenders.

 

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of noncompliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, any Environmental Permit, any
Hazardous Material, or arising from alleged injury or threat to public or
employee health or safety, as such relates to exposure to Hazardous Material, or
to the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

 

“Environmental Law” means any applicable federal, state, local or foreign
statute, law, ordinance, rule, regulation, code, order, writ, judgment,
injunction or decree, or judicial or agency interpretation, relating to
pollution or protection of the environment, public or employee health or safety,
as such relates to exposure to Hazardous Material, or natural resources,
including, without limitation, those relating to the use, handling,
transportation, treatment, storage, disposal, release or discharge of Hazardous
Materials.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equipment” has the meaning specified in the UCC.

 

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any

 

16



--------------------------------------------------------------------------------

Loan Party, within the meaning of Section 414(b), (c), (m) or (o) of the
Internal Revenue Code.

 

“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any ERISA Plan unless the
30-day notice requirement with respect to such event has been waived by the PBGC
or (ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of an ERISA Plan, and an
event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of
ERISA is reasonably expected to occur with respect to such ERISA Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to an ERISA Plan; (c) the provision by the administrator of any ERISA Plan of a
notice of intent to terminate such ERISA Plan, pursuant to Section 4041(a)(2) of
ERISA (including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (d) the cessation of operations at a facility of any
Loan Party or any ERISA Affiliate in the circumstances described in Section
4062(e) of ERISA; (e) the withdrawal by any Loan Party or any ERISA Affiliate
from a Multiple Employer Plan during a plan year for which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA; (f) the conditions for
imposition of a lien under Section 302(f) of ERISA shall have been met with
respect to any ERISA Plan; (g) the adoption of an amendment to an ERISA Plan
requiring the provision of security to such ERISA Plan pursuant to Section 307
of ERISA; or (h) the institution by the PBGC of proceedings to terminate an
ERISA Plan pursuant to Section 4042 of ERISA, or the occurrence of any event or
condition described in Section 4042 of ERISA that constitutes grounds for the
termination of, or the appointment of a trustee to administer, such ERISA Plan.

 

“ERISA Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

“Eurodollar Lending Office” means, with respect to any Lender Party, the office
of such Lender Party specified as its “Eurodollar Lending Office” opposite its
name on Schedule I hereto or in the Assignment and Assumption pursuant to which
it became a Lender Party, as the case may be, or such other office of such
Lender Party as such Lender Party may from time to time specify to the Borrower
and the Administrative Agent.

 

“Eurodollar Rate” means, for any Interest Period for all Eurodollar Rate
Advances comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) appearing on Telerate Page
3750 (or any successor page) as the London interbank offered rate for deposits
in U.S. dollars at 11:00 A.M. (London time) two Business Days before the first
day of such Interest Period for a period equal to such Interest Period (provided
that, if for any reason such rate is not available, the term “Eurodollar Rate”
shall mean, for any Interest Period for all Eurodollar Rate Advances comprising
part of the same Borrowing, the rate per annum (rounded upwards, if necessary,
to the nearest 1/100 of 1%) appearing on Reuters Screen LIBO Page as the London
interbank offered rate for deposits in Dollars at approximately 11:00 A.M.

 

17



--------------------------------------------------------------------------------

(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period; provided, however, if more than
one rate is specified on Reuters Screen LIBO Page, the applicable rate shall be
the arithmetic mean of all such rates) by (b) a percentage equal to 100% minus
the Eurodollar Rate Reserve Percentage for such Interest Period.

 

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).

 

“Eurodollar Rate Reserve Percentage” for any Interest Period for all Eurodollar
Rate Advances comprising part of the same Borrowing means the reserve percentage
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System in
New York City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.

 

“Euros” means the single currency of the European Union as constituted by the
Treaty on European Union and as referred to in legislation regarding the
European and Monetary Union.

 

“Events of Default” has the meaning specified in Section 6.01.

 

“Existing Agreement” has the meaning specified in the Preliminary Statements.

 

“Facility” means the Working Capital Facility or the Letter of Credit Sublimit.

 

“Facility Availability” means, at any time (a “measurement time”) (subject to
the proviso set forth at the end of this definition),

 

(a) if such measurement time is prior to the date of entry of the Final Order,
$750,000,000; and

 

(b) if such measurement time is on or after the date of entry of the Final
Order, up to $1,100,000,000;

 

provided further that, at no measurement time shall Facility Availability exceed
$750,000,000 unless on or prior to such measurement time the Initial Lenders (or
their respective Affiliates) shall have received binding commitments from any of
the Initial Lenders or one or more other financial institutions reasonably
satisfactory to them to assume additional or new Commitments in an aggregate
amount at least equal to an amount satisfactory to the Initial Lenders and such
commitments shall be in effect at such measurement time.

 

18



--------------------------------------------------------------------------------

“Fair Market Value” means the “as is” value of specified real estate assets as
set forth in a recent appraisal report in form, scope and substance reasonably
satisfactory to the Initial Lenders.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.

 

“Final Order” has the meaning specified in Section 3.02(a)(ii)(C).

 

“First Day Orders” means all orders entered by the Bankruptcy Court on the
Petition Date or within five Business Days of the Petition Date or based on
motions filed on the Petition Date.

 

“Fiscal Year” means a fiscal year of the Borrower and its Subsidiaries ending on
December 31.

 

“Foreign Corporation” means any Foreign Subsidiary that constitutes a
“controlled foreign corporation” under Section 957 of the Internal Revenue Code.

 

“Foreign Subsidiary” means, at any time, any of the direct or indirect
Subsidiaries of the Borrower that are organized outside of the laws of the
United States or any state or other political subdivision thereof at such time.

 

“GAAP” has the meaning specified in Section 1.03.

 

“GCMG” has the meaning specified in the recital of parties to this Agreement.

 

“General Intangibles” has the meaning specified in the UCC.

 

“Globenet” means MFS Globenet, Inc., a Delaware corporation.

 

“Globenet Account” means bank accounts maintained by Globenet.

 

“Guaranteed Obligations” has the meaning specified in Section 8.01.

 

“Guarantor” has the meaning specified in the recital of parties to this
Agreement.

 

“Guaranty” has the meaning specified in Section 8.01.

 

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or

 

19



--------------------------------------------------------------------------------

substances designated, classified or regulated as hazardous, toxic or words of
similar import under any Environmental Law.

 

“Honor Date” has the meaning specified in Section 2.03(c).

 

“Indemnified Liabilities” has the meaning specified in Section 10.04(b).

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Initial Extension of Credit” means the earlier to occur of the initial
Borrowing and the initial issuance of a Letter of Credit hereunder.

 

“Initial L/C Issuer” has the meaning specified in the recital of parties to this
Agreement.

 

“Initial Lenders” means the banks, financial institutions and other
institutional lenders listed on the signature pages hereof as the Initial
Lenders; provided that any such bank, financial institution or other
institutional lender shall cease to be an Initial Lender on any date on which it
ceases to have a Commitment.

 

“Initial Pledged Debt” means Debt in existence on the Petition Date which is
evidenced by a promissory note payable to a Loan Party by a third party with a
principal face amount in excess of $1,000,000 as listed opposite such Loan
Party’s name on and as otherwise described in Schedule V hereto.

 

“Initial Pledged Equity” means the shares of stock and other Equity Interests in
any Subsidiary of a Loan Party as set forth opposite each Loan Party’s name on
and as otherwise described in Schedule IV hereto.

 

“Insufficiency” means, with respect to any ERISA Plan, the amount, if any, of
its unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

 

“Intellectual Property” has the meaning specified in Section 9.01(g).

 

“Intellectual Property Collateral” shall mean all Material Intellectual
Property.

 

“Intellectual Property Security Agreement” has the meaning specified in Section
3.01(a)(vii).

 

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance, and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one,
two, three or six months, as the Borrower may, upon notice received by the
Administrative Agent not later than 11:00 A.M. (New York City time) on

 

20



--------------------------------------------------------------------------------

the third Business Day prior to the first day of such Interest Period, select;
provided, however, that:

 

(a) the Borrower may not select any Interest Period with respect to any
Eurodollar Rate Advance under a Facility that ends after any principal repayment
installment date for such Facility unless, after giving effect to such
selection, the aggregate principal amount of Base Rate Advances and of
Eurodollar Rate Advances having Interest Periods that end on or prior to such
principal repayment installment date for such Facility shall be at least equal
to the aggregate principal amount of Advances under such Facility due and
payable on or prior to such date;

 

(b) Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Borrowing shall be of the same duration;

 

(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

 

(d) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

 

“Interim Order” means a certified copy of an order entered by the Bankruptcy
Court in substantially the form of Exhibit E.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

 

“Inventory” has the meaning specified in the UCC.

 

“Investment” means, with respect to any Person, (a) any direct or indirect
purchase or other acquisition (whether for cash, securities, property, services
or otherwise) by such Person of, or of a beneficial interest in, any shares of
capital stock (or other ownership or profit interests) or Debt of any other
Person, (b) any direct or indirect purchase or other acquisition (whether for
cash, securities, property, services or otherwise) by such Person of all or
substantially all of the property and assets of any other Person or of any
division, branch or other unit of operation of any other Person, (c) any direct
or indirect redemption, retirement, purchase or other acquisition for value by
such Person from any other Person of any shares of capital stock of (or other
ownership or profit interests in) such other Person, (d) the making of a deposit
(other than any deposit permitted by Section 366 of the Bankruptcy Code) by such
Person with, or any direct or indirect loan, advance, other extension of credit
or capital contribution by such Person to, or any other investment by such
Person in, any other Person (including,

 

21



--------------------------------------------------------------------------------

without limitation, any arrangement pursuant to which the investor incurs
indebtedness of the types referred to in clause (h) or (i) of the definition of
“Debt” set forth in this Section 1.01 in respect of such other Person) and (e)
any agreement to make any Investment; provided, however, that the term
“Investment” shall not include any Restructuring Charge taken with respect to
the international restructuring of the Company as set forth in the DIP Budget.

 

“Joint Lead Arrangers” means SSB, JP Morgan and GCMG in their capacities as
joint lead arrangers.

 

“JP Morgan” has the meaning specified in the recital of parties to this
Agreement.

 

“Lazard” has the meaning specified in Section 3.01(e).

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made.

 

“L/C Cash Collateral Account” means a non-interest bearing cash collateral
account to be opened with Citibank at its office at 399 Park Avenue, New York,
New York 10043, in the name of the Borrower but under the sole dominion and
control of the Administrative Agent and subject to the terms of this Agreement,
including without limitation Article IX hereof.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

 

“L/C Issuer” means the Initial L/C Issuer and each Eligible Assignee to which
the Letter of Credit Commitment hereunder has been assigned pursuant to Section
7.09 or 10.07.

 

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.

 

“Lender Party” means any Lender or L/C Issuer.

 

“Lenders” has the meaning specified in the recital of parties to this Agreement.

 

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a Commercial Letter of Credit or a Standby Letter of Credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

22



--------------------------------------------------------------------------------

“Letter of Credit Commitment” means with respect to the L/C Issuer, the Letter
of Credit Sublimit.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date.

 

“Letter of Credit Sublimit” means an amount equal to $250,000,000 as such amount
may be reduced from time to time pursuant to Section 2.05. The Letter of Credit
Sublimit is part of, and not in addition to, the Working Capital Commitments.

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

 

“Loan Documents” means (i) this Agreement, (ii) the Notes, if any, (iii) the DIP
Financing Orders, (iv) the Collateral Documents and (v) any other document,
agreement or instrument executed and delivered by a Loan Party in connection
with the Facilities, in each case as amended, supplemented or otherwise modified
from time to time in accordance with the terms thereof.

 

“Loan Parties” means, collectively, the Borrower and the Guarantors.

 

“Loan Value” means, at any date of determination, an amount equal to the sum of
(a) the aggregate amount of the Available Billed Accounts Receivable at such
time, (b) the aggregate amount of the Available Unbilled Receivables Limit at
such time and (c) the Available Real Property Limit at such time.

 

“Margin Stock” has the meaning specified in Regulation U.

 

“Material Adverse Change” means any material adverse change in the assets,
business, condition (financial or otherwise), operations, performance,
properties or prospects of (i) the Borrower, (ii) any Material Guarantor or
(iii) the Borrower and its Subsidiaries, taken as a whole.

 

“Material Adverse Effect” means a material adverse effect on (a) the assets,
business, condition (financial or otherwise), operations, performance,
properties or prospects of (i) the Borrower, (ii) any Material Guarantor or
(iii) the Borrower and its Subsidiaries, taken as a whole, (b) the rights and
remedies of the Administrative Agent or any Lender Party under any Loan Document
or (c) the ability of any Loan Party to perform its Obligations under any Loan
Document to which it is or is to be a party.

 

“Material Guarantors” means, on any date of determination, (a) those Guarantors
set forth on Schedule 1.01(b) and (b) any other Guarantor that, on such date,
has assets with a book value equal to or in excess of $500,000,000.

 

“Material Intellectual Property” means the Intellectual Property set forth on
Schedule 1.01(c).

 

23



--------------------------------------------------------------------------------

“Maturity Date” means the earlier of (i) July 23, 2004 and (ii) the effective
date of a Reorganization Plan in respect of the Cases.

 

“Mortgages” means deeds of trust, trust deeds, mortgages, leasehold mortgages
and leasehold deeds of trust in form and substance satisfactory to the Initial
Lenders.

 

“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.

 

“Multiple Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan Party or
any ERISA Affiliate and at least one Person other than the Loan Parties and the
ERISA Affiliates or (b) was so maintained and in respect of which any Loan Party
or any ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA
in the event such plan has been or were to be terminated.

 

“Net Cash Proceeds” means, with respect to any sale, lease, transfer or other
disposition of any asset or the sale or issuance of any Debt or capital stock or
other ownership or profit interest, any securities convertible into or
exchangeable for capital stock or other ownership or profit interest or any
warrants, rights, options or other securities to acquire capital stock or other
ownership or profit interest by any Person, the aggregate amount of cash
received from time to time (whether as initial consideration or through payment
or disposition of deferred consideration) by or on behalf of such Person in
connection with such transaction after deducting therefrom only (without
duplication) (a) brokerage commissions, underwriting fees and discounts, legal
fees, finder’s fees and other similar fees and commissions, (b) the amount of
taxes payable in connection with or as a result of such transaction and (c) the
amount of any Debt permitted by Section 5.02(c) (other than Debt incurred under
the Loan Documents) and secured by a Lien on such asset that, by the terms of
such transaction, is required to be repaid upon such disposition, in each case
to the extent, but only to the extent, that the amounts so deducted are properly
attributable to such transaction or to the asset that is the subject thereof and
are, in the case of clauses (a) and (c), at the time of receipt of such cash,
actually paid to a Person that is not an Affiliate of such Person or any Loan
Party or any Affiliate of any Loan Party and, in the case of clause (b), on the
earlier of the dates on which the tax return covering such taxes is filed or
required to be filed, actually paid to a Person that is not an Affiliate of such
Person or any Loan Party or any Affiliate of any Loan Party; provided that if
the amount deducted pursuant to clause (b) above is greater than the amount
actually so paid, the amount of such excess shall constitute “Net Cash
Proceeds”.

 

“Non-Filing Domestic Subsidiary” means each direct or indirect Subsidiary of the
Borrower that is organized under the laws of the United States or any state or
other political subdivision thereof that is not a party to a Case.

 

24



--------------------------------------------------------------------------------

“Note” means a promissory note of the Borrower payable to the order of a Lender,
in substantially the form of Exhibit A hereto, evidencing the aggregate
indebtedness of the Borrower to such Lender resulting from the Advances made by
such Lender.

 

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

 

“Notice of Default” has the meaning specified in Section 7.05.

 

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding under any Debtor Relief Law.
Without limiting the generality of the foregoing, the Obligations of the Loan
Parties under the Loan Documents include (a) the obligation to pay principal,
interest, Letter of Credit commissions, charges, expenses, fees, reasonable
attorneys’ fees and disbursements, indemnities and other amounts payable by any
Loan Party under any Loan Document and (b) the obligation of any Loan Party to
reimburse any amount in respect of any of the foregoing that any Lender Party,
in its sole discretion, may elect to pay or advance on behalf of such Loan
Party.

 

“Other Taxes” has the meaning specified in Section 2.12(b).

 

“Outstanding Amount” means (i) with respect to Advances on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Advances, as the case may be,
occurring on such date; and (ii) with respect to any L/C Obligations on any
date, the amount of such L/C Obligations on such date after giving effect to any
L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date.

 

“Patents” has the meaning specified in Section 9.01(g)(i).

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

 

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies to the
extent not otherwise required to be paid under Section 5.01(c); (b) Liens
imposed by law, such as materialmen’s, mechanics’, carriers’, workmen’s and
repairmen’s Liens and other similar Liens arising in the ordinary course of
business securing obligations (other than Debt for borrowed money) (i) that are
not overdue for a period of more than 60 days or (ii) the amount, applicability
or validity of which are being contested in good faith and by appropriate
proceedings diligently conducted and with respect to which the Borrower has

 

25



--------------------------------------------------------------------------------

established reserves in accordance with GAAP; (c) pledges or deposits to secure
obligations under workers’ compensation laws or similar legislation or to secure
public or statutory obligations; (d) Liens securing the performance of, or
payment in respect of, bids, tenders, government contracts (other than for the
repayment of borrowed money), surety and appeal bonds and other obligations of a
similar nature incurred in the ordinary course of business; (e) any interest or
title of a lessor or sublessor and any restriction or encumbrance to which the
interest or title of such lessor or sublessor may be subject that is incurred in
the ordinary course of business and, either individually or when aggregated with
all other Permitted Liens in effect on any date of determination, could not be
reasonably expected to have a Material Adverse Effect; (f) easements, rights of
way and other encumbrances on title to real property that (i) were in existence
on the Petition Date or (ii) were not incurred in connection with and do not
secure Debt and do not render title to the property encumbered thereby
unmarketable or materially adversely affect the use of such property for its
present purposes or materially and adversely affect the use of the property
encumbered thereby for its intended purposes; (g) purchase money Liens
(including the interest of a lessor under a capital lease and purchase money
Liens to which any capital property is subject at the time of acquisition
thereof, and limited in each case to the capital property purchased with the
proceeds thereof or subject to such capital lease); and (h) extensions, renewals
or replacements of any Lien referred to in paragraphs (a) through (g) above,
provided that the principal amount of the obligation secured thereby is not
increased and that any such extension, renewal or replacement is limited to the
property originally encumbered thereby; and provided further that the term
“Permitted Liens”, when used with respect to any Collateral subject to a
Mortgage, shall mean the “Permitted Liens” or “Permitted Encumbrances” as
defined in such Mortgage only.

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

 

“Petition Date” has the meaning specified in Preliminary Statement (1).

 

“Pledged Collateral” means, collectively, (i) the Initial Pledged Equity, (ii)
the Initial Pledged Debt, (iii) Pledged Equity which is (x) all Equity Interests
in any domestic Subsidiary of a Loan Party other than the Initial Pledged Equity
that arise after the Petition Date or (y) all Equity Interests in any third
party entities which individually is valued (in accordance with GAAP) to be in
excess of $1,000,000 and represents more than 10% ownership in such third party
entity, (iv) Pledged Debt (other than the Initial Pledged Debt) which has a face
principal amount in excess of $1,000,000 and which arises after the Petition
Date and (v) any Pledged Investment Property (other than an Equity Interest)
which has an individual value in excess of $1,000,000.

 

“Pledged Debt” has the meaning specified in Section 9.01(e)(iv).

 

“Pledged Equity” has the meaning specified in Section 9.01(e)(iii).

 

26



--------------------------------------------------------------------------------

“Pledged Investment Property” has the meaning specified in Section 9.01(e)(v).

 

“Pre-Petition Payment” means a payment (by way of adequate protection or
otherwise) of principal or interest or otherwise on account of any pre-petition
Debt or trade payables or other pre-petition claims against the Borrower or any
Guarantor.

 

“Preferred Stock” means, with respect to any corporation, capital stock issued
by such corporation that is entitled to a preference or priority over any other
capital stock issued by such corporation upon any distribution of such
corporation’s assets, whether by dividend or upon liquidation.

 

“Prepayment Percentage” means (x) during the period from the Prior Effective
Date through the first date on which the aggregate amount of the Net Cash
Proceeds received from the sale, lease, transfer or other disposition of any of
the assets set forth on Part B of Schedule 5.02(i) exceeds $100,000,000, 0%, (y)
during the period from the date on which the aggregate amount of the Net Cash
Proceeds received from the sale, lease, transfer or other disposition of any
assets set forth on Part B of Schedule 5.02(i) exceeds $100,000,000 through the
first date on which the aggregate amount of such proceeds exceeds $200,000,000,
50% of such amount in excess of $100,000,000 and (z) thereafter, 100% of such
amount in excess of $200,000,000.

 

“Prior Effective Date” has the meaning specified in the Preliminary Statements.

 

“Professional Fees” means legal, consulting, and other advisor fees incurred in
connection with the Cases, the Restructuring and this Agreement.

 

“Pro Rata Share” of any amount means, with respect to any Lender at any time,
the product of such amount times a fraction the numerator of which is the amount
of such Lender’s Commitment (or, if the Commitments shall have been terminated
pursuant to Section 2.05 or 6.01, such Lender’s Commitment as in effect
immediately prior to such termination) under the applicable Facility or
Facilities at such time and the denominator of which is the amount of such
Facility or Facilities at such time (or, if the Commitments shall have been
terminated pursuant to Section 2.05 or 6.01, the amount of such Facility or
Facilities as in effect immediately prior to such termination).

 

“Redeemable” means, with respect to any capital stock or other ownership or
profit interest, Debt or other right or Obligation, any such right or Obligation
that (a) the issuer has undertaken to redeem at a fixed or determinable date or
dates, whether by operation of a sinking fund or otherwise, or upon the
occurrence of a condition not solely within the control of the issuer or (b) is
redeemable at the option of the holder.

 

“Reduction Amount” has the meaning specified in Section 2.06(b)(iv).

 

“Register” has the meaning specified in Section 10.07(c).

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

27



--------------------------------------------------------------------------------

“Related Contracts” has the meaning specified in Section 9.01(c).

 

“Reorganization Plan” shall mean a Chapter 11 plan of reorganization in any of
the Cases of the Borrower or a Material Guarantor.

 

“Required Lenders” means, at any time, Lenders owed or holding at least a
majority in interest of the sum of (a) the aggregate principal amount of the
Advances outstanding at such time, (b) the aggregate Available Amount of all
Letters of Credit outstanding at such time and (c) the aggregate Unused Working
Capital Commitment at such time; provided, however, that if any Lender shall be
a Defaulting Lender at such time, there shall be excluded from the determination
of Required Lenders at such time (A) the aggregate principal amount of the
Advances owing to such Lender (in its capacity as a Lender) and outstanding at
such time, (B) such Lender’s Pro Rata Share of the aggregate Available Amount of
all Letters of Credit issued by such Lender and outstanding at such time and (C)
the Unused Working Capital Commitment of such Lender at such time. For purposes
of this definition, the aggregate principal amount of L/C Advances owing to the
Issuing Bank and the Available Amount of each Letter of Credit shall be
considered to be owed to the Lenders ratably in accordance with their respective
Working Capital Commitments.

 

“Reserve for Taxes” means, at any time of determination, the sum of (a) the
amount of Eligible Billed Accounts Receivable related to sales or excise taxes
or other similar regulatory fees or obligations and (b) the aggregate amount
payable to taxing authorities of any jurisdiction relating to Accounts.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer or treasurer of a Loan Party. Any document delivered hereunder
or under any other Loan Document that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

 

“Restructuring” means the reorganization or discontinuation of the Company’s
business, operations and structure in respect of (a) facility closures and the
consolidation, relocation or elimination of operations and (b) related severance
costs and other costs incurred in connection with the termination, relocation
and training of employees.

 

“Restructuring Charges” means non-recurring and other one-time costs incurred by
the Company in connection with the Restructuring.

 

“Secured Obligation” has the meaning specified in Section 9.01.

 

“Secured Parties” means, collectively, the Administrative Agent, the other
Agents and the Lender Parties.

 

“Securitization Program” means the securitization of certain Accounts of the
Borrower and its Subsidiaries pursuant to the Purchase Agreement, the Original
Parallel Purchase Commitment and the Parallel Purchase Commitment. The “Purchase

 

28



--------------------------------------------------------------------------------

Agreement” means the Third Amended and Restated Receivables Purchase Agreement
dated as of May 23, 2002 among the Seller, the Borrower, as Servicer thereunder,
Corporate Asset Funding Company, Inc., a Delaware corporation (“CAFCO”), Charta
Corporation, a Delaware corporation (“CHARTA” and, together with CAFCO, the
“CNAI Conduits”), Falcon Asset Securitization Corporation, a Delaware
corporation (“FASC”), Jupiter Securitization Corporation, a Delaware corporation
(“JSC” and, together with FASC, the “Bank One Conduits”), Giro Balanced Funding
Corporation, a Delaware corporation (“GBFC”), Liberty Street Funding
Corporation, a Delaware corporation (“Liberty”), Delaware Funding Corporation, a
Delaware corporation (“Delaware Funding”), Paradigm Funding LLC, a Delaware
limited liability company (“Paradigm”), Bank One, as Managing Agent for FASC and
JSC and the Bank One Conduits’ respective successive Assignees, West LB, as
Managing Agent for Paradigm and Paradigm’s successive Assignees, BLBNY, as
Managing Agent for GBFC and GBFC’s successive Assignees, Nova Scotia, as
Managing Agent for Liberty and Liberty’s successive Assignees, CNAI as Managing
Agent for CAFCO and CHARTA and the CNAI Conduits’ respective successive
Assignees and as Co-Lead Manager, and JPMorgan, as Managing Agent for Delaware
Funding and Delaware Funding’s successive Assignees, as Co-Lead Manager and as
Administrative Agent for the Purchasers, such Managing Agents and any other
owners of Receivable Interests thereunder. The “Original Parallel Purchase
Commitment” means the Amended and Restated Receivables Purchase Agreement dated
as of October 24, 2001, as amended by Amendment No. 1 thereto dated as of March
26, 2002 among the Seller, the Servicer, the Liquidity Banks from time to time
party thereto, the Group Managing Agents from time to time party thereto and
Bank One, as Administrative Agent, as amended, restated or otherwise modified
prior to the Prior Effective Date. The “Parallel Purchase Commitment” means the
Second Amended and Restated Receivables Purchase Agreement dated as of May 23,
2002 among the Seller, the Servicer, the Liquidity Banks from time to time party
thereto, the Group Managing Agents from time to time party thereto and JPMorgan,
as Administrative Agent, which amends and restates the Original Parallel
Purchase Commitment, and as the same may from time to time be further amended,
supplemented or otherwise modified.

 

“Security Collateral” has the meaning specified in Section 9.01(e).

 

“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan Party or
any ERISA Affiliate and no Person other than the Loan Parties and the ERISA
Affiliates or (b) was so maintained and in respect of which any Loan Party or
any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

 

“Standby Letter of Credit” means any Letter of Credit issued under the Letter of
Credit Facility, other than a Commercial Letter of Credit.

 

“SSB” has the meaning specified in the recital of parties to this Agreement.

 

“Subagent” has the meaning specified in Section 9.06(b).

 

29



--------------------------------------------------------------------------------

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries; provided, that, for purposes of
the Loan Documents, neither Digex nor any Subsidiary which is “classified” shall
be a “Subsidiary” hereunder.

 

“Supermajority Lenders” means, at any time, Lenders owed or holding at least (i)
solely for purposes of Section 5.03(e), 75% and (ii) for all other purposes,
60%, in each case, in interest of the sum of (a) the aggregate principal amount
of the Advances outstanding at such time, (b) the aggregate Available Amount of
all Letters of Credit outstanding at such time and (c) the aggregate Unused
Working Capital Commitment at such time; provided, however, that if any Lender
shall be a Defaulting Lender at such time, there shall be excluded from the
determination of Supermajority Lenders at such time (A) the aggregate principal
amount of the Advances owing to such Lender (in its capacity as a Lender) and
outstanding at such time, (B) such Lender’s Pro Rata Share of the aggregate
Available Amount of all Letters of Credit issued by such Lender and outstanding
at such time and (C) the Unused Working Capital Commitment of such Lender at
such time. For purposes of this definition, the aggregate principal amount of
L/C Advances owing to the Issuing Bank and the Available Amount of each Letter
of Credit shall be considered to be owed to the Lenders ratably in accordance
with their respective Working Capital Commitments.

 

“Superpriority Claim” shall mean a claim against the Borrower or the Guarantor
in any of the Cases that is a superpriority administrative expense claim having
priority over any or all administrative expenses and other claims of the kind
specified in, or otherwise arising or ordered under, any Sections of the
Bankruptcy Code (including, without limitation, Sections 105, 326, 328, 330,
331, 503(b), 507(a), 507(b), 546(c) and/or 726 thereof), whether or not such
claim or expenses may become secured by a judgment lien or other non-consensual
lien, levy or attachment.

 

“Syndication Agent” has the meaning specified in the recital of parties to this
Agreement.

 

“Taxes” has the meaning specified in Section 2.12(a).

 

“Termination Date” means the earliest to occur of (i) the Maturity Date, (ii)
the effective date of a Reorganization Plan and (iii) the date of termination in
whole of the Commitments pursuant to Section 2.05 or 6.01.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Advances and
all L/C Obligations.

 

30



--------------------------------------------------------------------------------

“Trade Secrets” has the meaning specified in Section 9.01(g)(v).

 

“Trademarks” has the meaning specified in Section 9.01(g)(ii).

 

“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurodollar Rate.

 

“UCC” means the Uniform Commercial Code as in effect, from time to time, in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unused Working Capital Commitment” means, with respect to any Lender at any
time, (a) such Lender’s Working Capital Commitment at such time minus (b) the
sum of (i) the aggregate principal amount of all Working Capital Advances and
L/C Advances made by such Lender (in its capacity as a Lender) and outstanding
at such time, plus (ii) such Lender’s Pro Rata Share of (A) the aggregate
Available Amount of all Letters of Credit outstanding at such time and (B) the
aggregate principal amount of all L/C Advances made by the L/C Issuer pursuant
to Section 2.03(c) and outstanding at such time.

 

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

 

“Welfare Plan” means a welfare plan, as defined in Section 3(1) of ERISA, that
is maintained for employees of any Loan Party or in respect of which any Loan
Party could have liability.

 

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

 

“Working Capital Advance” has the meaning specified in Section 2.01(a).

 

“Working Capital Commitment” means, with respect to any Lender at any time, the
amount set forth for such time opposite such Lender’s name on Schedule I hereto
under the caption “Working Capital Commitment” or, if such Lender has entered
into one or more Assignments and Assumptions, set forth for such Lender in the
Register maintained by the Administrative Agent pursuant to Section 10.07(c) as
such Lender’s “Working Capital Commitment”, as such amount may be reduced at or
prior to such time pursuant to Section 2.05.

 

31



--------------------------------------------------------------------------------

“Working Capital Facility” means, at any time, the aggregate amount of the
Lenders’ Working Capital Commitments at such time.

 

“Yen” means the lawful currency of Japan.

 

Section 1.02 Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.

 

Section 1.03 Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles consistent with those applied in the preparation of the financial
statements referred to in Section 4.01(f) (“GAAP”).

 

Section 1.04 Amendment and Restatement of the Facilities, Generally. (a) Each
party hereto hereby acknowledges and consents to the amendment and restatement
of the Existing Agreement and the terms and provisions thereof on the terms set
forth in this Agreement. Each party hereto hereby reaffirms the covenants and
agreements contained in each Loan Document and certifies that, as of the date
hereof (both before and after giving effect to the effectiveness of this
Agreement), the representations and warranties contained therein are true and
correct with the same effect as if made on the date hereof, except to the extent
such representations or warranties expressly relate to a date prior to the date
hereof (in which case such representations and warranties were true and correct
as of such earlier date). Each party hereto further confirms that, except as
amended and restated hereby, each Loan Document is and shall continue to be in
full force and effect and the same are hereby ratified and confirmed in all
respects, except that upon the effectiveness of this Agreement, all references
contained therein (other than those that expressly relate to a date prior to the
date hereof) to the “DIP Credit Agreement” or similar references shall mean the
Existing Agreement as amended and restated by this Agreement.

 

(b) Each Advance and Letter of Credit issued under the Existing Agreement that
is outstanding on the Effective Date shall be deemed to be and shall be an
Advance or Letter of Credit, as applicable, under and in respect of this
Agreement, including, without limitation, with respect to the payment of
interest and fees, and all accrued and unpaid interest and fees in respect of
such Advances and Letters of Credit shall be payable in accordance with the
provisions of this Agreement.

 

ARTICLE II

 

AMOUNTS AND TERMS OF THE ADVANCES

AND THE LETTERS OF CREDIT

 

Section 2.01 The Advances. (a) The Working Capital Advances. Each Lender
severally agrees, on the terms and conditions hereinafter set forth, to make
advances (each, a “Working Capital Advance”) to the Borrower from time to time
on any Business Day during the period from the Effective Date until the
Termination Date (i) in an amount for each such Advance not to exceed such
Lender’s Unused Working Capital Commitment at such time and

 

32



--------------------------------------------------------------------------------

(ii) in an aggregate amount for all such Advances not to exceed such Lender’s
ratable portion (based on the aggregate amount of the Unused Working Capital
Commitments at such time) of the lesser of (A) the Borrowing Base Availability
and (B) the amount of the Borrowing requested by the Borrower pursuant to the
applicable Notice of Borrowing; provided, that the sum of (x) the aggregate
principal amount of all Working Capital Advances and L/C Advances outstanding at
such time plus (y) the aggregate Available Amount of all Letters of Credit
outstanding at such time shall not exceed the Borrowing Base Availability at any
time.

 

(b) Borrowings. Each Borrowing shall be in a principal amount of $5,000,000 or
an integral multiple of $100,000 in excess thereof (other than a Borrowing the
proceeds of which shall be used solely to repay or prepay in full outstanding
L/C Advances) and shall consist of Advances made simultaneously by the Lenders
ratably according to the Lenders’ Commitments. Within the limits of each
Lender’s Unused Working Capital Commitment in effect from time to time, the
Borrower may borrow under Section 2.01(a), prepay pursuant to Section 2.06, and
reborrow under Section 2.01(a).

 

Section 2.02 Making the Advances. (a) Except as otherwise provided in Section
2.02(b) or 2.03, each Borrowing shall be made on notice, given not later than
11:00 A.M. (New York City time) on the third Business Day prior to the date of
the proposed Borrowing in the case of a Borrowing consisting of Eurodollar Rate
Advances, or the first Business Day prior to the date of the proposed Borrowing
in the case of a Borrowing consisting of Base Rate Advances, by the Borrower to
the Administrative Agent, which shall give to each Lender prompt notice thereof
by telex or telecopier. Each such notice of a Borrowing (a “Notice of
Borrowing”) shall be by telephone, confirmed immediately in writing, or telex or
telecopier, in substantially the form of Exhibit B hereto, specifying therein
the requested (i) date of such Borrowing, (ii) the Facility under which such
Borrowing is to be made, (iii) Type of Advances comprising such Borrowing, (iv)
aggregate amount of such Borrowing and (v) in the case of a Borrowing consisting
of Eurodollar Rate Advances, initial Interest Period for each such Advance. Each
Lender shall, before 11:00 A.M. (New York City time) on the date of such
Borrowing, make available for the account of its Applicable Lending Office to
the Administrative Agent at the Administrative Agent’s Account, in same day
funds, such Lender’s ratable portion of such Borrowing in accordance with the
respective Commitments of such Lender and the other Lenders. After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent will
make such funds available to the Borrower by crediting the Borrower’s Account;
provided, however, that the Administrative Agent shall first make a portion of
such funds equal to the aggregate principal amount of any L/C Advances made by
the L/C Issuer and by any other Lender and outstanding on the date of such
Borrowing, plus interest accrued and unpaid thereon to and as of such date,
available to the L/C Issuer, as the case may be, and such other Lenders for
repayment of such L/C Advances.

 

(b) Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurodollar Rate Advances for the initial Borrowing
hereunder or for any Borrowing if the aggregate amount of such Borrowing is less
than $5,000,000 or if the obligation of the Lenders to make Eurodollar Rate
Advances shall then be suspended pursuant to Section 2.09 or 2.10 and (ii) the
Working Capital Advances may not be outstanding as part of more than 15 separate
Borrowings.

 

33



--------------------------------------------------------------------------------

(c) Each Notice of Borrowing shall be irrevocable and binding on the Borrower.
In the case of any Borrowing that the related Notice of Borrowing specifies is
to be comprised of Eurodollar Rate Advances, the Borrower shall indemnify each
Lender against any loss, cost or expense incurred by such Lender as a result of
any failure to fulfill on or before the date specified in such Notice of
Borrowing for such Borrowing the applicable conditions set forth in Article III,
including, without limitation, any loss (including loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund the Advance to be made
by such Lender as part of such Borrowing when such Advance, as a result of such
failure, is not made on such date.

 

(d) Unless the Administrative Agent shall have received notice from any Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (a) of this Section 2.02 and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
the Borrower severally agree to repay or pay to the Administrative Agent
forthwith on demand such corresponding amount and to pay interest thereon, for
each day from the date such amount is made available to the Borrower until the
date such amount is repaid or paid to the Administrative Agent, at (i) in the
case of the Borrower, the interest rate applicable at such time under Section
2.07 to Advances comprising such Borrowing and (ii) in the case of such Lender,
the Federal Funds Rate. If such Lender shall pay to the Administrative Agent
such corresponding amount, such amount so paid shall constitute such Lender’s
Advance as part of such Borrowing for all purposes of this Agreement.

 

(e) The failure of any Lender to make the Advance to be made by it shall not
relieve any other Lender of its obligation, if any, hereunder to make its
Advance or make available on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Advance to be made
by it.

 

Section 2.03 Issuance of and Drawings and Reimbursement Under Letters of Credit.

 

(a) The Letter of Credit Commitment.

 

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the other Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Effective Date until the Letter of Credit Expiration Date, to issue Letters
of Credit for the account of the Borrower, and to amend Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor drafts under the Letters of Credit; and (B) the Lenders severally agree to
participate in Letters of Credit issued for the account of the Borrower;
provided that the L/C Issuer shall not be obligated to make any L/C Credit
Extension with respect to any Letter of Credit, and no Lender shall be obligated
to participate in any Letter of Credit if as of the date of such L/C Credit
Extension, (w) the Working Capital Facility’s ratable share of Total
Outstandings would exceed

 

34



--------------------------------------------------------------------------------

the aggregate amount of the Working Capital Facility, (x) the aggregate
Outstanding Amount of the outstanding Advances of any Lender, plus such Lender’s
Pro Rata Share of the Outstanding Amount of all L/C Obligations, would exceed
such Lender’s Commitment, (y) the Outstanding Amount of the L/C Obligations
would exceed the Letter of Credit Sublimit, or (z) the sum of (1) the aggregate
principal amount of all Working Capital Advances and L/C Advances outstanding at
such time plus (2) the aggregate Available Amount of all Letters of Credit
outstanding at such time exceed the Borrowing Base Availability at such time.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.

 

(ii) The L/C Issuer shall be under no obligation to issue any Letter of Credit
if: (A) any order, judgment or decree of any governmental authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
governmental authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Prior Effective Date, or shall impose upon the L/C Issuer
any unreimbursed loss, cost or expense which was not applicable on the Prior
Effective Date and which the L/C Issuer in good faith deems material to it; (B)
the expiry date of such requested Letter of Credit would occur after the Letter
of Credit Expiration Date, unless all the Lenders have approved such expiry
date; (C) the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer; or (D) such Letter of Credit is in an initial amount
less than $25,000, or is to be denominated in a currency other than U.S.
dollars, Canadian dollars, Australian dollars, pounds sterling, Euros or Yen;
provided, that, in the case of any Letter of Credit denominated in a currency
other than U.S. dollars, the reimbursement obligations of the Borrower
thereunder shall be in U.S. dollars.

 

(iii) The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

 

(b) Procedures for Issuance and Amendment of Letters of Credit.

 

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the L/C Issuer may agree in a particular instance in
its sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be. In the case of a request for an initial issuance of a Letter
of Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the L/C Issuer: (A) the proposed issuance

 

35



--------------------------------------------------------------------------------

date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may reasonably require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may reasonably
require.

 

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Upon receipt by the L/C Issuer of confirmation from
the Administrative Agent that the requested issuance or amendment is permitted
in accordance with the terms hereof, then, subject to the terms and conditions
hereof, the L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of the Borrower or enter into the applicable amendment, as the
case may be, in each case in accordance with the L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s Pro
Rata Share times the amount of such Letter of Credit.

 

(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

 

(c) Drawings and Reimbursements; Funding of Participations.

 

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. Not later than 11:00 a.m. on the date of
any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the U.S. dollar equivalent at such
time (as reasonably determined by the L/C Issuer) of the amount of such drawing.
If the Borrower fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Lender’s Pro Rata Share thereof. In such event, the Borrower shall be
deemed to have requested a Borrowing to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Borrowings, but
subject to the amount of the Unused Working Capital Commitments and the
conditions set forth in Section 3.02 (other than the delivery of a Notice of
Borrowing). Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if

 

36



--------------------------------------------------------------------------------

immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

 

(ii) Each Lender (including the Lender acting as L/C Issuer) shall upon any
notice pursuant to Section 2.03(c)(i) make funds available to the Administrative
Agent for the account of the L/C Issuer at the Administrative Agent’s Office in
an amount equal to its Pro Rata Share of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender
that so makes funds available shall be deemed to have made a L/C Advance to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer.

 

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing because the conditions set forth in Section 3.02 cannot be satisfied
or for any other reason, the Borrower shall be deemed to have incurred from the
L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not
so refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate. In such event, each
Lender’s payment to the Administrative Agent for the account of the L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section
2.03.

 

(iv) Until each Lender funds its Working Capital Advance or L/C Advance pursuant
to this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under
any Letter of Credit, interest in respect of such Lender’s Pro Rata Share of
such amount shall be solely for the account of the L/C Issuer.

 

(v) Each Lender’s obligation to make L/C Advances to reimburse the L/C Issuer
for amounts drawn under Letters of Credit, as contemplated by this Section
2.03(c), shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any set-off, counterclaim, recoupment, defense or
other right which such Lender may have against the L/C Issuer, the Borrower or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing. No such making of an L/C Advance shall relieve
or otherwise impair the obligation of the Borrower to reimburse the L/C Issuer
for the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

 

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the L/C Issuer at a rate
per annum equal to the Federal Funds Rate from time to time in effect. A
certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.

 

37



--------------------------------------------------------------------------------

(d) Repayment of Participations.

 

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Pro Rata Share thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s L/C Advance
was outstanding) in the same funds as those received by the Administrative
Agent.

 

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
circumstances (including pursuant to any settlement entered into by the L/C
Issuer in its discretion), each Lender shall pay to the Administrative Agent for
the account of the L/C Issuer its Pro Rata Share thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect.

 

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

 

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

 

(ii) the existence of any claim, counterclaim, set-off, defense or other right
that the Borrower may have at any time against any beneficiary or any transferee
of such Letter of Credit (or any Person for whom any such beneficiary or any
such transferee may be acting), the L/C Issuer or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;

 

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any

 

38



--------------------------------------------------------------------------------

beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; or

 

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of the L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower
from pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuer, any
Agent-Related Person, nor any of the respective correspondents, participants or
assignees of the L/C Issuer, shall be liable or responsible for any of the
matters described in clauses (i) through (v) of Section 2.03(e); provided,
however, that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against the L/C Issuer, any Agent-Related Person, any
of their respective correspondents, participants or assignees of the L/C Issuer
or any Agent-Related Person, and they may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by the L/C Issuer’s, any Agent-Related Person’s, or any of the respective
correspondents, participants or assignees of the L/C Issuer or of any
Agent-Related Person’s willful misconduct or gross negligence or the L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

 

39



--------------------------------------------------------------------------------

(g) Cash Collateral. Upon the request of the Administrative Agent, (i) if the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of the
Letter of Credit Expiration Date, any Letter of Credit may for any reason remain
outstanding and partially or wholly undrawn, the Borrower shall immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations (in an amount
equal to 110% of such Outstanding Amount determined as of the date of such L/C
Borrowing or the Letter of Credit Expiration Date, as the case may be). For
purposes hereof, “Cash Collateralize” means to pledge and deposit with or
deliver to the Administrative Agent, for the benefit of the L/C Issuer and the
Lenders, as collateral for the L/C Obligations, cash or deposit account balances
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the L/C Issuer (which documents are hereby consented to
by the Lenders). Derivatives of such term have corresponding meanings. The
Borrower hereby grants to the Administrative Agent, for the benefit of the L/C
Issuer and the Lenders, a security interest in all such cash, deposit accounts
and all balances therein and all proceeds of the foregoing. Such cash collateral
shall be maintained in the L/C Cash Collateral Account.

 

(h) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued, (i) the rules of the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce (the “ICC”)
at the time of issuance (including the ICC decision published by the Commission
on Banking Technique and Practice on April 6, 1998 regarding the European single
currency (euro)) shall apply to each commercial Letter of Credit.

 

(i) Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

 

Section 2.04 Repayment of Advances. (a) (i) On the last Business Day of each
calendar week, (ii) on any other Business Day on which the sum of (A) the
aggregate amount on deposit in the Cash Concentration Account plus (B) the
aggregate amount held by or for the benefit of the Borrower in securities
accounts or other investment accounts that would otherwise be required to be
held in the Cash Concentration Account is greater than $200,000,000 and (iii) on
any other Business Day on which (x) the sum of the aggregate principal amount of
the Advances outstanding at such time plus the aggregate Available Amount under
all Letters of Credit outstanding at such time plus the aggregate amount of all
other Obligations under the Loan Documents exceeds (y) an amount equal to 80% of
the Borrowing Base Availability at such time, the Administrative Agent shall, in
each case, apply all amounts on deposit in the Cash Concentration Account first,
to the prepayment of the L/C Advances then outstanding until such Advances are
paid in full if required under Section 2.03(g), second to the prepayment of the
Working Capital Advances then outstanding until such Advances are paid in full
and third to be deposited in the L/C Cash Collateral Account to cash
collateralize 110% of the Available Amount of the Letters of Credit then
outstanding.

 

40



--------------------------------------------------------------------------------

(b) Working Capital Advances. The Borrower shall repay to the Administrative
Agent for the ratable account of the Lenders on the Termination Date the
aggregate outstanding principal amount of the Working Capital Advances then
outstanding.

 

(c) L/C Advances. The Borrower shall repay to the Administrative Agent for the
account of the L/C Issuer and each other Lender that has made a L/C Advance the
outstanding principal amount of each L/C Advance made by each of them on the
earlier of (A) the date of demand therefor and (B) the Termination Date.

 

Section 2.05 Termination or Reduction of Commitments. (a) Optional. The Borrower
may, upon at least two Business Days’ notice to the Administrative Agent,
terminate in whole or reduce in part the unused portions of the Letter of Credit
Sublimit and the Unused Working Capital Commitments; provided, however, that
each partial reduction shall be in an aggregate amount of $2,000,000 or an
integral multiple of $1,000,000 in excess thereof.

 

(b) Mandatory.

 

(i) The Working Capital Facility shall be automatically and permanently reduced
on each date on which prepayment thereof is required to be made pursuant to
clause (i) of Section 2.06(b) by an amount equal to the applicable Reduction
Amount.

 

(ii) The Letter of Credit Sublimit shall be automatically and permanently
reduced from time to time on the date of each reduction in the Working Capital
Facility by the amount, if any, by which the amount of the Letter of Credit
Sublimit exceeds the Working Capital Facility after giving effect to such
reduction of the Working Capital Facility.

 

(c) Application of Commitment Reductions. Upon each reduction of the Working
Capital Facility pursuant to this Section 2.05, the Commitment of each of the
Lenders under such Facility shall be reduced by such Lender’s Pro Rata Share of
the amount by which such Facility is reduced in accordance with the Lenders’
respective Working Capital Commitments with respect to such Facility.

 

Section 2.06 Prepayments. (a) Optional. The Borrower may, upon at least one
Business Day’s notice to the Administrative Agent received not later than 11:00
A.M. (New York, New York time) stating the proposed date and aggregate principal
amount of the prepayment, and if such notice is given the Borrower shall, prepay
the outstanding aggregate principal amount of Working Capital Advances, in whole
or ratably in part, together with accrued interest to the date of such
prepayment on the aggregate principal amount prepaid; provided, however, that
each partial prepayment shall be in an aggregate principal amount of $5,000,000
or an integral multiple of $1,000,000 in excess thereof.

 

(b) Mandatory.

 

(i) The Borrower shall, on the date of receipt of the Net Cash Proceeds by any
Loan Party from the sale, lease, transfer or other disposition of any assets set
forth on Part B of Schedule 5.02(i), prepay an aggregate principal amount of the
Advances comprising part of the same Borrowings equal to the Prepayment
Percentage of such Net Cash Proceeds. Each such prepayment of shall be applied
as set forth in clause (iv) below.

 

41



--------------------------------------------------------------------------------

(ii) The Borrower shall, on each Business Day, if applicable, prepay an
aggregate principal amount of the Working Capital Advances comprising part of
the same Borrowings and the L/C Advances equal to the amount by which (A) the
sum of (x) the aggregate principal amount of the Working Capital Advances and
the L/C Advances then outstanding plus (y) the aggregate Available Amount of all
Letters of Credit then outstanding exceeds (B) the Working Capital Facility.

 

(iii) The Borrower shall, on each Business Day, if applicable, pay to the
Administrative Agent for deposit in the L/C Cash Collateral Account an amount
sufficient to cause the aggregate amount on deposit in such L/C Cash Collateral
Account to equal the amount by which the aggregate Available Amount of all
Letters of Credit then outstanding exceeds the Letter of Credit Sublimit on such
Business Day.

 

(iv) Prepayments made pursuant to clause (i) and (ii) above shall be first
applied to prepay L/C Advances then outstanding, if any, until such Advances are
paid in full, second applied ratably to prepay Working Capital Advances then
outstanding, if any, comprising part of the same Borrowings until such Advances
are paid in full and third, if required under Section 2.03(g), deposited in the
L/C Cash Collateral Account; and, in the case of any prepayment of the Working
Capital Facility pursuant to clause (i) above, the amount remaining, if any,
from the Working Capital Facility’s ratable portion of such Net Cash Proceeds
after the prepayment of the L/C Advances and the Working Capital Advances then
outstanding and any required cash collateralization of Letters of Credit then
outstanding (the sum of such prepayment amounts, cash collateralization amounts
and remaining amounts being referred to herein as the “Reduction Amount”) may be
retained by the Borrower for use in its business and operations in the ordinary
course. Upon the drawing of any Letter of Credit for which funds are on deposit
in the L/C Cash Collateral Account, such funds shall be applied to reimburse the
L/C Issuer or Lenders, as applicable.

 

(v) All prepayments under this subsection (b) shall be made together with
accrued interest to the date of such prepayment on the principal amount prepaid.

 

Section 2.07 Interest. (a) Scheduled Interest. The Borrower shall pay interest
on each Working Capital Advance owing to each Lender from the date of such
Working Capital Advance until such principal amount shall be paid in full, at
the following rates per annum:

 

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (A) the Base Rate in
effect from time to time plus (B) the Applicable Margin in effect from time to
time, payable in arrears monthly on the first Business Day of each month during
such periods and on the date such Base Rate Advance shall be Converted or paid
in full.

 

(ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurodollar Rate for such
Interest Period for such Advance plus (B) the Applicable Margin in effect on the
first day of such Interest Period, payable in arrears on the last Business Day
of such Interest Period and, if such Interest Period has a duration of more than
one month, on the first Business Day of each month

 

42



--------------------------------------------------------------------------------

that occurs during such Interest Period every month from the first day of such
Interest Period and on the date such Eurodollar Rate Advance shall be Converted
or paid in full.

 

(b) Default Interest. Upon the occurrence and during the continuance of a
Default the Borrower shall pay interest on (i) the unpaid principal amount of
each Advance owing to each Lender, payable in arrears on the dates referred to
in clause (a) above and on demand, at a rate per annum equal at all times to 2%
per annum above the rate per annum required to be paid on such Advance pursuant
to clause (a) and (ii) to the fullest extent permitted by law, the amount of any
interest, fee or other amount payable hereunder that is not paid when due, from
the date such amount shall be due until such amount shall be paid in full,
payable in arrears on the date such amount shall be paid in full and on demand,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on Advances pursuant to clause (a) above.

 

(c) Notice of Interest Rate. Promptly after receipt of a Notice of Borrowing
pursuant to Section 2.02(a), the Administrative Agent shall give notice to the
Borrower and each Lender of the interest rate determined by the Administrative
Agent for purposes of clause (a) above.

 

Section 2.08 Fees. (a) Commitment Fees. The Borrower shall pay to the
Administrative Agent for the account of the Lenders a commitment fee, from the
Prior Effective Date in the case of each Initial Lender and from the effective
date specified in the Assignment and Assumption pursuant to which it became a
Lender in the case of each other Lender until the Termination Date payable in
arrears on the first Business Day of each month, and for the period from the
first Business Day of the month ending immediately prior to the Termination Date
through the Termination Date, on the Termination Date, at a rate equal to the
Applicable Percentage on the sum of the daily Unused Working Capital Commitment
of such Lender during such prior month; provided, however, that no commitment
fee shall accrue on any of the Commitments of a Defaulting Lender so long as
such Lender shall be a Defaulting Lender.

 

(b) Letter of Credit Fees, Etc. (i) The Borrower shall pay to the Administrative
Agent for the account of each Lender a commission, payable in arrears on the
first Business Day of each month, on the earliest to occur of the full drawing,
expiration, termination or cancellation of any such Letter of Credit and on the
Termination Date, on such Lender’s Pro Rata Share of the average daily aggregate
Available Amount during such month of all Letters of Credit outstanding from
time to time at a rate per annum equal to 3.50%.

 

(ii) The Borrower shall pay to the L/C Issuer, for its own account, (i) a
fronting fee, payable in arrears on the first Business Day of each month and on
the Termination Date, on the average daily amount of its Letter of Credit
Commitment during such month, from the Prior Effective Date until the
Termination Date, at the rate of 0.25% per annum and (ii) the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer.

 

(c) Initial Lender Fees. The Borrower shall pay to the Administrative Agent for
the account of the Initial Lenders (and their respective Affiliates) such other
fees as may be from time to time agreed among the Borrower and the Initial
Lenders (and their respective Affiliates).

 

43



--------------------------------------------------------------------------------

Section 2.09 Conversion of Advances. (a) Optional. The Borrower may on any
Business Day, upon notice given to the Administrative Agent not later than 11:00
A.M. (New York City time) on the third Business Day prior to the date of the
proposed Conversion and subject to the provisions of Section 2.10, Convert all
or any portion of the Advances of one Type comprising the same Borrowing into
Advances of the other Type; provided, however, that any Conversion of Eurodollar
Rate Advances into Base Rate Advances shall be made only on the last day of an
Interest Period for such Eurodollar Rate Advances, any Conversion of Base Rate
Advances into Eurodollar Rate Advances shall be in an amount not less than the
minimum amount specified in Section 2.02(c), no Conversion of any Advances shall
result in more separate Borrowings than permitted under Section 2.02(c) and each
Conversion of Advances comprising part of the same Borrowing shall be made
ratably among the Lenders in accordance with their Commitments. Each such notice
of Conversion shall, within the restrictions specified above, specify (i) the
date of such Conversion, (ii) the Advances to be Converted and (iii) if such
Conversion is into Eurodollar Rate Advances, the duration of the initial
Interest Period for such Advances. Each notice of Conversion shall be
irrevocable and binding on the Borrower.

 

(b) Mandatory.

 

(i) On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $5,000,000, such Advances shall
automatically Convert into Base Rate Advances.

 

(ii) If the Borrower shall fail to select the duration of any Interest Period
for any Eurodollar Rate Advances in accordance with the provisions contained in
the definition of “Interest Period” in Section 1.01, the Administrative Agent
will forthwith so notify the Borrower and the Lenders, whereupon each such
Eurodollar Rate Advance will automatically, on the last day of the then existing
Interest Period therefor, Convert into a Base Rate Advance.

 

(iii) Upon the occurrence and during the continuance of any Default, (x) each
Eurodollar Rate Advance will automatically, on the last day of the then existing
Interest Period therefor, Convert into a Base Rate Advance and (y) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended.

 

Section 2.10 Increased Costs, Etc. (a) If, due to either (i) the introduction of
or any change in or in the interpretation of any law or regulation or (ii) the
compliance with any guideline or request from any central bank or other
governmental authority (whether or not having the force of law), there shall be
any increase in the cost to any Lender Party of agreeing to make or of making,
funding or maintaining Eurodollar Rate Advances or of agreeing to issue or of
issuing or maintaining or participating in Letters of Credit or of agreeing to
make or of making or maintaining Letter of Credit Advances (excluding, for
purposes of this Section 2.10, any such increased costs resulting from (x) Taxes
or Other Taxes (as to which Section 2.12 shall govern) and (y) changes in the
basis of taxation of overall net income or overall gross income by the United
States or by the foreign jurisdiction or state under the laws of which such
Lender Party is organized or has its Applicable Lending Office or any political
subdivision thereof), then the Borrower shall from time to time, upon demand by
such Lender Party (with a copy of such demand to the Administrative Agent), pay
to the Administrative Agent for the account of such

 

44



--------------------------------------------------------------------------------

Lender Party additional amounts sufficient to compensate such Lender Party for
such increased cost; provided, however, that a Lender Party claiming additional
amounts under this Section 2.10(a) agrees to use reasonable efforts (consistent
with its internal policy and legal and regulatory restrictions) to designate a
different Applicable Lending Office if the making of such a designation would
avoid the need for, or reduce the amount of, such increased cost that may
thereafter accrue and would not, in the reasonable judgment of such Lender
Party, be otherwise disadvantageous to such Lender Party. A certificate as to
the amount of such increased cost, submitted to the Borrower by such Lender
Party, shall be conclusive and binding for all purposes, absent manifest error.

 

(b) If any Lender Party determines that compliance with any law or regulation or
any guideline or request from any central bank or other governmental authority
(whether or not having the force of law) affects or would affect the amount of
capital required or expected to be maintained by such Lender Party or any
corporation controlling such Lender Party and that the amount of such capital is
increased by or based upon the existence of such Lender Party’s commitment to
lend or to issue or participate in Letters of Credit hereunder and other
commitments of such type or the issuance or maintenance of or participation in
the Letters of Credit (or similar contingent obligations), then, upon demand by
such Lender Party or such corporation (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to the Administrative Agent for
the account of such Lender Party, from time to time as specified by such Lender
Party, additional amounts sufficient to compensate such Lender Party in the
light of such circumstances, to the extent that such Lender Party reasonably
determines such increase in capital to be allocable to the existence of such
Lender Party’s commitment to lend or to issue or participate in Letters of
Credit hereunder or to the issuance or maintenance of or participation in any
Letters of Credit. A certificate as to such amounts submitted to the Borrower by
such Lender Party shall be conclusive and binding for all purposes, absent
manifest error.

 

(c) If, with respect to any Eurodollar Rate Advances, the Required Lenders
notify the Administrative Agent that the Eurodollar Rate for any Interest Period
for such Advances will not adequately reflect the cost to such Lenders of
making, funding or maintaining their Eurodollar Rate Advances for such Interest
Period, the Administrative Agent shall forthwith so notify the Borrower and the
Lenders, whereupon (i) each such Eurodollar Rate Advance will automatically, on
the last day of the then existing Interest Period therefor, Convert into a Base
Rate Advance and (ii) the obligation of the Lenders to make, or to Convert
Advances into, Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower that such Lenders have determined
that the circumstances causing such suspension no longer exist.

 

(d) Notwithstanding any other provision of this Agreement, if the introduction
of or any change in or in the interpretation of any law or regulation shall make
it unlawful, or any central bank or other governmental authority shall assert
that it is unlawful, for any Lender or its Eurodollar Lending Office to perform
its obligations hereunder to make Eurodollar Rate Advances or to continue to
fund or maintain Eurodollar Rate Advances hereunder, then, on notice thereof and
demand therefor by such Lender to the Borrower through the Administrative Agent,
(i) each Eurodollar Rate Advance will automatically, upon such demand, Convert
into a Base Rate Advance and (ii) the obligation of the Lenders to make, or to
Convert Advances into, Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the

 

45



--------------------------------------------------------------------------------

Borrower that such Lender has determined that the circumstances causing such
suspension no longer exist; provided, however, that, before making any such
demand, such Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Eurodollar Lending Office if the making of such a designation would allow such
Lender or its Eurodollar Lending Office to continue to perform its obligations
to make Eurodollar Rate Advances or to continue to fund or maintain Eurodollar
Rate Advances and would not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender.

 

Section 2.11 Payments and Computations. (a) The Borrower shall make each payment
hereunder and under the Notes, irrespective of any right of counterclaim or
set-off (except as otherwise provided in Section 2.15), not later than 11:00
A.M. (New York, New York time) on the day when due (or, in the case of payments
made by the Guarantor pursuant to Section 8.01, on the date of demand therefor)
in U.S. dollars to the Administrative Agent at the Administrative Agent’s
Account in same day funds. The Administrative Agent will promptly thereafter
cause like funds to be distributed (i) if such payment by the Borrower is in
respect of principal, interest, commitment fees or any other Obligation then
payable hereunder and under the Notes to more than one Lender Party, to such
Lender Parties for the account of their respective Applicable Lending Offices
ratably in accordance with the amounts of such respective Obligations then
payable to such Lender Parties and (ii) if such payment by the Borrower is in
respect of any Obligation then payable hereunder to one Lender Party, to such
Lender Party for the account of its Applicable Lending Office, in each case to
be applied in accordance with the terms of this Agreement. Upon its acceptance
of an Assignment and Assumption and recording of the information contained
therein in the Register pursuant to Section 10.07(c), from and after the
effective date of such Assignment and Assumption, the Administrative Agent shall
make all payments hereunder and under the Notes in respect of the interest
assigned thereby to the Lender Party assignee thereunder, and the parties to
such Assignment and Acceptance shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.

 

(b) If the Administrative Agent receives funds for application to the
Obligations under the Loan Documents under circumstances for which the Loan
Documents do not specify the Advances to which, or the manner in which, such
funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each Lender Party ratably in
accordance with such Lender Party’s proportionate share of the principal amount
of all outstanding Advances and the Available Amount of all Letters of Credit
then outstanding, in repayment or prepayment of such of the outstanding Advances
or other Obligations owed to such Lender Party, and for application to such
principal installments, as the Administrative Agent shall direct.

 

(c) The Borrower hereby authorizes each Lender Party, if and to the extent
payment owed to such Lender Party is not made when due hereunder or, in the case
of a Lender, under the Note held by such Lender, to charge from time to time
against any or all of the Borrower’s accounts with such Lender Party any amount
so due. Each of the Lender Parties hereby agrees to notify the Borrower promptly
after any such setoff and application shall be made by such Lender Party;
provided, however, that the failure to give such notice shall not affect the
validity of such charge.

 

46



--------------------------------------------------------------------------------

(d) All computations of interest based on the Base Rate shall be made by the
Administrative Agent on the basis of a year of 365 or 366 days, as the case may
be, and all computations of interest based on the Eurodollar Rate or the Federal
Funds Rate and of fees and Letter of Credit commissions shall be made by the
Administrative Agent on the basis of a year of 360 days, in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest, fees or commissions are
payable. Each determination by the Administrative Agent of an interest rate, fee
or commission hereunder shall be conclusive and binding for all purposes, absent
manifest error.

 

(e) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or commitment fee, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

 

(f) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to any Lender Party hereunder that
the Borrower will not make such payment in full, the Administrative Agent may
assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each such Lender Party on such due date
an amount equal to the amount then due such Lender Party. If and to the extent
the Borrower shall not have so made such payment in full to the Administrative
Agent, each such Lender Party shall repay to the Administrative Agent forthwith
on demand such amount distributed to such Lender Party together with interest
thereon, for each day from the date such amount is distributed to such Lender
Party until the date such Lender Party repays such amount to the Administrative
Agent, at the Federal Funds Rate.

 

Section 2.12 Taxes. (a) Any and all payments by the Borrower or any Guarantor
hereunder or under the Notes shall be made, in accordance with Section 2.11,
free and clear of and without deduction for any and all present or future taxes,
levies, imposts, deductions, charges or withholdings, and all liabilities with
respect thereto, excluding, in the case of each Lender Party and the
Administrative Agent, taxes that are imposed on its overall net income by the
United States and taxes that are imposed on its overall net income (and
franchise taxes imposed in lieu thereof) by the state or foreign jurisdiction
under the laws of which such Lender Party or the Administrative Agent (as the
case may be) is organized or any political subdivision thereof and, in the case
of each Lender Party, taxes that are imposed on its overall net income (and
franchise taxes imposed in lieu thereof) by the state or foreign jurisdiction of
such Lender Party’s Applicable Lending Office or any political subdivision
thereof (all such nonexcluded taxes, levies, imposts, deductions, charges,
withholdings and liabilities in respect of payments hereunder or under the Notes
being hereinafter referred to as “Taxes”). If the Borrower or any Guarantor
shall be required by law to deduct any Taxes from or in respect of any sum
payable hereunder or under any Note to any Lender Party or the Administrative
Agent, (i) the sum payable shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.12) such Lender Party or the Administrative
Agent (as the case may be) receives an amount equal to the sum it

 

47



--------------------------------------------------------------------------------

would have received had no such deductions been made, (ii) the Borrower or such
Guarantor shall make such deductions and (iii) the Borrower or such Guarantor
shall pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable law.

 

(b) In addition, the Borrower and each Guarantor hereby agree to pay any present
or future stamp, documentary, excise, property, intangible, mortgage recording
or similar taxes, charges or levies that arise from any payment made hereunder
or under the Notes or from the execution, delivery or registration of,
performing under, or otherwise with respect to, this Agreement, the Notes, or
the Mortgages (hereinafter referred to as “Other Taxes”).

 

(c) Each of the Borrower and each Guarantor shall indemnify each Lender Party
and the Administrative Agent for and hold it harmless against the full amount of
Taxes and Other Taxes, and for the full amount of taxes of any kind imposed by
any jurisdiction on amounts payable under this Section 2.12, imposed on or paid
by such Lender Party or the Administrative Agent (as the case may be) and any
liability (including penalties, additions to tax, interest and expenses) arising
therefrom or with respect thereto. This indemnification shall be made within 30
days from the date such Lender Party or the Administrative Agent (as the case
may be) makes written demand therefor.

 

(d) Within 30 days after the date of any payment of Taxes, the Borrower or the
relevant Guarantor, as the case may be, shall furnish to the Administrative
Agent, at its address referred to in Section 10.02, the original or a certified
copy of a receipt evidencing such payment, to the extent such a receipt is
issued therefor, or other written proof of payment thereof that is reasonably
satisfactory to the Administrative Agent. In the case of any payment hereunder
or under the Notes by or on behalf of the Borrower or any Guarantor through an
account or branch outside the United States or by or on behalf of the Borrower
or such Guarantor by a payor that is not a United States person, if the Borrower
or such Guarantor determines that no Taxes are payable in respect thereof, the
Borrower or such Guarantor shall furnish, or shall cause such payor to furnish,
to the Administrative Agent, at its address referred to in Section 10.02, an
opinion of counsel acceptable to the Administrative Agent stating that such
payment is exempt from Taxes. For purposes of this subsection (d) and subsection
(e), the terms “United States” and “United States person” shall have the
meanings specified in Section 7701 of the Internal Revenue Code.

 

(e) Each Lender Party organized under the laws of a jurisdiction outside the
United States shall have delivered or shall, on or prior to the date of its
execution and delivery of this Agreement in the case of each Initial Lender or
the Initial L/C Issuer, as the case may be, and on the date of the Assignment
and Assumption pursuant to which it becomes a Lender Party in the case of each
other Lender Party, and from time to time thereafter as requested in writing by
the Borrower (but only so long thereafter as such Lender Party remains lawfully
able to do so), provide each of the Administrative Agent and the Borrower with
two original Internal Revenue Service forms 1001 or 4224 or (in the case of a
Lender Party that has certified in writing to the Administrative Agent that it
is not a “bank” as defined in Section 881(c)(3)(A) of the Internal Revenue Code)
form W-8 (and, if such Lender Party delivers a form W-8, a certificate
representing that such Lender Party is not a “bank” for purposes of Section
881(c) of the Internal Revenue Code, is not a 10-percent shareholder (within the
meaning of Section 871(h)(3)(B) of the Internal Revenue Code) of the Borrower
and is not a controlled foreign

 

48



--------------------------------------------------------------------------------

corporation related to the Borrower (within the meaning of Section 864(d)(4) of
the Internal Revenue Code)), as appropriate, or any successor or other form
prescribed by the Internal Revenue Service, certifying that such Lender Party is
exempt from or entitled to a reduced rate of United States withholding tax on
payments pursuant to this Agreement or the Notes or, in the case of a Lender
Party providing a form W-8, certifying that such Lender Party is a foreign
corporation, partnership, estate or trust. If the forms provided by a Lender
Party at the time such Lender Party first becomes a party to this Agreement
indicate a United States interest withholding tax rate in excess of zero,
withholding tax at such rate shall be considered excluded from Taxes unless and
until such Lender Party provides the appropriate form certifying that a lesser
rate applies, whereupon withholding tax at such lesser rate only shall be
considered excluded from Taxes for periods governed by such form; provided,
however, that, if at the date of the Assignment and Assumption pursuant to which
a Lender Party becomes a party to this Agreement, the Lender Party assignor was
entitled to payments under subsection (a) in respect of United States
withholding tax with respect to interest paid at such date, then, to such
extent, the term Taxes shall include (in addition to withholding taxes that may
be imposed in the future or other amounts otherwise includable in Taxes) United
States withholding tax, if any, applicable with respect to the Lender Party
assignee on such date. If any form or document referred to in this subsection
(e) requires the disclosure of information, other than information necessary to
compute the tax payable and information required on the date hereof by Internal
Revenue Service form 1001 or, 4224 or W-8 (or the related certificate described
above), that the Lender Party reasonably considers to be confidential, the
Lender Party shall give notice thereof to the Borrower and shall not be
obligated to include in such form or document such confidential information.

 

(f) For any period with respect to which a Lender Party has failed to provide
the Borrower with the appropriate form described in subsection (e) above (other
than if such failure is due to a change in law occurring after the date on which
a form originally was required to be provided or if such form otherwise is not
required under subsection (e) above), such Lender Party shall not be entitled to
indemnification under subsection (a) or (c) with respect to Taxes imposed by the
United States by reason of such failure; provided, however, that should a Lender
Party become subject to Taxes because of its failure to deliver a form required
hereunder, the Borrower and/or the Borrower shall take such steps as such Lender
Party shall reasonably request to assist such Lender Party to recover such
Taxes.

 

Section 2.13 Sharing of Payments, Etc. If any Lender Party shall obtain at any
time any payment, whether voluntary, involuntary, through the exercise of any
right of set-off, or otherwise (other than pursuant to Section 2.10, 2.12, 10.04
or 10.07), (a) on account of Obligations due and payable to such Lender Party
hereunder and under the Notes at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations due and
payable to such Lender Party at such time (other than pursuant to Section 2.10,
2.12, 10.04 or 10.07) to (ii) the aggregate amount of the Obligations due and
payable to all Lender Parties hereunder and under the Notes at such time) of
payments on account of the Obligations due and payable to all Lender Parties
hereunder and under the Notes at such time obtained by all the Lender Parties at
such time or (b) on account of Obligations owing (but not due and payable) to
such Lender Party hereunder and under the Notes at such time (other than
pursuant to Section 2.10, 2.12, 10.04 or 10.07) in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations owing to such
Lender Party at such time (other than pursuant to

 

49



--------------------------------------------------------------------------------

Section 2.10, 2.12, 10.04 or 10.07) to (ii) the aggregate amount of the
Obligations owing (but not due and payable) to all Lender Parties hereunder and
under the Notes at such time) of payments on account of the Obligations owing
(but not due and payable) to all Lender Parties hereunder and under the Notes at
such time obtained by all of the Lender Parties at such time, such Lender Party
shall forthwith purchase from the other Lender Parties such participations in
the Obligations due and payable or owing to them, as the case may be, as shall
be necessary to cause such purchasing Lender Party to share the excess payment
ratably with each of them; provided, however, that, if all or any portion of
such excess payment is thereafter recovered from such purchasing Lender Party,
such purchase from each other Lender Party shall be rescinded and such other
Lender Party shall repay to the purchasing Lender Party the purchase price to
the extent of such Lender Party’s ratable share (according to the proportion of
(i) the purchase price paid to such Lender Party to (ii) the aggregate purchase
price paid to all Lender Parties) of such recovery together with an amount equal
to such Lender Party’s ratable share (according to the proportion of (i) the
amount of such other Lender Party’s required repayment to (ii) the total amount
so recovered from the purchasing Lender Party) of any interest or other amount
paid or payable by the purchasing Lender Party in respect of the total amount so
recovered. The Borrower agrees that any Lender Party so purchasing a
participation from another Lender Party pursuant to this Section 2.13 may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender Party were the direct creditor of the Borrower in the amount of
such participation.

 

Section 2.14 Use of Proceeds. The proceeds of the Advances and issuances of
Letters of Credit shall be available (and the Borrower agrees that it shall use
such proceeds and Letters of Credit) solely (a) to provide financing for working
capital, letters of credit, capital expenditures and other general corporate
purposes of the Borrower and the Guarantors and, to the extent permitted
elsewhere in this Agreement, their respective Subsidiaries and (b) to pay costs
and expenses in connection with the Cases; provided, however that no amounts
shall be paid pursuant to this Section 2.14 for fees and disbursements incurred
by any Loan Party in connection with any investigation, assertion or prosecution
of claims or causes of action against the Agents or any Lender Party, including,
without limitation, (x) any objection to, the contesting in any manner of, or
the raising of any defenses to, the validity, perfection, priority or
enforceability of the Obligations under this Agreement or the Administrative
Agent’s Liens upon the Collateral, or (y) any other rights or interest of the
Agents or the Lender Parties under the Loan Documents but not including
investigations, assertions or prosecutions of claims and causes of action
arising from an Agent’s or a Lender’s failure to perform hereunder; provided,
further that the proceeds of the Advances shall be available, and the Borrower
agrees that it shall use all such proceeds in a manner substantially in
accordance with, and in aggregate amounts substantially consistent with the
amounts set forth in, (i) the budget forecast delivered pursuant to Section
5.03(e) and (ii) the DIP Budget.

 

Section 2.15 Defaulting Lenders. (a) In the event that, at any time, (i) any
Lender Party shall be a Defaulting Lender, (ii) such Defaulting Lender shall owe
a Defaulted Advance to the Borrower and (iii) the Borrower shall be required to
make any payment hereunder or under any other Loan Document to or for the
account of such Defaulting Lender, then the Borrower may, so long as no Default
shall occur or be continuing at such time and to the fullest extent permitted by
applicable law, set off and otherwise apply the Obligation of the Borrower to
make such payment to or for the account of such Defaulting Lender against the

 

50



--------------------------------------------------------------------------------

obligation of such Defaulting Lender to make such Defaulted Advance. In the
event that, on any date, the Borrower shall so set off and otherwise apply its
obligation to make any such payment against the obligation of such Defaulting
Lender to make any such Defaulted Advance on or prior to such date, the amount
so set off and otherwise applied by the Borrower shall constitute for all
purposes of this Agreement and the other Loan Documents an Advance by such
Defaulting Lender made on the date under the Facility pursuant to which such
Defaulted Advance was originally required to have been made pursuant to Section
2.01. Such Advance shall be considered, for all purposes of this Agreement, to
comprise part of the Borrowing in connection with which such Defaulted Advance
was originally required to have been made pursuant to Section 2.01, even if the
other Advances comprising such Borrowing shall be Eurodollar Rate Advances on
the date such Advance is deemed to be made pursuant to this subsection (a). The
Borrower shall notify the Administrative Agent at any time the Borrower
exercises its right of set-off pursuant to this subsection (a) and shall set
forth in such notice (A) the name of the Defaulting Lender and the Defaulted
Advance required to be made by such Defaulting Lender and (B) the amount set off
and otherwise applied in respect of such Defaulted Advance pursuant to this
subsection (a). Any portion of such payment otherwise required to be made by the
Borrower to or for the account of such Defaulting Lender which is paid by the
Borrower, after giving effect to the amount set off and otherwise applied by the
Borrower pursuant to this subsection (a), shall be applied by the Administrative
Agent as specified in subsection (b) or (c) of this Section 2.15.

 

(b) In the event that, at any time, (i) any Lender Party shall be a Defaulting
Lender, (ii) such Defaulting Lender shall owe a Defaulted Amount to the
Administrative Agent or any of the other Lender Parties and (iii) the Borrower
shall make any payment hereunder or under any other Loan Document to the
Administrative Agent for the account of such Defaulting Lender, then the
Administrative Agent may, on its behalf or on behalf of such other Lender
Parties and to the fullest extent permitted by applicable law, apply at such
time the amount so paid by the Borrower to or for the account of such Defaulting
Lender to the payment of each such Defaulted Amount to the extent required to
pay such Defaulted Amount. In the event that the Administrative Agent shall so
apply any such amount to the payment of any such Defaulted Amount on any date,
the amount so applied by the Administrative Agent shall constitute for all
purposes of this Agreement and the other Loan Documents payment, to such extent,
of such Defaulted Amount on such date. Any such amount so applied by the
Administrative Agent shall be retained by the Administrative Agent or
distributed by the Administrative Agent to such other Lender Parties, ratably in
accordance with the respective portions of such Defaulted Amounts payable at
such time to the Administrative Agent and such other Lender Parties and, if the
amount of such payment made by the Borrower shall at such time be insufficient
to pay all Defaulted Amounts owing at such time to the Administrative Agent and
the other Lender Parties, in the following order of priority:

 

(i) first, to the Administrative Agent for any Defaulted Amount then owing to
the Administrative Agent in its capacity as Administrative Agent; and

 

(ii) second, to any other Lender Parties for any Defaulted Amounts then owing to
such other Lender Parties, ratably in accordance with such respective Defaulted
Amounts then owing to such other Lender Parties.

 

51



--------------------------------------------------------------------------------

Any portion of such amount paid by the Borrower for the account of such
Defaulting Lender remaining, after giving effect to the amount applied by the
Administrative Agent pursuant to this subsection (b), shall be applied by the
Administrative Agent as specified in subsection (c) of this Section 2.15.

 

(c) In the event that, at any time, (i) any Lender Party shall be a Defaulting
Lender, (ii) such Defaulting Lender shall not owe a Defaulted Advance or a
Defaulted Amount and (iii) the Borrower, the Administrative Agent or any other
Lender Party shall be required to pay or distribute any amount hereunder or
under any other Loan Document to or for the account of such Defaulting Lender,
then the Borrower or such other Lender Party shall pay such amount to the
Administrative Agent to be held by the Administrative Agent, to the fullest
extent permitted by applicable law, in escrow or the Administrative Agent shall,
to the fullest extent permitted by applicable law, hold in escrow such amount
otherwise held by it. Any funds held by the Administrative Agent in escrow under
this subsection (c) shall be deposited by the Administrative Agent in an account
with Citibank, in the name and under the control of the Administrative Agent,
but subject to the provisions of this subsection (c). The terms applicable to
such account, including the rate of interest payable with respect to the credit
balance of such account from time to time, shall be Citibank’s standard terms
applicable to escrow accounts maintained with it. Any interest credited to such
account from time to time shall be held by the Administrative Agent in escrow
under, and applied by the Administrative Agent from time to time in accordance
with the provisions of, this subsection (c). The Administrative Agent shall, to
the fullest extent permitted by applicable law, apply all funds so held in
escrow from time to time to the extent necessary to make any Advances required
to be made by such Defaulting Lender and to pay any amount payable by such
Defaulting Lender hereunder and under the other Loan Documents to the
Administrative Agent or any other Lender Party, as and when such Advances or
amounts are required to be made or paid and, if the amount so held in escrow
shall at any time be insufficient to make and pay all such Advances and amounts
required to be made or paid at such time, in the following order of priority:

 

(i) first, to the Administrative Agent for any amount then due and payable by
such Defaulting Lender to the Administrative Agent hereunder in its capacity as
Administrative Agent;

 

(ii) second, to any other Lender Parties for any amount then due and payable by
such Defaulting Lender to such other Lender Parties hereunder, ratably in
accordance with such respective amounts then due and payable to such other
Lender Parties; and

 

(iii) third, to the Borrower for any Advance then required to be made by such
Defaulting Lender pursuant to a Commitment of such Defaulting Lender.

 

In the event that any Lender Party that is a Defaulting Lender shall, at any
time, cease to be a Defaulting Lender, any funds held by the Administrative
Agent in escrow at such time with respect to such Lender Party shall be
distributed by the Administrative Agent to such Lender Party and applied by such
Lender Party to the Obligations owing to such Lender Party at such time under
this Agreement and the other Loan Documents ratably in accordance with the
respective amounts of such Obligations outstanding at such time.

 

52



--------------------------------------------------------------------------------

(d) The rights and remedies against a Defaulting Lender under this Section 2.15
are in addition to other rights and remedies that the Borrower may have against
such Defaulting Lender with respect to any Defaulted Advance and that the
Administrative Agent or any Lender Party may have against such Defaulting Lender
with respect to any Defaulted Amount.

 

Section 2.16 Evidence of Debt. (a) The Advances made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Advances made by the
Lenders to the Borrower and the interest and payments thereon. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Advances in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, amount and
maturity of its Advances and payments with respect thereto.

 

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

 

Section 2.17 Priority and Liens. Each of the Borrower and each Guarantor hereby
covenants, represents and warrants that, upon entry of the Interim Order, the
Obligations of the Borrower and such Guarantor hereunder and under the Loan
Documents: (i) pursuant to Section 364(c)(1) of the Bankruptcy Code, shall at
all times constitute an allowed Superpriority Claim; (ii) pursuant to Section
364(c)(2) of the Bankruptcy Code, shall at all times be secured by a perfected
first priority Lien on all unencumbered real, personal and mixed property of the
Borrower and such Guarantor and on all cash maintained in the L/C Cash
Collateral Account and any investments of the funds contained therein (excluding
any avoidance actions under the Bankruptcy Code (but including the proceeds
therefrom)); and (iii) pursuant to Section 364(c)(3) of the Bankruptcy Code,
shall be secured by a perfected Lien upon all real, personal and mixed property
of the Borrower and such Guarantor that is subject to valid and perfected liens
in existence on the Petition Date, junior to such valid and perfected Liens,
subject and subordinated in each case with respect to clauses (i) through (iii)
above, only to the Carve-Out. Except for the Carve-Out having priority over the
Obligations, the Superpriority Claims shall at all times be senior to the rights
of the Borrower, each Guarantor, any chapter 11 trustee and, subject to section
726 of the Bankruptcy Code, any chapter 7 trustee, or any other creditor
(including, without limitation, post-petition counterparties and other
post-petition creditors) in the Cases or any subsequent proceedings under the
Bankruptcy Code, including, without limitation, any

 

53



--------------------------------------------------------------------------------

chapter 7 cases if any of the Borrower’s or the Guarantor’s cases are converted
to cases under chapter 7 of the Bankruptcy Code.

 

Section 2.18 Payment of Obligations. Subject to the provisions of Section 6.01,
upon the maturity (whether by acceleration or otherwise) of any of the
Obligations under this Agreement or any of the other Loan Documents of the
Borrower and the Guarantors, the Lender Parties shall be entitled to immediate
payment of such Obligations without further application to or order of the
Bankruptcy Court.

 

Section 2.19 No Discharge: Survival of Claims. Each of the Borrower and each
Guarantor agree that (i) its obligations hereunder shall not be discharged by
the entry of an order confirming any Reorganization Plan (and each of the
Borrower and each Guarantor, pursuant to Section 1141(d)(4) of the Bankruptcy
Code hereby waives any such discharge), (ii) the Superpriority Claim granted to
the Administrative Agent and the Lender Parties pursuant to the Order and
described in Section 2.17 and the Liens granted to the Administrative Agent and
the Lender Parties pursuant to the Order and described in Section 2.17 shall not
be affected in any manner by the entry of any order by the Bankruptcy Court,
including an order confirming any Reorganization Plan, and (iii) notwithstanding
the terms of any Reorganization Plan, its Obligations hereunder and under each
other Loan Document shall be repaid in full in accordance with the terms hereof
and the terms of each other Loan Document, the Interim Order, and the Final
Order.

 

ARTICLE III

 

CONDITIONS TO EFFECTIVENESS

 

Section 3.01 Conditions Precedent to Effectiveness. This Agreement will become
effective upon the satisfaction of the following conditions precedent:

 

(a) The Administrative Agent shall have received on or before the Effective Date
the following, each dated such day (unless otherwise specified), in form and
substance reasonably satisfactory to the Initial Lenders (unless otherwise
specified) and in sufficient copies for each Initial Lender:

 

(i) Certified copies of the resolutions of the Boards of Directors of each of
the Borrower and each Material Guarantor approving the amendment and restatement
of the Existing Agreement on the terms set forth in this Agreement, and of all
documents evidencing other necessary constitutive action and, if any,
governmental and other third party approvals and consents, if any, with respect
to this Agreement and each other Loan Document.

 

(ii) To the extent available, and provided the same has not been previously
delivered to the Administrative Agent, a copy of the charter or other
constitutive document of each Guarantor and each amendment thereto, certified
(as of a date reasonably near the Effective Date) by the Secretary of State of
the jurisdiction of its incorporation or organization, as the case may be,
thereof as being a true and correct copy thereof.

 

54



--------------------------------------------------------------------------------

(iii) A certificate of each of the Borrower and each Material Guarantor signed
on behalf of the Borrower and such Guarantor, respectively, by its President or
a Vice President and its Secretary or any Assistant Secretary, dated the
Effective Date (the statements made in which certificate shall be true on and as
of the Effective Date), certifying as to (A) the accuracy and completeness of
the charter of the Borrower or such Guarantor and the absence of any change
thereto since the Prior Effective Date (a copy of which, if available on the
Effective Date and not previously delivered to the Administrative Agent, shall
be attached to such certificate); (B) the accuracy and completeness of the
bylaws of the Borrower or such Guarantor as in effect on the date on which the
resolutions of the board of directors (or persons performing similar functions)
of such Person referred to in Section 3.01(a)(i) were adopted and the absence of
any change since the Prior Effective Date (a copy of which, if available on the
Effective Date and not previously delivered to the Administrative Agent, shall
be attached to such certificate); (C) the absence of any proceeding known to be
pending for the dissolution, liquidation or other termination of the existence
of the Borrower or any Guarantor; (D) the accuracy in all material respects of
the representations and warranties made by the Borrower or such Guarantor in the
Loan Documents to which it is or is to be a party as though made on and as of
the Effective Date, before and after giving effect to all of the Borrowings and
the issuance of all of the Letters of Credit to be made on such date and to the
application of proceeds, if any, therefrom; and (E) the absence of any event
occurring and continuing, or resulting from any of the Borrowings or the
issuance of any of the Letters of Credit to be made on the Effective Date or the
application of proceeds, if any, therefrom, that would constitute a Default.

 

(iv) A certificate of the Secretary or an Assistant Secretary of each of the
Borrower and each Material Guarantor certifying the names and true signatures of
the officers of the Borrower and such Guarantor, respectively, authorized to
sign this Agreement and the other documents to be delivered hereunder.

 

(v) Such certificates representing the Initial Pledged Equity of domestic
entities that have not previously been delivered to the Administrative Agent as
described and referred to on Schedule IV hereto as available, accompanied by
stock powers, duly executed in blank.

 

(b) A favorable opinion of Weil, Gotshal & Manges LLP, counsel for the Loan
Parties, in substantially the form of Exhibit D-1 hereto, and addressing such
other matters as the Initial Lenders may reasonably request and a favorable
opinion from Michael H. Salsbury, Executive Vice President and General Counsel
of the Borrower, in substantially the form of Exhibit D-2 hereto.

 

(c) Payment of Fees. The Borrower shall have paid all outstanding fees and
expenses due and payable to the Administrative Agent and the Initial Lenders.

 

55



--------------------------------------------------------------------------------

Section 3.02 Conditions Precedent to Each Borrowing and Issuance. Each of (a)
the obligation of each Lender to make a Working Capital Advance (other than a
L/C Advance to be made by the L/C Issuer or a Lender pursuant to Section
2.03(c)) on the occasion of each Borrowing, and (b) the obligation of the L/C
Issuer to issue a Letter of Credit (including the initial issuance of a Letter
of Credit hereunder) or to renew a Letter of Credit, shall be subject to the
further conditions precedent that on the date of such Borrowing, issuance or
renewal:

 

(i) the Lenders shall have received the Borrowing Base Certificate most recently
required to be delivered pursuant to Section 5.03(q), the calculations contained
in which shall be reasonably satisfactory to the Administrative Agent and the
Initial Lenders,

 

(ii) the following statements shall be true (and each of the giving of the
applicable Notice of Borrowing or Letter of Credit Application and the
acceptance by the Borrower of the proceeds of such Borrowing or the issuance or
renewal of such Letter of Credit, as the case may be, shall constitute a
representation and warranty by the Borrower that both on the date of such notice
and on the date of such Borrowing, issuance or renewal such statements are
true):

 

(A) the representations and warranties contained in each Loan Document, are
correct in all material respects on and as of such date, before and after giving
effect to such Borrowing, issuance or renewal and to the application of the
proceeds therefrom, as though made on and as of such date, other than any such
representations or warranties that, by their terms, refer to a specific date
other than the date of such Borrowing, issuance or renewal, in which case as of
such specific date;

 

(B) no event has occurred and is continuing, or would result from such
Borrowing, issuance or renewal or from the application of the proceeds, if any,
therefrom, that constitutes a Default;

 

(C) the Interim Order is in full force and effect and has not been stayed,
reversed, modified or amended in any respect without the prior written consent
of the Initial Lenders, provided that at the time of the making of any Advance
or the issuance of any Letter of Credit the amount of either of which, when
added to the sum of the aggregate Advances outstanding and the aggregate
Available Amount of all Letters of Credit then outstanding, would exceed the
amount authorized by the Interim Order (collectively, the “Additional Credit”),
the Administrative Agent and each of the Lenders shall have received a certified
copy of an order of the Bankruptcy Court in substantially the form of Exhibit F
hereto (the “Final Order”), which, in any event, shall have been entered by the
Bankruptcy Court no later than 5:00 P.M. (New York City time) on October 17,
2002, and at the time of the extension of any Additional Credit the Final Order
is in full force and effect, and has not been stayed, reversed, modified or
amended in any respect that is adverse to the Lender Parties without the prior
written consent of the Initial Lenders; and if either the Interim Order or the
Final Order is the subject of a pending appeal in any respect, neither the
making of Advances nor the issuance of

 

56



--------------------------------------------------------------------------------

any Letter of Credit nor the performance by the Borrower or the Guarantor of any
of their respective obligations under any of the Loan Documents is the subject
of a presently effective stay pending appeal;

 

(D) no Borrowing Base Deficiency will exist after giving effect to such
Borrowing, issuance or renewal and to the application of the proceeds therefrom;
and

 

(E) the Borrower shall be in compliance with the requirements of Section
2.04(a).

 

(iii) the Administrative Agent shall have received such other approvals,
opinions or documents as any Lender Party through the Administrative Agent may
reasonably request, and

 

(iv) the Administrative Agent shall have received certified copies of the most
recent Budget Variance Report.

 

Section 3.03 Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender Party
shall be deemed to have consented to, approved or accepted or to be satisfied
with each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to the Lender Parties unless an
officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
Party prior to the Effective Date specifying its objection thereto, and if a
Borrowing occurs on the Effective Date, such Lender Party shall not have made
available to the Administrative Agent such Lender Party’s ratable portion of
such Borrowing.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

Section 4.01 Representations and Warranties of the Loan Parties. Each Loan Party
represents and warrants as follows:

 

(a) Each Loan Party (i) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or formation except
where the failure to be in good standing is not reasonably likely to have a
Material Adverse Effect, (ii) is duly qualified and in good standing as a
foreign corporation (or other entity) in each other jurisdiction in which it
owns or leases property or in which the conduct of its business requires it to
so qualify or be licensed, except where the failure to so qualify or be licensed
is not reasonably likely to have a Material Adverse Effect, and (iii) has all
requisite constitutive power and authority (including, without limitation, all
governmental licenses, permits and other approvals) to own or lease and operate
its properties and to carry on its business as now conducted and as proposed to
be conducted. All of the outstanding capital stock of each Loan Party (other
than the Borrower) has been validly issued, is fully paid and non-assessable and
is owned by the Persons listed on Schedule 4.01 hereto in the percentages
specified on Schedule II hereto free and clear of all Liens,

 

57



--------------------------------------------------------------------------------

except those created under the Collateral Documents or otherwise permitted under
Section 5.02(a) hereof.

 

(b) Set forth on Schedule 4.01 hereto is a complete and accurate list of all
Subsidiaries of each Loan Party (other than Subsidiaries of any Loan Party that
such Loan Party is required to maintain as “classified”), showing as of the date
hereof (as to each such Subsidiary) the jurisdiction of its incorporation or
organization, as the case may be, and the percentage of the Equity Interest
owned (directly or indirectly) by such Loan Party.

 

(c) The execution, delivery and performance by each Loan Party of this
Agreement, the Notes and each other Loan Document to which it is or is to be a
party, and the consummation of each aspect of the transactions contemplated
hereby, are within such Loan Party’s constitutive powers, have been duly
authorized by all necessary constitutive action, and do not (i) contravene such
Loan Party’s constitutive documents, (ii) subject to the entry of the Interim
Order by the Bankruptcy Court, violate any law (including, without limitation,
the Securities Exchange Act of 1934), rule, regulation (including, without
limitation, Regulation X of the Board of Governors of the Federal Reserve
System), order, writ, judgment, injunction, decree, determination or award,
(iii) conflict with or result in the breach of, or constitute a default under,
any contract, loan agreement, indenture, mortgage, deed of trust, lease or other
instrument binding on or affecting any Loan Party, any of its Subsidiaries or
any of their properties entered after the Petition Date or (iv) except for the
Liens created under the Loan Documents, the Interim Order and the Final Order,
result in or require the creation or imposition of any Lien upon or with respect
to any of the properties of any Loan Party or any of its Subsidiaries. Except as
set forth on Schedule 4.01(c) or any such violation or breach which is stayed,
no Loan Party or any of its Subsidiaries is in violation of any such law, rule,
regulation, order, writ, judgment, injunction, decree, determination or award or
in breach of any such contract, loan agreement, indenture, mortgage, deed of
trust, lease or other instrument, the violation or breach of which is reasonably
likely to have a Material Adverse Effect.

 

(d) Except for the entry of the DIP Financing Orders, no authorization, approval
or other action by, and no notice to or filing with, any governmental authority
or regulatory body or any other third party is required for (i) the due
execution, delivery, recordation, filing or performance by any Loan Party of
this Agreement, the Notes or any other Loan Document to which it is or is to be
a party, or for the consummation of each aspect of the transactions contemplated
hereby, (ii) the grant by any Loan Party of the Liens granted by it pursuant to
the Collateral Documents, (iii) the perfection or maintenance of the Liens
created under the Collateral Documents (including the requisite priority set
forth in the DIP Financing Orders) or (iv) the exercise by the Administrative
Agent or any Lender Party of its rights under the Loan Documents or the remedies
in respect of the Collateral pursuant to the Collateral Documents.

 

(e) This Agreement has been, and each of the Notes, if any, and each other Loan
Document when delivered hereunder will have been, duly executed and delivered by
each Loan Party party thereto. This Agreement is, and each of the Notes and each
other Loan

 

58



--------------------------------------------------------------------------------

Document when delivered hereunder will be, subject to the entry of the Interim
Order by the Bankruptcy Court, the legal, valid and binding obligation of each
Loan Party party thereto, enforceable against such Loan Party in accordance with
its terms.

 

(f) The Consolidated balance sheet of the Borrower and its Subsidiaries as at
December 31, 2001, and the related Consolidated statements of income and cash
flows of the Borrower and its Subsidiaries for the Fiscal Year then ended, and
the interim Consolidated balance sheet of the Borrower and its Subsidiaries as
at June 30, 2002, and the related Consolidated statements of income and cash
flows of the Borrower and its Subsidiaries for the six months then ended which
have been furnished to each Lender Party present fairly the financial condition
and results of operations of the Borrower and its Subsidiaries as of such dates
and for such periods (it being understood that the representation and warranty
contained in this Section 4.01(f) shall not be made prior to the date on which
the financial statements described in Section 5.03(d)(ii) are delivered).

 

(g) The DIP Budget and all projected Consolidated balance sheets, income
statements and cash flow statements of the Borrower and its Subsidiaries
delivered to the Lender Parties pursuant to Section 5.03(e) were prepared and
will be prepared, as applicable, in good faith on the basis of the assumptions
stated therein, which assumptions were fair and will be fair in the light of
conditions existing at the time of delivery of such DIP Budget or projections,
as the case may be, and represented and will represent, at the time of delivery,
the Borrower’s best estimate of its future financial performance.

 

(h) Neither the Confidential Information Memorandum nor any other information,
exhibits and reports furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender Party or to the Bankruptcy Court in
connection with any Loan Document (other than to the extent that any such
information, exhibits and reports constitute projections described in Section
4.01(g) above and any historical financial information delivered prior to the
restatement thereof by the Borrower and its auditors) taken as a whole and in
light of the circumstances in which made, contained any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements made therein, in light of the circumstances in which any such
statements were made, not misleading.

 

(i) Except as set forth on Schedule 3.01 or as disclosed in any SEC filings,
there are no unstayed actions, suits, or proceeding affecting any Loan Party
pending or, to the best knowledge of the Loan Parties, threatened before any
court, governmental agency or arbitrator that (i) could be reasonably expected
to be determined adversely to the Loan Party and, if so adversely determined,
would be reasonably likely to have a Material Adverse Effect or (ii) purports to
affect the legality, validity or enforceability of this Agreement, any Note or
any other Loan Document or the consummation of the transactions contemplated
hereby.

 

(j) The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying Margin Stock, and no proceeds of any Advance
or any

 

59



--------------------------------------------------------------------------------

drawing under any Letter of Credit will be used to purchase or carry any Margin
Stock or to extend credit to others for the purpose of purchasing or carrying
any Margin Stock.

 

(k) Other than the filing of the Cases and events related to such filing, no
ERISA Event has occurred or is reasonably expected to occur with respect to any
Plan that has resulted in or is reasonably expected to result in a material
liability of any Loan Party or any ERISA Affiliate.

 

(l) As of the last annual actuarial valuation date, the funded current liability
percentage, as defined in Section 302(d)(8) of ERISA, of each ERISA Plan exceeds
85%, and there has been no material adverse change in the funding status of any
such ERISA Plan since such date.

 

(m) Neither any Loan Party nor any ERISA Affiliate has incurred or is reasonably
expected to incur any Withdrawal Liability to any Multiemployer Plan that could
reasonably be expected to result in any material liability of any Loan Party or
any ERISA Affiliates.

 

(n) The operations and properties of each Loan Party and each of its
Subsidiaries comply with all applicable Environmental Laws and Environmental
Permits except for non-compliance that would not be reasonably likely to have a
Material Adverse Effect, all past non-compliance with such Environmental Laws
and Environmental Permits has been resolved without material ongoing obligations
or costs, and, to the knowledge of the Loan Parties after reasonable inquiry, no
circumstances exist that would be reasonably likely to (i) form the basis of an
Environmental Action against any Loan Party or any of its Subsidiaries or any of
their properties that could be reasonably likely to have a Material Adverse
Effect or (ii) cause any such property to be subject to any restrictions on
ownership, occupancy, use or transferability under any Environmental Law that
could be reasonably likely to have a Material Adverse Effect.

 

(o) The DIP Financing Orders and the Collateral Documents create a valid and
perfected security interest in the Collateral having the priority set forth
therein securing the payment of the Secured Obligations, and all filings and
other actions necessary or desirable, as determined in the reasonable discretion
of the Initial Lenders, to perfect and protect such security interest have been
duly taken. The Loan Parties are the legal and beneficial owners of the
Collateral free and clear of any Lien, except for the liens and security
interests created or permitted under the Loan Documents.

 

(p) No Loan Party nor any Subsidiary is subject to regulation under the
Investment Company Act of 1940, as amended, the Public Utility Holding Company
Act of 1935, as amended, or any other law (other than Regulations T, U and X of
the Board of Governors of the Federal Reserve System and the requirements of any
public utility commission or public service commission) which regulates the
incurrence of Debt.

 

(q) The Interim Order shall not have been stayed, amended, vacated, reversed or
rescinded in any respect that is adverse to the Lender Parties. On the date of
the making of any Advance or issuance of any Letter of Credit, the Interim Order
or the Final Order,

 

60



--------------------------------------------------------------------------------

as the case may be, will have been entered and will not have been amended,
stayed, vacated or rescinded in any respect that is adverse to the Lender
Parties. Upon the maturity (whether by the acceleration or otherwise) of any of
the obligations of the Borrower and each Guarantor hereunder and under the other
Loan Documents, the Lender Parties shall, subject to the provisions of Section
6.01, be entitled to immediate payment of such obligations, and to enforce the
remedies provided for hereunder, without further application to or order by the
Bankruptcy Court.

 

(r) The Borrower has caused each of its Subsidiaries that is a party to a Case
to become a Guarantor hereunder.

 

ARTICLE V

 

COVENANTS OF THE LOAN PARTIES

 

Section 5.01 Affirmative Covenants. So long as any Advance shall remain unpaid,
any Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, each Loan Party will:

 

(a) Corporate Existence. Preserve and maintain in full force and effect all
governmental rights, privileges, qualifications, permits, licenses and
franchises necessary or desirable in the normal conduct of its business except
(i)(A) if in the reasonable business judgment of the Borrower or such Guarantor,
as the case may be, it is in its best economic interest not to preserve and
maintain such rights, privileges, qualifications, permits, licenses and
franchises, and (B) such failure to preserve the same could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect, and (ii) as
otherwise permitted in connection with sales of assets permitted by Section
5.02(i).

 

(b) Insurance. (i) Keep its insurable properties insured at all times, against
such risks, including fire and other risks insured against by extended coverage,
as is customary with companies of the same or similar size in the same or
similar businesses; and maintain in full force and effect public liability
insurance against claims for personal injury or death or property damage
occurring upon, in, about or in connection with the use of any properties owned,
occupied or controlled by the Borrower or any Guarantor, as the case may be, in
such amounts and with such deductibles as are customary with companies of the
same or similar size in the same or similar businesses and in the same
geographic area; and (ii) maintain such other insurance or self insurance as may
be required by law.

 

(c) Obligations and Taxes. Pay all its material obligations arising after the
Petition Date promptly and in accordance with their terms and pay and discharge
promptly all material taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or in respect of its property
arising, or attributed to the period, after the Petition Date, before the same
shall become in default, as well as all material lawful claims for labor,
materials and supplies or otherwise arising after the Petition Date which, if
unpaid, would become a Lien or charge upon such properties or any part thereof;
provided, however, that the Borrower and each Guarantor shall not be

 

61



--------------------------------------------------------------------------------

required to pay and discharge or to cause to be paid and discharged any such
tax, assessment, charge, levy or claim so long as the validity or amount thereof
shall be contested in good faith by appropriate proceedings (if the Borrower and
the Guarantors shall have set aside on their books adequate reserves therefor in
conformity with GAAP).

 

(d) Access to Books and Records.

 

(i) Maintain or cause to be maintained at all times true and complete books and
records in accordance with GAAP of the financial operations of the Borrower and
the Guarantors; and provide the Lender Parties and their representatives access
to all such books and records during regular business hours, in order that the
Lender Parties may examine and make abstracts from such books, accounts, records
and other papers for the purpose of verifying the accuracy of the various
reports delivered by the Borrower or the Guarantors to any Agent or the Lenders
pursuant to this Agreement or for otherwise ascertaining compliance with this
Agreement and to discuss the affairs, finances and condition of the Borrower and
the Guarantors with the officers and independent accountants of the Borrower.

 

(ii) The Borrower and the Guarantors will grant the Lender Parties access to and
the right to inspect all reports, audits and other internal information of the
Borrower and the Guarantors relating to environmental matters upon reasonable
notice.

 

(iii) The Borrower and each Guarantor will, at any reasonable time and from time
to time during regular business hours, upon reasonable notice, permit the
Initial Lenders and/or any representatives designated by the Initial Lenders
(including any consultants, accountants, lawyers and appraisers retained by the
Initial Lenders) to visit the properties of the Borrower and the Guarantors to
conduct evaluations, appraisals, environmental assessments and ongoing
maintenance and monitoring in connection with the Borrower’s computation of the
Borrowing Base and the assets included in the Borrowing Base and such other
assets and properties of the Borrower or its Subsidiaries as the Initial Lenders
may require, and to monitor the Collateral and all related systems.

 

(e) Use of Proceeds. Use the proceeds of the Advances solely for the purposes,
and subject to the restrictions, set forth in Section 2.14.

 

(f) Restructuring Advisor; Chief Restructuring Officer. Retain at all times (i)
Lazard or another restructuring advisor and (ii) AlixPartners, LLC or another
chief restructuring officer reasonably acceptable to, and, in each case on terms
reasonably acceptable to, the Initial Lenders.

 

(g) Priority. Acknowledge pursuant to Section 364(c)(1) of the Bankruptcy Code,
the obligations of the Loan Parties hereunder and under the other Loan Documents
constitute allowed Superpriority Claims.

 

(h) Validity of Loan Documents. Use its best efforts to object to any
application made on behalf of any Loan Party or by any Person to the validity of
any Loan Document or the applicability or enforceability of any Loan Document or
which seeks to void,

 

62



--------------------------------------------------------------------------------

avoid, limit, or otherwise adversely affect the security interest created by or
in any Loan Document or any payment made pursuant thereto.

 

(i) Maintenance of Cash Management System. Maintain a cash management system on
terms reasonably acceptable to the Initial Lenders.

 

(j) Account Control Agreements. (i) Maintain, with respect to lockbox or other
blocked accounts maintained in connection with the Securitization Program
immediately prior to the termination thereof, and (ii) obtain and deliver to the
Administrative Agent no later than October 31, 2002 (or such later date as the
Initial Lenders may reasonably determine), with respect to all other lockbox and
deposit accounts (other than disbursement accounts maintained in the ordinary
course of business consistent with past practices), account control agreements
with respect to all such lockboxes and other deposit accounts of the Borrower
and each Guarantor in form and substance reasonably satisfactory to the
Administrative Agent; provided, however, that with respect to each deposit
account listed on Schedule 5.01(j), and so long as the monthly collections into
such deposit accounts do not exceed $2,000,000 in the aggregate, the applicable
Loan Party shall only be required to implement standing wire instructions, in
form reasonably satisfactory to the Administrative Agent, directing the funds
therein to the Cash Concentration Account at the end of each Business Day.

 

(k) Additional Guarantors. Cause each Subsidiary that hereafter becomes party to
a Case to execute a Guaranty Supplement within 30 days of becoming party
thereto.

 

(l) Maintenance of Concentration Account. Maintain with the Administrative Agent
an account or accounts (collectively, the “Cash Concentration Account”) (i) to
be used by the Borrower and the Guarantors as their principal concentration
accounts and (ii) into which shall be swept or deposited, on each Business Day,
all cash of the Borrower and the Guarantors and the full available balances in
excess of $250,000 in all of the operating and other bank accounts of the
Borrower and the Guarantors (other than (i) disbursement accounts maintained in
the ordinary course of business solely to fund disbursements when due and
payable, (ii) accounts maintained for sale and use taxes and (iii) other
accounts set forth on Schedule 5.01(l)) maintained at any institution other than
Citibank.

 

(m) Lenders’ Financial Advisor. The Initial Lenders shall have the right at any
time to appoint a financial advisor satisfactory to them in connection with this
Agreement and the other Loan Documents, which financial advisor shall be
permitted to exercise the rights of the Lender Parties under Section 5.01(d)
hereof, and the fees and expenses of which shall be payable by the Borrower in
accordance with Section 10.04(a).

 

(n) Post-Closing Conditions. Within the number of days set forth below after the
Effective Date or such other period of time thereafter as determined by the
Initial Lenders, acting reasonably, the Borrower shall deliver to the
Administrative Agent the following:

 

(i) No later than October 31, 2002, such additional certificates representing
Initial Pledged Equity of foreign entities described and referred to on Schedule
IV hereto as available, accompanied by undated stock powers, duly executed in
blank.

 

63



--------------------------------------------------------------------------------

(ii) No later than October 31, 2002, such additional instruments evidencing the
Initial Pledged Debt described and referred to on Schedule V hereto as
available, duly indorsed in blank.

 

(o) Maintenance of Properties, Etc. Such Loan Party will maintain and preserve
all of its properties that are used or useful in the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and will from
time to time make or cause to be made all appropriate repairs, renewals and
replacements thereof except where failure to do so would not have a Material
Adverse Effect; provided, that, this subsection (o) shall not prohibit the sale,
transfer or other disposition of any such property consummated in accordance
with the other terms of this Agreement.

 

Section 5.02 Negative Covenants. So long as any Advance shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, no Loan Party will, at any time:

 

(a) Liens. Incur, create, assume or suffer to exist any Lien on any asset of the
Borrower or the Guarantors now owned or hereafter acquired by any of the
Borrower or the Guarantors, other than: (i) Liens existing on the Petition Date,
(ii) Permitted Liens, (iii) Liens in favor of the Administrative Agent and the
Lenders and (iv) Liens in connection with Debt permitted to be incurred pursuant
to Section 5.02(c)(viii).

 

(b) Mergers, Etc. Consolidate or merge with or into another Person, except for
the consolidation or merger of any Guarantor with or into the Borrower or
another Guarantor.

 

(c) Debt. Contract, create, incur, assume or suffer to exist any Debt, or permit
any of its Subsidiaries to contract, create, incur, assume or suffer to exist
any Debt, except for (i) Debt under this Agreement and the other Loan Documents,
(ii) Debt incurred prior to the Petition Date, (iii) Debt arising from
Investments among the Borrower and its Subsidiaries that are permitted
hereunder, (iv) Debt owed to the Lenders or any of their respective Affiliates
in respect of any overdrafts and related liabilities arising from treasury,
depository and cash management services or in connection with any automated
clearing house transfers of funds; (v) Debt consisting of guaranties permitted
by Section 5.02(d); (vi) Debt of Foreign Subsidiaries owing to third parties,
(vii) Debt arising from Investments in Digex that are permitted hereunder and
(viii) Debt arising from insurance premium or surety bond financings (A)
existing on the Effective Date and set forth on Schedule 5.02(c)(viii) or (B)
otherwise incurred on terms reasonably acceptable to the Initial Lenders;
provided, that, with respect to clause (vi) above, the Net Cash Proceeds from
such Debt shall be forthwith deposited into the Globenet Account and shall only
be reinvested in the business of the Borrower and its Subsidiaries.

 

64



--------------------------------------------------------------------------------

(d) Guarantees and Other Liabilities. Purchase or repurchase (or agree,
contingently or otherwise, so to do) the Debt of, or assume, guarantee (directly
or indirectly or by an instrument having the effect of assuring another’s
payment or performance of any obligation or capability of so doing, or
otherwise), endorse or otherwise become liable, directly or indirectly, in
connection with the obligations, stock or dividends of any Person, except (i)
for any guaranty of Debt or other obligations of the Borrower or any Guarantor
if the Borrower or such Guarantor could have incurred such Debt or obligations
under this Agreement and (ii) by endorsement of negotiable instruments for
deposit or collection in the ordinary course of business.

 

(e) Chapter 11 Claims. Incur, create, assume, suffer to exist or permit any
other Superpriority Claim that is pari passu with or senior to the claims of the
Agents and the Lenders against the Borrower and the Guarantors except with
respect to the Carve-Out.

 

(f) Dividends; Capital Stock. Declare or pay, directly or indirectly, any
dividends or make any other distribution, or payment, whether in cash, property,
securities or a combination thereof, with respect to (whether by reduction of
capital or otherwise) any shares of capital stock (or any options, warrants,
rights or other equity securities or agreements relating to any capital stock),
or set apart any sum for the aforesaid purposes; provided that any Guarantor may
pay dividends to another Guarantor or to the Borrower.

 

(g) Transactions with Affiliates. Sell or transfer any property to, or otherwise
engage in any other material transactions with, any of its Affiliates (other
than the Borrower and the Guarantors), other than in the ordinary course of
business in good faith and at prices and on terms and conditions not less
favorable to the Borrower or such Guarantor than could be obtained on an
arms’-length basis from unrelated third parties.

 

(h) Investments. Make or hold, or permit any of its Subsidiaries to make, any
Investment in any Person, except for (i) ownership by the Borrower or the
Guarantors of the capital stock of each of the Subsidiaries listed on Schedule
4.02, (ii) Investments in Cash Equivalents and Investments by Globenet and the
Foreign Subsidiaries in short-term securities and deposits similar in nature to
Cash Equivalents and customary in the applicable jurisdiction, (iii) advances
and loans existing on the Petition Date among the Borrower and the Subsidiaries
(including any refinancings or extensions thereof but excluding any increases
thereof or any further advances of any kind in connection therewith), which have
been entered into in the ordinary course of business, (iv) intercompany loans
(A) among the Borrower and the Guarantors, (B) among the Loan Parties and
Globenet subject to the restrictions set forth in clause (viii) below and (C)
among Foreign Subsidiaries, (v) advances and loans among the Borrower and the
Guarantors entered into in the ordinary course of business, (vi) Investments in
Non-filing Domestic Subsidiaries in an aggregate amount not to exceed $2,500,000
per month, (vii) Investments in Digex in an aggregate amount not to exceed
$10,000,000 per month, (viii) subject to the proviso at the end of this
subsection (h), Investments by the Loan Parties in Globenet for deposit in the
Globenet Account in an aggregate amount for the Loan Parties not to exceed (A)
$120,000,000 on a rolling four-week basis and (B) $900,000,000 for the period
commencing October 1, 2002 through the Termination Date, (ix) Investments by
Globenet in Foreign Subsidiaries from amounts on deposit in the

 

65



--------------------------------------------------------------------------------

Globenet Account, (x) Investments not permitted by the foregoing clauses in an
aggregate amount not to exceed $4,500,000 per month, (xi) Investments by Foreign
Subsidiaries in other Foreign Subsidiaries and in the Loan Parties and (xii)
Investments outstanding on the Prior Effective Date as set forth on Schedule
5.02(h). The Borrower or Guarantor shall not make any advances to an Affiliate
of the Borrower that is not organized under the laws of the United States or any
State or territory thereof or the District of Columbia other than Investments
made in reliance on clause (viii) above; provided, that, with respect to clause
(viii) above, no Loan Party shall be permitted to make any Investment in
Globenet at any time when the aggregate amount on deposit in the Globenet
Account and all other accounts held by Foreign Subsidiaries is greater than
$225,000,000; provided, however, that any Investment which is permitted to be
made pursuant to any of the above clauses in a specific period and which is not
made during such period shall not be permitted to be carried-forward to the next
period.

 

(i) Disposition of Assets. Sell or otherwise dispose of, or permit any of its
Subsidiaries to sell or otherwise dispose of, any assets (including, without
limitation, the capital stock of any Subsidiary) except for (i) sales of
inventory, fixtures and equipment in the ordinary course of business, (ii) sales
of surplus equipment no longer used in the businesses of the Borrower or the
Guarantors, (iii) sales of assets (other than those described in clause (i) or
(ii) hereof) with an aggregate fair market value not to exceed $10,000,000 as
measured from the Prior Effective Date, (iv) sales of the assets set forth on
Part A of Schedule 5.02(i), (v) sales of the assets set forth on Part B of
Schedule 5.02(i) so long as the Net Cash Proceeds from any such sales shall be
applied as set forth in Section 2.06(b)(i) and (vi) sales of assets of Foreign
Subsidiaries (including, without limitation, the capital stock of any Subsidiary
held by a Foreign Subsidiary) so long as any such sale shall not have a material
adverse effect on the assets, business, condition (financial or otherwise),
operations, performance, properties or prospects of the Borrower and its
Subsidiaries, taken as a whole; provided, that, in each of the above cases (x)
the consideration received by the Borrower or the relevant Guarantor shall
consist only of cash and readily marketable securities and shall not be less
than the fair market value of the assets sold or disposed of, (y) where required
by law, the sale or disposition shall have received the approval of the
Bankruptcy Court and (z) with respect to sales permitted under clause (vi)
above, the Net Cash Proceeds of any such sale shall be forthwith deposited into
the Globenet Account and shall only be reinvested in the business of the
Borrower and its Subsidiaries.

 

(j) Nature of Business. Modify or alter, or permit any of its Subsidiaries to
modify or alter, in any material manner the nature and type of its business as
conducted at or prior to the Petition Date or the manner in which such business
is conducted (except as required by the Bankruptcy Code), it being understood
that sales permitted by Section 5.02(i) and discontinuing operations expressly
identified as operations to be discontinued in the DIP Budget shall not
constitute such a material modification or alteration.

 

(k) Cash Management System. Modify or alter in any material manner its
intercompany cash management system, except on terms reasonably acceptable to
the Initial Lenders.

 

66



--------------------------------------------------------------------------------

(l) Limitation on Prepayments and Pre-Petition Obligations. Except as otherwise
allowed pursuant to the Interim Order or the Final Order, (i) make any payment
or prepayment on or redemption or acquisition for value (including, without
limitation, by way of depositing with the trustee with respect thereto money or
securities before due for the purpose of paying when due) of any Pre-Petition
Debt or other pre-Petition Date obligations of the Borrower or Guarantor, (ii)
pay any interest on any Pre-Petition Debt of the Borrower or Guarantor (whether
in cash, in kind securities or otherwise), or (iii) except as provided in the
Interim Order, the Final Order or any order of the Bankruptcy Court and approved
by the Required Lenders, make any payment or create or permit any Lien pursuant
to Section 361 of the Bankruptcy Code (or pursuant to any other provision of the
Bankruptcy Code authorizing adequate protection), or apply to the Court for the
authority to do any of the foregoing; provided that (x) the Borrower may make
payments for administrative expenses that are allowed and payable under Sections
330 and 331 of the Bankruptcy Code, (y) the Borrower may make payments permitted
by the First Day Orders, and (z) the Borrower may make payments to such other
claimants and in such amounts as may be consented to by the Lenders and approved
by the Court. In addition, no Loan Party shall permit any of its Subsidiaries to
make any payment, redemption or acquisition which such Loan Party is prohibited
from making under the provisions of this subsection (l).

 

(m) Capital Expenditures. Make, or permit any of its Subsidiaries to make, any
Capital Expenditures that would cause the aggregate of all such Capital
Expenditures made by the Borrower and its Subsidiaries during any fiscal quarter
to exceed the amount set forth below for such fiscal quarter, as determined on
the last day of such fiscal quarter:

 

Quarter Ending

--------------------------------------------------------------------------------

   Amount


--------------------------------------------------------------------------------

September 2002

   $ 373,000,000

December 2002

   $ 373,000,000

March 2003

   $ 302,000,000

June 2003

   $ 302,000,000

September 2003

   $ 302,000,000

December 2003

   $ 302,000,000

March 2004

   $ 302,000,000

June 2004

   $ 302,000,000

 

; provided, however, that if, for any quarter set forth above, the amount
specified above for such quarter exceeds the aggregate amount of Capital
Expenditures made by the

 

67



--------------------------------------------------------------------------------

Borrower during such quarter (the amount of such excess being the “Excess
Amount”), the Borrower shall be entitled to make additional Capital Expenditures
(x) in the first month of the immediately succeeding quarter in an amount equal
to 100% of the Excess Amount and (y) in the subsequent two-months of the
immediately succeeding quarter in an amount equal to 50% of the Excess Amount
less the amount of the Excess Amount applied during the first month of such
immediately succeeding quarter.

 

Section 5.03 Reporting Requirements. So long as any Advance shall remain unpaid,
any Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, the Borrower will furnish to the Administrative Agent:

 

(a) Default Notice. As soon as possible and in any event within two Business
Days after any Loan Party or any senior officer thereof has knowledge of the
occurrence of each Default or within five Business Days after any Loan Party or
any senior officer has knowledge of the occurrence of any event, development or
occurrence reasonably likely to have a Material Adverse Effect continuing on the
date of such statement, a statement of the chief financial officer (or person
performing similar functions) of the Borrower setting forth details of such
Default or other event and the action that the Borrower has taken and proposes
to take with respect thereto.

 

(b) Monthly Financials. For each month, as soon as available and in any event
within 30 days (or, solely for the month ending December 31, 2002, 75 days)
after the end of each such month (other than, commencing with the month ending
September 30, 2003, the months of March, June, September and December of each
Fiscal Year, which shall be furnished to the Lender Parties together with the
Consolidated financial statements for the fiscal quarter or Fiscal Year, as
applicable, of the Borrower ending on or about the last day of such month
pursuant to Section 5.03(c) and (d) below), in each case, a Consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of such month, and
Consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for the period commencing at the end of the previous month and
ending with the end of such month, and Consolidated statements and cash flows of
the Borrower and its Subsidiaries for the period commencing at the end of the
previous Fiscal Year and ending with the end of such month, setting forth (i) in
comparative form the corresponding figures for the corresponding month in the
DIP Budget and (ii) (commencing for the first month ending after the first
anniversary of the Prior Effective Date), in each case in comparative form the
corresponding figures for the corresponding month of the immediately preceding
Fiscal Year, all in reasonable detail and duly certified by a Responsible
Officer of the Borrower.

 

(c) Quarterly Financials. Commencing with the fiscal quarter ending September
30, 2003, as soon as available and in any event within 45 days after the end of
each of the first three quarters of each Fiscal Year (or such earlier date as
the Borrower may be required by the SEC to deliver its Form 10-Q), a
Consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such quarter, and Consolidated statements of income and cash flows of the
Borrower and its Subsidiaries for the period commencing at the end of the
previous quarter and ending with the end of such quarter, and Consolidated
statements of income cash flows of the Borrower and its Subsidiaries for

 

68



--------------------------------------------------------------------------------

the period commencing at the end of the previous Fiscal Year and ending with the
end of such quarter, setting forth (commencing with the first quarter following
the first anniversary of the Prior Effective Date), in each case in comparative
form the corresponding figures for the corresponding period of the immediately
preceding Fiscal Year, all in reasonable detail and duly certified (subject to
normal year-end audit adjustments) by a Responsible Officer of the Borrower as
having been prepared in accordance with GAAP, together with (i) a certificate of
said officer stating that no Default has occurred and is continuing or, if a
Default has occurred and is continuing, a statement as to the nature thereof and
the action that the Borrower has taken and proposes to take with respect thereto
and (ii) a schedule in conformity with GAAP of the computations used by the
Borrower in determining compliance with the covenants contained in Sections
5.02(m) and 5.04, provided that, in the event of any change in GAAP used in the
preparation of such financial statements, the Borrower shall also provide, if
necessary for the determination of compliance with Sections 5.02(m) and 5.04 a
statement of reconciliation conforming such financial statements to GAAP.

 

(d) Annual Financials. (i) As soon as available and in any event no later than
90 days following the end of the Fiscal Year ending December 31, 2003 (or such
earlier date as the Borrower may be required by the SEC to deliver its Form
10-K), a copy of the annual audit report for such Fiscal Year, including therein
a Consolidated balance sheet of the Borrower and its Subsidiaries as of the end
of such Fiscal Year and Consolidated statements of income and cash flows of the
Borrower and its Subsidiaries for such Fiscal Year, in each case accompanied by
(A) an opinion acceptable to the Initial Lenders of KPMG LLP or other
independent public accountants of recognized national standing or otherwise
acceptable to the Initial Lenders and (B) a certificate of a Responsible Officer
of the Borrower stating that no Default has occurred and is continuing or, if a
Default has occurred and is continuing, a statement as to the nature thereof and
the action that the Borrower has taken and proposes to take with respect
thereto, together with a schedule in form reasonably satisfactory to the Initial
Lenders of the computations used in determining, as of the end of such Fiscal
Year, compliance with the covenants contained in Sections 5.02(m) and 5.04;
provided, that, in the event of any change in GAAP used in the preparation of
such financial statements, the Borrower shall also provide, if necessary for the
determination of compliance with Section 5.02(m) and 5.04, a statement of
reconciliation conforming such financial statements to GAAP.

 

(ii) As soon as available and in any event no later than August 31, 2003, final
annual audited financial statements for the Borrower and its Subsidiaries on a
Consolidated basis for the Fiscal Years 2000, 2001 and 2002, each in form
reasonably satisfactory to the Initial Lenders.

 

(e) Cash Flows. On each second Wednesday, commencing October 2, 2002, a cash
flow forecast detailing cash receipts and cash disbursements on a weekly basis
for the next 13 weeks, the information and calculations contained in which shall
be reasonably satisfactory to (i) the Initial Lenders and (ii) at any time when
the sum of (A) the aggregate principal amount of the Working Capital Advances
and the Letter of Credit Advances outstanding at such time plus (B) the
aggregate Available Amount under all Letters of Credit outstanding at such time
plus (C) the aggregate amount of all other

 

69



--------------------------------------------------------------------------------

Obligations under the Loan Documents exceeds $750,000,000, the Supermajority
Lenders; provided, that, any objection by the Supermajority Lenders pursuant to
clause (ii) above shall be by written notice to the Administrative Agent no
later than 5 Business Days following delivery of the applicable cash flow
forecast.

 

(f) DIP Budget Supplement. No later than July 31, 2003, a supplement to the DIP
Budget setting forth on a monthly basis for the remainder of the term of the
Facility an updated forecast of the information contained in the DIP Budget for
such period and a written set of supporting assumptions, all in form reasonably
satisfactory to the Initial Lenders.

 

(g) ERISA Events and ERISA Reports. Promptly and in any event within 10 Business
Days after any Loan Party or any ERISA Affiliate knows or has reason to know
that any ERISA Event has occurred with respect to an ERISA Plan, a statement of
the chief financial officer (or person performing similar functions) of the
Borrower describing such ERISA Event and the action, if any, that such Loan
Party or such ERISA Affiliate has taken and proposes to take with respect
thereto, on the date any records, documents or other information must be
furnished to the PBGC with respect to any ERISA Plan pursuant to Section 4010 of
ERISA, a copy of such records, documents and information.

 

(h) Plan Terminations. Promptly and in any event within two Business Days after
receipt thereof by any Loan Party or any ERISA Affiliate, copies of each notice
from the PBGC stating its intention to terminate any ERISA Plan or to have a
trustee appointed to administer any ERISA Plan.

 

(i) Actuarial Reports. Promptly upon receipt thereof by any Loan Party or any
ERISA Affiliate, a copy of the annual actuarial valuation report for each Plan
the funded current liability percentage (as defined in Section 302(d)(8) of
ERISA) of which is less than 90% or the unfunded current liability of which
exceeds $5,000,000.

 

(j) Multiemployer Plan Notices. Promptly and in any event within five Business
Days after receipt thereof by any Loan Party or any ERISA Affiliate from the
sponsor of a Multiemployer Plan, copies of each notice concerning (i) the
imposition of Withdrawal Liability by any such Multiemployer Plan, (ii) the
reorganization or termination, within the meaning of Title IV of ERISA, of any
such Multiemployer Plan or (iii) the amount of liability incurred, or that may
be incurred, by such Loan Party or any ERISA Affiliate in connection with any
event described in clause (i) or (ii) above.

 

(k) Litigation. Promptly after the commencement thereof, notice of all unstayed
actions, suits, investigations, litigation and proceedings before any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, affecting any Loan Party or any of its Subsidiaries that
(i) could be reasonably likely to have a Material Adverse Effect or (ii)
purports to affect the legality, validity or enforceability of this Agreement,
any Note, any other Loan Document or the consummation of the transactions
contemplated hereby.

 

70



--------------------------------------------------------------------------------

(l) Securities Reports. Promptly after the sending or filing thereof, copies of
all proxy statements, financial statements and reports that any Loan Party sends
to its public stockholders, copies of all regular, periodic and special reports,
and all registration statements, that any Loan Party files with the Securities
and Exchange Commission or any governmental authority that may be substituted
therefor, or with any national securities exchange, and copies of all private
placement or offering memoranda pursuant to which securities of any Loan Party
that are exempt from registration under the Securities Act are proposed to be
issued and sold thereby.

 

(m) Environmental Conditions. Promptly after the assertion or occurrence
thereof, notice of any Environmental Action against or of any non-compliance by
any Loan Party or any of its Subsidiaries with any Environmental Law or
Environmental Permit that could reasonably be expected to (i) have a Material
Adverse Effect or (ii) cause any Eligible Real Property to be subject to any
restrictions on ownership, occupancy, use or transferability under any
Environmental Law that could reasonably be expected to have a Material Adverse
Effect.

 

(n) Bankruptcy Pleadings, Etc. Promptly after the same is available, copies of
all pleadings, motions, applications, judicial information, financial
information and other documents filed by or on behalf of any of the Loan Parties
with the Bankruptcy Court in the cases, or distributed by or on behalf of any of
the Loan Parties to any Official Committee appointed in the cases, providing
copies of same to the Initial Lenders and counsel for Administrative Agent.

 

(o) Budget Variance Reports. As soon as practicable and in any event no later
than the third Business Day of each week, deliver to the Administrative Agent
and the Lender Parties the Budget Variance Report for the preceding week.

 

(p) Other Information. Such other information respecting the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any Loan Party or any of its Subsidiaries as any Lender Party (through the
Administrative Agent), the Administrative Agent or any of their advisors may
from time to time reasonably request.

 

(q) Borrowing Base Certificate. A Borrowing Base Certificate substantially in
the form of Exhibit I as of the date so requested, in each case with supporting
documentation (including, without limitation, the documentation described in
Schedule 1 to Exhibit I (a) and (b)) shall be furnished to the Initial Lenders:
(i) as soon as available and in any event prior to the Initial Extension of
Credit, (ii)(A) after the Initial Extension of Credit, on or before the third
Business Day following the end of each week, which weekly Borrowing Base
Certificate shall reflect the Accounts updated as of the immediately preceding
Friday and (B) thereafter on or before the 20th day following the end of each
fiscal month, which monthly Borrowing Base Certificate shall reflect the
Accounts updated as of the end of each such month, and (iii) if requested by the
Initial Lenders at any other time when the Initial Lenders reasonably believe
that the then existing Borrowing Base Certificate is materially inaccurate, as
soon as reasonably available after such request, in each case with supporting
documentation as the Initial

 

71



--------------------------------------------------------------------------------

Lenders may reasonably request (including without limitation, the documentation
described on Schedule 1 to Exhibit I (a) and (b)).

 

Section 5.04 Financial Covenants. So long as any Advance shall remain unpaid,
any Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, the Borrower will:

 

(a) Minimum Cash Flow. Maintain Consolidated Cash Flow of the Borrower and its
Subsidiaries for any month of not less than the amount set forth below for such
month set forth below, as determined for the three months then ended:

 

Month Ending

--------------------------------------------------------------------------------

   Cumulative Amount


--------------------------------------------------------------------------------

September 2002

   $ 100,000,000

October 2002

   $ 125,000,000

November 2002

   $ 125,000,000

December 2002

   $ 100,000,000

January 2003

   $ 150,000,000

February 2003

   $ 160,000,000

March 2003

   $ 200,000,000

April 2003

   $ 145,000,000

May 2003

   $ 145,000,000

June 2003

   $ 130,000,000

July 2003

   $ 145,000,000

August 2003

   $ 180,000,000

September 2003

   $ 185,000,000

October 2003

   $ 175,000,000

November 2003

   $ 150,000,000

December 2003

   $ 140,000,000

January 2004

   $ 155,000,000

February 2004

   $ 150,000,000

March 2004

   $ 165,000,000

April 2004

   $ 165,000,000

May 2004

   $ 165,000,000

June 2004

   $ 165,000,000

 

72



--------------------------------------------------------------------------------

(b) Permitted Negative Budget Variance. Not permit, on the last Business Day of
each week, the aggregate principal amount of the Advances outstanding to exceed
an amount equal to $100,000,000 above the amount shown in the budget forecasts
to be provided pursuant to Section 5.03(e), as applicable.

 

(c) Maximum Restructuring Charges. Not permit the aggregate amount of
Restructuring Charges to exceed (i) $175,000,000 during the period from the
Prior Effective Date through June 30, 2003 and (ii) $50,000,000 thereafter until
the Maturity Date.

 

ARTICLE VI

 

EVENTS OF DEFAULT

 

Section 6.01 Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(a) the Borrower shall fail to pay any principal of or interest on any Advance
when the same shall become due and payable or any Loan Party shall fail to make
any other payment under any Loan Document after the same becomes due and
payable; or

 

(b) any representation or warranty made by any Loan Party (or any of its
officers) under or in connection with any Loan Document shall prove to have been
incorrect in any material respect when made or deemed made; or

 

(c) any Loan Party shall fail to perform or observe (i) any term, covenant or
agreement contained in Sections 2.14, 5.01(f), 5.02, 5.03(a), (b), (c), (d) or
(f), or 5.04 or (ii) any term, covenant or agreement (other than those listed in
clause (i) above) contained in Article V hereof, if such failure shall remain
unremedied for 5 days; or

 

(d) any Loan Party shall fail to perform any other term, covenant or agreement
contained in any Loan Document on its part to be performed or observed if such
failure shall remain unremedied for 10 days; or

 

(e) (i) any Loan Party or any of its Subsidiaries shall fail to pay any
principal of, premium or interest on or any other amount payable in respect of
one or more items of Debt arising after the Petition Date of the Loan Parties
and their Subsidiaries (excluding Debt outstanding hereunder) that is
outstanding in an aggregate principal or notional

 

73



--------------------------------------------------------------------------------

amount of at least $10,000,000 when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreements or instruments relating to all such Debt; or (ii) any other
event shall occur or condition shall exist under the agreements or instruments
relating to one or more items of Debt arising after the Petition Date of the
Loan Parties and their Subsidiaries (excluding Debt outstanding hereunder) that
is outstanding in an aggregate principal or notional amount of at least
$10,000,000, and such other event or condition shall continue after the
applicable grace period, if any, specified in all such agreements or
instruments, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Debt or otherwise to cause, or
to permit the holder thereof to cause, such Debt to mature; or (iii) one or more
items of Debt arising after the Petition Date of the Loan Parties and their
Subsidiaries (excluding Debt outstanding hereunder) that is outstanding in an
aggregate principal or notional amount of at least $10,000,000 shall be declared
to be due and payable or required to be prepaid or redeemed (other than by a
regularly scheduled or required prepayment or redemption), purchased or
defeased, or an offer to prepay, redeem, purchase or defease such Debt shall be
required to be made, in each case prior to the stated maturity thereof; or

 

(f) one or more final, non-appealable judgments or orders for the payment of
money in excess of $1,250,000, individually, or $20,000,000, in the aggregate at
any time, as an administrative expense of the kind specified in Section 503(b)
of the Bankruptcy Code shall be rendered against any Loan Party or any of its
Subsidiaries and enforcement proceedings shall have been commenced by any
creditor upon such judgment or order; or

 

(g) (i) one or more judgments or orders shall be rendered against any Loan Party
or any of its Subsidiaries imposing a constructive trust or similar remedy on
any property in the possession of such Loan Party or such Subsidiary, in an
aggregate amount at any time for all Loan Parties in excess of $17,000,000, and
there shall be any period of 10 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect (each such judgment or order being, a
“Constructive Trust Order”) or (ii) one or more nonmonetary judgments or orders
shall be rendered against any Loan Party or any of its Subsidiaries that is
reasonably likely to have a Material Adverse Effect, and there shall be any
period of 10 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; or

 

(h) any provision of any Loan Document after delivery thereof pursuant to
Section 3.01 shall for any reason cease to be valid and binding on or
enforceable against any Loan Party intended to be a party to it, or any such
Loan Party shall so state in writing; or

 

(i) any Collateral Document after delivery thereof pursuant to Section 3.01
shall for any reason (other than pursuant to the terms thereof) cease to create
a valid and perfected lien on and security interest in the Collateral purported
to be covered thereby; or

 

74



--------------------------------------------------------------------------------

(j) any ERISA Event shall have occurred with respect to a Plan and the sum
(determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such Plan and the Insufficiency of any and all other Plans with
respect to which an ERISA Event shall have occurred and then exist (or the
liability of the Loan Parties and the ERISA Affiliates related to such ERISA
Event) is reasonably likely to have a Material Adverse Effect; or

 

(k) any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount that, when aggregated with all other
amounts required to be paid to Multiemployer Plans by the Loan Parties and the
ERISA Affiliates as Withdrawal Liability (determined as of the date of such
notification), exceeds $1,000,000 or requires payments exceeding $500,000 per
annum; or

 

(l) any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
and as a result of such reorganization or termination the aggregate annual
contributions of the Loan Parties and the ERISA Affiliates to all Multiemployer
Plans that are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the plan
years of such Multiemployer Plans immediately preceding the plan year in which
such reorganization or termination occurs by an amount exceeding $1,000,000; or

 

(m) any of the Cases concerning the Borrower or Material Guarantors shall be
dismissed or converted to a case under chapter 7 of the Bankruptcy Code or any
Loan Party shall file a motion or other pleading or support a motion or other
pleading filed by any other Person seeking the dismissal of any of the Cases
concerning the Borrower or Material Guarantors under Section 1112 of the
Bankruptcy Code or otherwise; a trustee under chapter 7 or chapter 11 of the
Bankruptcy Code, a responsible officer or an examiner with enlarged powers
relating to the operation of the business (powers beyond those set forth in
Section 1106(a)(3) and (4) of the Bankruptcy Code) under Section 1106(b) of the
Bankruptcy Code shall be appointed in any of the Cases and the order appointing
such trustee, responsible officer or examiner shall not be reversed or vacated
within 30 days after the entry thereof; or an application shall be filed by the
Borrower or any Guarantor for the approval of any other Superpriority Claim
(other than the Carve-Out) in any of the Cases which is pari passu with or
senior to the claims of the Administrative Agent and the Lenders against the
Borrower or any Guarantor hereunder, or there shall arise or be granted any such
pari passu or senior Superpriority Claim; or

 

(n) the Bankruptcy Court shall enter an order or orders granting relief from the
automatic stay applicable under Section 362 of the Bankruptcy Code to the holder
or holders of any security interest to permit foreclosure (or the granting of a
deed in lieu of foreclosure or the like) on any assets of any of the Borrower or
the Guarantors that have a value in excess of $10,000,000 in the aggregate,
provided, that, this subsection (n) shall not apply to any order granting relief
from the automatic stay pursuant to which a creditor exercises valid setoff
rights pursuant to Section 553 of the Bankruptcy Code; or

 

75



--------------------------------------------------------------------------------

(o) an order of the Bankruptcy Court shall be entered reversing, amending,
supplementing, staying for a period in excess of 10 days, vacating or otherwise
modifying in a manner that is adverse to the Lenders either of the DIP Financing
Orders or terminating the use of cash collateral by the Borrower or the
Guarantors pursuant to the DIP Financing Orders; or

 

(p) except as permitted by the DIP Financing Orders or the First Day Orders, the
Borrower, each Guarantor or any of their Subsidiaries (including all present and
future debtors) shall make any Pre-Petition Payment other than Pre-Petition
Payments authorized by the Bankruptcy Court in respect of: (i) accrued payroll
and related expenses and employee benefits as of the Petition Date, (ii) the
claims of common carriers and warehousemen in a total amount not in excess of
$250,000, and (iii)(A) sales and use taxes and (B) other similar regulatory fees
or obligations the payment of which has been compelled by the Bankruptcy Court;
provided, that, each Loan Party may make payments to such other claimants and in
such amounts as may be consented to by the Agents, the Required Lenders, and
approved by the Bankruptcy Court; or

 

(q) default in any material respect shall be made by the Borrower or any
Guarantor in the due observance or performance of any term or condition
contained in any DIP Financing Order; or

 

(r) any Loan Party shall bring a motion in the Cases: (i) to obtain working
capital financing from any Person other than Lenders under Section 364(d) of the
Bankruptcy Code; or (ii) to obtain financing from any Person other than the
Lenders under Section 364(c) of the Bankruptcy Code (other than with respect to
a financing used, in whole or part, to repay in full the Obligations); or (iii)
to grant any Lien other than those permitted under Section 5.02(a) upon or
affecting any Collateral; or (iv) to use Cash Collateral of the Administrative
Agent or Lenders under Section 363(c) of the Bankruptcy Code without the prior
written consent of the Lenders or Required Lenders (as provided in Section
10.01); except to pay the Carve-Out or (v) to recover from any portions of the
Collateral any costs or expenses of preserving or disposing of such Collateral
under Section 506(c) of the Bankruptcy Code; or (vi) to effect any other action
or actions adverse to the Administrative Agent or Lenders or their rights and
remedies hereunder or their interest in the Collateral that would, individually
or in the aggregate, have a Material Adverse Effect; or

 

(s) the entry of the Final Order shall not have occurred by 5:00 P.M. (New York
City time) on October 17, 2002; or

 

(t) any challenge by any Loan Party to the validity of any Loan Document or the
applicability or enforceability of any Loan Document or which seeks to void,
avoid, limit, or otherwise adversely affect the security interest created by or
in any Loan Document or any payment made pursuant thereto; or

 

(u) a Change of Control shall occur.

 

76



--------------------------------------------------------------------------------

then, and in any such event, subject only to the giving of an “Enforcement
Notice” under and as defined in the DIP Financing Orders to the parties entitled
thereunder to receive such notice, without further order of or application to
the Bankruptcy Court, the Administrative Agent (i) shall at the request, or may
with the consent, of the Required Lenders, by notice to the Borrower, declare
the obligation of each Lender to make Advances (other than L/C Advances by the
L/C Issuer or a Lender pursuant to Section 2.03(c)) and of the L/C Issuer to
issue Letters of Credit to be terminated, whereupon the same shall forthwith
terminate, and (ii) shall at the request, or may with the consent, of the
Required Lenders, by notice to the Borrower, declare the Notes, all interest
thereon and all other amounts payable under this Agreement and the other Loan
Documents to be forthwith due and payable, whereupon the Notes, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower.

 

Section 6.02 Actions in Respect of the Letters of Credit upon Default. If any
Event of Default shall have occurred and be continuing, the Administrative Agent
may, or shall at the request of the Required Lenders, irrespective of whether it
is taking any of the actions described in Section 6.01 or otherwise, make demand
upon the Borrower to, and forthwith upon such demand the Borrower will, pay to
the Administrative Agent on behalf of the Lender Parties in same day funds at
the Administrative Agent’s office designated in such demand, for deposit in the
L/C Cash Collateral Account, an amount equal to 110% of the aggregate Available
Amount of all Letters of Credit then outstanding. If at any time the
Administrative Agent determines that any funds held in the L/C Cash Collateral
Account are subject to any right or claim of any Person other than the
Administrative Agent and the Lender Parties or that the total amount of such
funds is less than the aggregate Available Amount of all Letters of Credit, the
Borrower will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited and held in the L/C
Cash Collateral Account, an amount equal to the excess of (a) such aggregate
Available Amount over (b) the total amount of funds, if any, then held in the
L/C Cash Collateral Account that the Administrative Agent determines to be free
and clear of any such right and claim.

 

ARTICLE VII

 

THE AGENTS

 

Section 7.01 Appointment and Authorization of the Agents. (a) Each Lender Party
hereby irrevocably appoints, designates and authorizes each of the Agents to
take such action on its behalf under the provisions of this Agreement and each
other Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Loan Document, no Agent shall have any duties or responsibilities,
except those expressly set forth herein, nor shall any Agent have or be deemed
to have any fiduciary relationship with any Lender Party or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against such Agent. Without limiting the generality of the
foregoing sentence, the use of the term “agent” herein and in the other Loan
Documents with reference to any Agent is not intended to connote any fiduciary
or other implied (or express)

 

77



--------------------------------------------------------------------------------

obligations arising under agency doctrine of any applicable Law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties.

 

(b) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (i) provided to each
Agent in this Article VII with respect to any acts taken or omissions suffered
by the L/C Issuer in connection with Letters of Credit issued by it or proposed
to be issued by it and the applications and agreements for letters of credit
pertaining to such Letters of Credit as fully as if the term “Agent” as used in
this Article VII and in the definition of “Agent-Related Person” included the
L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to the L/C Issuer.

 

Section 7.02 Delegation of Duties. Each Agent may execute any of its duties
under this Agreement or any other Loan Document by or through agents, employees
or attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. No
Agent shall be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct.

 

Section 7.03 Liability of Agents. No Agent-Related Person shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct
in connection with its duties expressly set forth herein), or (b) be responsible
in any manner to any Lender Party or participant for any recital, statement,
representation or warranty made by any Loan Party or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by any
Agent under or in connection with, this Agreement or any other Loan Document, or
the validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of any Loan Party or
any other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
Party or participant to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party or any Affiliate thereof.

 

Section 7.04 Reliance by Agents. (a) Each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any writing, communication, signature,
resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, electronic mail message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to any Loan
Party), independent accountants and other experts selected by such Agent, as
applicable. Each Agent shall be fully justified in failing or refusing to take
any action under any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to

 

78



--------------------------------------------------------------------------------

take any such action. Each Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of the Required Lenders (or
such greater number of Lenders as may be expressly required hereby in any
instance) and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders.

 

(b) For purposes of determining compliance with the conditions specified in
Section 3.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the relevant Agent or Agents shall have
received notice from such Lender prior to the Effective Date specifying its
objection thereto.

 

Section 7.05 Notice of Default. No Agent shall be deemed to have knowledge or
notice of the occurrence of any Default, except with respect to defaults in the
payment of principal, interest and fees required to be paid to any Agent for the
account of the Lenders, unless such Agent shall have received written notice
from a Lender or the Borrower referring to this Agreement, describing such
Default and stating that such notice is a “Notice of Default.” The
Administrative Agent will notify the Lenders of its receipt of any such notice.
The Administrative Agent, in consultation with the Initial Lenders, shall take
such action with respect to such Default as may be directed by the Required
Lenders in accordance with Article VI; provided, however, that unless and until
the Administrative Agent has received any such direction, it may (but shall not
be obligated to) take such action, or refrain from taking such action, in each
case, in consultation with the Initial Lenders, with respect to such Default as
it shall deem advisable or in the best interest of the Lenders.

 

Section 7.06 Credit Decision; Disclosure of Information by Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower hereunder.
Each Lender also represents that it will, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrower. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
any Agent herein, such Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the

 

79



--------------------------------------------------------------------------------

business, prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their respective
Affiliates which may come into the possession of any Agent-Related Person.

 

Section 7.07 Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided, however, that no Lender shall
be liable for the payment to any Agent-Related Person of any portion of such
Indemnified Liabilities to the extent determined in a final, nonappealable
judgment by a court of competent jurisdiction to have resulted primarily from
such Agent-Related Person’s own gross negligence or willful misconduct;
provided, however, that no action taken in accordance with the directions of the
Required Lenders shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section. Without limitation of the foregoing,
each Lender shall reimburse each Agent upon demand for its ratable share of any
costs or out-of-pocket expenses (including Attorney Costs) incurred by any Agent
in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that such Agent is not
reimbursed for such expenses by or on behalf of the Borrower. The undertaking in
this Section shall survive termination of the Commitments, the payment of all
other Obligations and the resignation of each of the Agents. In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 7.07 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Lender Party, its
directors, shareholders or creditors and whether or not the transactions
contemplated hereby are consummated.

 

Section 7.08 Agents in Their Individual Capacity. CUSA, Citibank, JPMorgan Chase
Bank, GECC and their respective Affiliates may make loans to, issue letters of
credit for the account of, accept deposits from, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with each of the Loan Parties and their respective Affiliates
as though CUSA, Citibank, JPMorgan Chase Bank and GECC, as the case may be, were
not an Agent or L/C Issuer hereunder, as the case may be, and without notice to
or consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, each of CUSA, Citibank, JPMorgan Chase Bank, GECC and each of their
respective Affiliates may receive information regarding any Loan Party or its
Affiliates (including information that may be subject to confidentiality
obligations in favor of such Loan Party or such Affiliate) and acknowledge that
each of CUSA, Citibank, JPMorgan Chase Bank, GECC and their respective
Affiliates shall be under no obligation to provide such information to them.
With respect to its Loans, each of CUSA, Citibank, JPMorgan Chase Bank, GECC and
their respective Affiliates shall have the same rights and powers under this
Agreement as any other Lender and may exercise such rights and powers as though
it were not an Agent or the L/C Issuer, as the case may be, and the terms
“Lender” and “Lenders” include each of CUSA, Citibank, JPMorgan Chase Bank, GECC
in its individual capacity.

 

80



--------------------------------------------------------------------------------

Section 7.09 Successor Agent. Each Agent may resign from acting in such capacity
upon 30 days’ notice to the Lenders and the Borrower; provided that any such
resignation by CUSA shall also constitute the resignation by Citibank as L/C
Issuer. If an Agent resigns under this Agreement, the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders. If no
successor agent is appointed prior to the effective date of the resignation of
such Agent, such Agent may appoint, after consulting with the Lenders, a
successor agent from among the Lenders. Upon the acceptance of its appointment
as successor agent hereunder, the Person acting as such successor agent shall
succeed to all the rights, powers and duties of the retiring Agent and L/C
Issuer and the term “Agent” shall mean such successor agent, and the retiring
Agent’s appointment, powers and duties as Agent shall be terminated and in the
case of the Administrative Agent, the retiring L/C Issuer’s rights, powers and
duties as such shall be terminated, without any other or further act or deed on
the part of such retiring Agent or L/C Issuer, as the case may be, or any other
Lender, other than the obligation of the successor L/C Issuer to issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or to make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring with
respect to such Letters of Credit. After any retiring Agent’s resignation
hereunder as Agent, the provisions of this Article VII and Section 10.04 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent under this Agreement. If no successor agent has accepted
appointment as Agent by the date which is 30 days following a retiring Agent’s
notice of resignation, the retiring Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
the Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above.

 

Section 7.10 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Advance shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether any Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Advances and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Agents (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Agents and their respective agents and counsel and all
other amounts due the Lenders and the Agents under Sections 2.08 and 10.04)
allowed in such judicial proceeding; and

 

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for

 

81



--------------------------------------------------------------------------------

the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due to
the Administrative Agent under Sections 2.08 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

Section 7.11 Collateral and Guaranty Matters. The Lenders irrevocably authorize
the Administrative Agent, at its option and in its discretion,

 

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Commitments and
payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit, (ii)
that is sold or to be sold as part of or in connection with any sale permitted
hereunder or under any other Loan Document, or (iii) subject to Section 10.01,
if approved, authorized or ratified in writing by the Required Lenders;

 

(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 5.02(a);

 

(c) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder or if all of such Person’s assets are sold or liquidated as permitted
under the terms of the Loan Documents and the proceeds thereof are distributed
to the Borrower; and

 

(d) to acquire, hold and enforce any and all Liens on Collateral granted by and
of the Loan Parties to secure any of the Secured Obligations, together with such
other powers and discretion as are reasonably incidental thereto.

 

Upon request by the Administrative Agent at any time, the Required Lenders
(acting on behalf of all the Lenders) will confirm in writing that the
Administrative Agent’s authority to release Liens or subordinate the interests
of the Secured Parties in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
7.11.

 

Section 7.12 Other Agents; Arrangers and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “co-agent,” “book runner,” “joint
book runner,” “lead manager,” “arranger,” “lead arranger” or “joint lead
arranger” shall have any right, power, obligation, liability, responsibility or
duty under this Agreement other than, in the case of such Lenders, those
applicable to all Lenders as such. Without limiting the foregoing, none of the
Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of

 

82



--------------------------------------------------------------------------------

the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

 

ARTICLE VIII

 

SUBSIDIARY GUARANTY

 

Section 8.01 Subsidiary Guaranty. Each Guarantor, severally, unconditionally and
irrevocably guarantees (the undertaking by each Guarantor under this Article
VIII being the “Guaranty”) the punctual payment when due, whether at scheduled
maturity or at a date fixed for prepayment or by acceleration, demand or
otherwise, of all of the Obligations of each of the other Loan Parties now or
hereafter existing under or in respect of the Loan Documents (including, without
limitation, any extensions, modifications, substitutions, amendments or renewals
of any or all of the foregoing Obligations), whether direct or indirect,
absolute or contingent, and whether for principal, interest, premium, fees,
indemnification payments, contract causes of action, costs, expenses or
otherwise (such Obligations being the “Guaranteed Obligations”), and agrees to
pay any and all expenses (including, without limitation, reasonable fees and
expenses of counsel) incurred by the Administrative Agent or any of the other
Secured Parties solely in enforcing any rights under this Guaranty. Without
limiting the generality of the foregoing, each Guarantor’s liability shall
extend to all amounts that constitute part of the Guaranteed Obligations and
would be owed by any of the other Loan Parties to the Administrative Agent or
any of the other Secured Parties under or in respect of the Loan Documents but
for the fact that they are unenforceable or not allowable due to the existence
of a bankruptcy, reorganization or similar proceeding involving such other Loan
Party.

 

Section 8.02 Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or any other Secured Party with respect thereto. The
Obligations of each Guarantor under this Guaranty are independent of the
Guaranteed Obligations or any other Obligations of any Loan Party under the Loan
Documents, and a separate action or actions may be brought and prosecuted
against such Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against any other Loan Party or whether any other Loan Party
is joined in any such action or actions. The liability of each Guarantor under
this Guaranty shall be absolute, unconditional and irrevocable irrespective of,
and such Guarantor hereby irrevocably waives any defenses it may now or
hereafter have in any way relating to, any and all of the following:

 

(a) any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto;

 

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of any
Loan Party under the Loan Documents, or any other amendment or waiver of or any
consent to departure from any Loan Document, including, without limitation, any
increase in the Guaranteed Obligations resulting from the extension of
additional credit to any Loan Party or any of its Subsidiaries or otherwise;

 

83



--------------------------------------------------------------------------------

(c) any taking, exchange, release or nonperfection of any Collateral, or any
taking, release or amendment or waiver of or consent to departure from any
Subsidiary Guaranty or any other guaranty, for all or any of the Guaranteed
Obligations;

 

(d) any manner of application of Collateral, or proceeds thereof, to all or any
of the Guaranteed Obligations, or any manner of sale or other disposition of any
Collateral for all or any of the Guaranteed Obligations or any other Obligations
of any Loan Party under the Loan Documents, or any other property and assets of
any other Loan Party or any of its Subsidiaries;

 

(e) any change, restructuring or termination of the corporate structure or
existence of any other Loan Party or any of its Subsidiaries;

 

(f) any failure of the Administrative Agent or any other Secured Party to
disclose to any Loan Party any information relating to the financial condition,
operations, properties or prospects of any other Loan Party now or hereafter
known to the Administrative Agent or such other Secured Party, as the case may
be (such Guarantor waiving any duty on the part of the Secured Parties to
disclose such information);

 

(g) the failure of any other Person to execute this Guaranty or any other
guarantee or agreement of the release or reduction of the liability of any of
the other Loan Parties or any other guarantor or surety with respect to the
Guaranteed Obligations; or

 

(h) any other circumstance (including, without limitation, any statute of
limitations or any existence of or reliance on any representation by the
Administrative Agent or any other Secured Party) that might otherwise constitute
a defense available to, or a discharge of, such Guarantor, any other Loan Party
or any other guarantor or surety.

 

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Administrative Agent or any other Secured
Party or by any other Person upon the insolvency, bankruptcy or reorganization
of any other Loan Party or otherwise, all as though such payment had not been
made.

 

Section 8.03 Waivers and Acknowledgments. (a) Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance and any other notice with respect to any of the Guaranteed
Obligations and this Guaranty, and any requirement that the Administrative Agent
or any other Secured Party protect, secure, perfect or insure any Lien or any
property or assets subject thereto or exhaust any right or take any action
against any other Loan Party or any other Person or any Collateral.

 

(b) Each Guarantor hereby unconditionally waives any right to revoke this
Guaranty, and acknowledges that this Guaranty is continuing in nature and
applies to all Guaranteed Obligations, whether existing now or in the future.

 

(c) Each Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
the Secured Parties which in any manner impairs, reduces, releases or otherwise
adversely affects

 

84



--------------------------------------------------------------------------------

the subrogation, reimbursement, exoneration, contribution or indemnification
rights of such Guarantor or other rights to proceed against any of the other
Loan Parties, any other guarantor or any other Person or any Collateral, and
(ii) any defense based on any right of setoff or counterclaim against or in
respect of such Guarantor’s obligations hereunder.

 

(d) Each Guarantor acknowledges that the Administrative Agent may, without
notice to or demand upon such Guarantor and without affecting the liability of
the such Guarantor under this Guaranty, foreclose under any Mortgage by
nonjudicial sale, and such Guarantor hereby waives any defense to the recovery
by the Administrative Agent and the other Secured Parties against such Guarantor
of any deficiency after such nonjudicial sale and any defense or benefits that
may be afforded by applicable law.

 

(e) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 8.02 and this Section 8.03
are knowingly made in contemplation of such benefits.

 

Section 8.04 Subrogation. Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or may hereafter acquire
against any other Loan Party or any other insider guarantor that arise from the
existence, payment, performance or enforcement of its Obligations under this
Guaranty or under any other Loan Document, including, without limitation, any
right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of the
Administrative Agent or any other Secured Party against such other Loan Party or
any other insider guarantor or any Collateral, whether or not such claim, remedy
or right arises in equity or under contract, statute or common law, including,
without limitation, the right to take or receive from such other Loan Party or
any other insider guarantor, directly or indirectly, in cash or other property
or by set-off or in any other manner, payment or security on account of such
claim, remedy or right, until such time as all of the Guaranteed Obligations and
all other amounts payable under this Guaranty shall have been paid in full in
cash, all of the Letters of Credit shall have expired, terminated or been
cancelled and the Commitments shall have expired or terminated. If any amount
shall be paid to any Guarantor in violation of the immediately preceding
sentence at any time prior to the latest of (a) the payment in full in cash of
all of the Guaranteed Obligations and all other amounts payable under this
Guaranty, (b) the full drawing, termination, expiration or cancellation of all
Letters of Credit, and (c) the Termination Date, such amount shall be held in
trust for the benefit of the Administrative Agent and the other Secured Parties
and shall forthwith be paid to the Administrative Agent to be credited and
applied to the Guaranteed Obligations and all other amounts payable under this
Guaranty, whether matured or unmatured, in accordance with the terms of the Loan
Documents, or to be held as Collateral for any Guaranteed Obligations or other
amounts payable under this Guaranty thereafter arising. If (i) any Guarantor
shall pay to the Administrative Agent all or any part of the Guaranteed
Obligations, (ii) all of the Guaranteed Obligations and all other amounts
payable under this Guaranty shall have been paid in full in cash, (iii) all of
the Letters of Credit shall have expired, terminated or been cancelled, and (iv)
the Termination Date shall have occurred, the Administrative Agent and the other
Secured Parties will, at such Guarantor’s request and expense, execute and
deliver to such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer of subrogation to
such

 

85



--------------------------------------------------------------------------------

Guarantor of an interest in the Guaranteed Obligations resulting from the
payment made by such Guarantor.

 

Section 8.05 Additional Guarantors. Upon the execution and delivery by any
Person of a guaranty joinder agreement in substantially the form of Exhibit H
hereto (each, a “Guaranty Supplement”), (i) such Person shall be referred to as
an “Additional Guarantor” and shall become and be a Guarantor hereunder, and
each reference in this Guaranty to a “Guarantor” shall also mean and be a
reference to such Additional Guarantor, and each reference in any other Loan
Document to a “Guarantor” shall also mean and be a reference to such Additional
Guarantor, and (ii) each reference herein to “this Guaranty”, “hereunder”,
“hereof” or words of like import referring to this Guaranty, and each reference
in any other Loan Document to the “Guaranty”, “thereunder”, “thereof” or words
of like import referring to this Guaranty, shall include each such duly executed
and delivered Guaranty Supplement.

 

Section 8.06 Continuing Guarantee; Assignments. This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the latest of (i)
the payment in full in cash of all of the Guaranteed Obligations and all other
amounts payable under this Guaranty, (ii) the full drawing, termination,
expiration or cancellation of all Letters of Credit, and (iii) the Termination
Date, (b) be binding upon each Guarantor and its successors and assigns and (c)
inure to the benefit of, and be enforceable by, the Administrative Agent and the
other Secured Parties and their respective successors, transferees and assigns.
Without limiting the generality of clause (c) of the immediately preceding
sentence, any Lender Party may assign or otherwise transfer all or any portion
of its rights and obligations under this Agreement (including, without
limitation, all or any portion of its Commitment or Commitments, the Advances
owing to it and the Notes held by it) to any other Person, and such other Person
shall thereupon become vested with all the benefits in respect thereof granted
to such Lender Party under this Article VIII or otherwise, in each case as
provided in Section 10.07.

 

Section 8.07 No Reliance. Each Guarantor has, independently and without reliance
upon any Agent or any Lender Party and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Guaranty and each other Loan Document to which it is or is to be a
party, and such Guarantor has established adequate means of obtaining from each
other Loan Party on a continuing basis information pertaining to, and is now and
on a continuing basis will be completely familiar with, the business, condition
(financial or otherwise), operations, performance, properties and prospects of
such other Loan Party.

 

ARTICLE IX

 

SECURITY

 

Section 9.01 Grant of Security. To induce the Lenders to make the Advances, and
the L/C Issuer to issue Letters of Credit, each Loan Party hereby grants to the
Administrative Agent, for itself and for the ratable benefit of the Secured
Parties, as security for the full and prompt payment when due (whether at stated
maturity, by acceleration or otherwise) of the Obligations of such Loan Party
under the Loan Documents and any agreement or document relating to any treasury
management services provided by the Secured Parties or their Affiliates

 

86



--------------------------------------------------------------------------------

to the Borrower or any Guarantor, all letters of credit issued by the L/C Issuer
for the benefit of the Borrower or any Guarantor, all hedge agreements entered
into with the Borrower or any Guarantor by the Secured Parties or their
Affiliates, and each agreement or instrument delivered by any Loan Party
pursuant to any of the foregoing (whether direct or indirect, absolute or
contingent, and whether for principal, reimbursement obligations, interest,
fees, premiums, penalties, indemnifications, contract causes of action, costs,
expenses or otherwise) (collectively, the “Secured Obligations”) a continuing
first priority Lien and security interest (subject only to (i) valid and
perfected Liens in existence on the Petition Date and junior to such valid and
perfected Liens, (ii) valid, enforceable and nonavoidable Liens existing as of
the Petition Date, but perfected after the Petition Date and only to the extent
such post-petition perfection is expressly permitted under the Bankruptcy Code,
and (iii) the Carve-Out) in accordance with subsections 364(c)(2) and (3) of the
Bankruptcy Code in and to all Collateral of such Loan Party. “Collateral” means,
except as otherwise specified in the DIP Financing Orders, all of the property
and assets of each Loan Party and its estate, real and personal, tangible and
intangible, whether now owned or hereafter acquired or arising and regardless of
where located, including but not limited to:

 

(a) all Equipment;

 

(b) all Inventory;

 

(c) all Accounts (and any and all such supporting obligations, security
agreements, mortgages, Liens, leases, letters of credit and other contracts
being the “Related Contracts”);

 

(d) all General Intangibles;

 

(e) the following (the “Security Collateral”):

 

(i) the Initial Pledged Equity and the certificates, if any, representing the
Initial Pledged Equity, and all dividends, distributions, return of capital,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Initial
Pledged Equity and all subscription warrants, rights or options issued thereon
or with respect thereto;

 

(ii) the Initial Pledged Debt and the instruments, if any, evidencing the
Initial Pledged Debt, and all interest, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the Initial Pledged Debt;

 

(iii) all additional shares of stock and other Equity Interests from time to
time acquired by such Loan Party in any manner (such shares and other Equity
Interests, together with the Initial Pledged Equity, being the “Pledged
Equity”), and the certificates, if any, representing such additional shares or
other Equity Interests, and all dividends, distributions, return of capital,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such shares
or other Equity Interests

 

87



--------------------------------------------------------------------------------

and all subscription warrants, rights or options issued thereon or with respect
thereto; provided that no Loan Party shall be required to pledge any shares of
stock in any Foreign Subsidiary owned or otherwise held by such Loan Party
which, when aggregated with all of the other shares of stock in such Foreign
Subsidiary pledged by any Loan Party, would result in more than 65% of the
shares of stock in such Foreign Subsidiary entitled to vote (within the meaning
of Treasury Regulation Section 1.956(d)(2) promulgated under the Internal
Revenue Code) (the “Voting Foreign Stock”) (on a fully diluted basis) being
pledged to the Administrative Agent, on behalf of the Secured Parties, under
this Agreement (although all of the shares of stock in such Foreign Subsidiary
not entitled to vote (within the meaning of Treasury Regulation Section
1.956-2(c)(2) promulgated under the Internal Revenue Code) (the “Non-Voting
Foreign Stock”) shall be pledged by each of the Loan Parties that owns or
otherwise holds any such Non-Voting Foreign Stock therein); provided further
that, if, as a result of any change in the tax laws of the United States of
America after the date of this Agreement, the pledge by such Loan Party of any
additional shares of stock in any such Foreign Subsidiary to the Administrative
Agent, on behalf of the Secured Parties, under this Agreement would not result
in an increase in the aggregate net consolidated tax liabilities of the Borrower
and its Subsidiaries, then, promptly after the change in such laws, all such
additional shares of stock shall be so pledged under this Agreement;

 

(iv) all additional indebtedness from time to time owed to such Loan Party (such
indebtedness, together with the Initial Pledged Debt, being the “Pledged Debt”)
and the instruments, if any, evidencing such indebtedness, and all interest,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
indebtedness; and

 

(v) all other investment property (including, without limitation, all (A)
securities, whether certificated or uncertificated, (B) security entitlements,
(C) securities accounts, (D) commodity contracts and (E) commodity accounts) in
which such Loan Party has now, or acquires from time to time hereafter, any
right, title or interest in any manner, and the certificates or instruments, if
any, representing or evidencing such investment property, and all dividends,
distributions, return of capital, interest, distributions, value, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
investment property and all subscription warrants, rights or options issued
thereon or with respect thereto (the “Pledged Investment Property”);

 

(f) the following (collectively, the “Account Collateral”):

 

(i) all deposit and other bank accounts and all funds and financial assets from
time to time credited thereto (including, without limitation, all Cash
Equivalents), all interest, dividends, distributions, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect

 

88



--------------------------------------------------------------------------------

of or in exchange for any or all of such funds and financial assets, and all
certificates and instruments, if any, from time to time representing or
evidencing such accounts;

 

(ii) all promissory notes, certificates of deposit, deposit accounts, checks and
other instruments from time to time delivered to or otherwise possessed by the
Administrative Agent for or on behalf of such Loan Party, including, without
limitation, those delivered or possessed in substitution for or in addition to
any or all of the then existing Account Collateral; and

 

(iii) all interest, dividends, distributions, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the then existing Account
Collateral;

 

(g) the following (collectively, the “Intellectual Property”):

 

(i) all patents, patent applications, utility models and statutory invention
registrations, all inventions claimed or disclosed therein and all improvements
thereto (“Patents”);

 

(ii) all trademarks, service marks, domain names, trade dress, logos, designs,
slogans, trade names, business names, corporate names and other source
identifiers, whether registered or unregistered (provided that no security
interest shall be granted in United States intent-to-use trademark applications
to the extent that, and solely during the period in which, the grant of a
security interest therein would impair the validity or enforceability of such
intent-to-use trademark applications under applicable federal law), together, in
each case, with the goodwill symbolized thereby (“Trademarks”);

 

(iii) all copyrights, including, without limitation, copyrights in Computer
Software, internet web sites and the content thereof, whether registered or
unregistered (“Copyrights”);

 

(iv) all computer software, programs and databases (including, without
limitation, source code, object code and all related applications and data
files), firmware and documentation and materials relating thereto, together with
any and all maintenance rights, service rights, programming rights, hosting
rights, test rights, improvement rights, renewal rights and indemnification
rights and any substitutions, replacements, improvements, error corrections,
updates and new versions of any of the foregoing (“Computer Software”);

 

(v) all confidential and proprietary information, including, without limitation,
know-how, trade secrets, manufacturing and production processes and techniques,
inventions, research and development information, databases and data, including,
without limitation, technical data, financial, marketing and business data,
pricing and cost information, business and marketing plans and customer and
supplier lists and information (collectively, “Trade Secrets”), and all

 

89



--------------------------------------------------------------------------------

other intellectual, industrial and intangible property of any type, including,
without limitation, industrial designs and mask works;

 

(vi) all registrations and applications for registration for any of the
foregoing, including, without limitation, those registrations and applications
for registration in the United States (other than patent applications) set forth
in Schedule II hereto (as such Schedule II may be supplemented from time to time
by supplements to the IP Security Agreement, each such supplement being
substantially in the form of Exhibit G hereto (an “IP Security Agreement
Supplement”), executed by such Loan Party to the Administrative Agent from time
to time), together with all reissues, divisions, continuations,
continuations-in-part, extensions, renewals and reexaminations thereof;

 

(vii) all tangible embodiments of the foregoing, all rights in the foregoing
provided by international treaties or conventions, all rights corresponding
thereto throughout the world and all other rights of any kind whatsoever of such
Loan Party accruing thereunder or pertaining thereto;

 

(viii) all agreements, permits, consents, orders and franchises relating to the
license, development, use or disclosure of any of the foregoing to which such
Loan Party, now or hereafter, is a party or a beneficiary, including, without
limitation, the material and key agreements not entered into in the ordinary
course of business set forth in Schedule III hereto (such scheduled agreements,
the “IP Agreements”); and

 

(ix) any and all claims for damages and injunctive relief for past, present and
future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages;

 

(h) all of the right, title and interest of the Loan Parties in all real
property the title to which is held by the Loan Parties, or the possession of
which is held by the Loan Parties pursuant to leasehold interest, and in all
such leasehold interests, together in each case with all of the right, title and
interest of the Loan Parties in and to all buildings, improvements, and fixtures
related thereto, any lease or sublease thereof, all general intangibles relating
thereto and all proceeds thereof (collectively, the “Real Property Collateral”);

 

(i) all proceeds of licenses granted to the Loan Parties by the Federal
Communications Commission;

 

(j) all books and records (including, without limitation, customer lists, credit
files, printouts and other computer output materials and records) of such Loan
Party pertaining to any of the Collateral; and

 

(k) all proceeds of, collateral for, income, royalties and other payments now or
hereafter due and payable with respect to, and supporting obligations relating
to, any and all of the Collateral (including, without limitation, proceeds,
collateral and supporting

 

90



--------------------------------------------------------------------------------

obligations that constitute property of the types described in clauses (a)
through (j) of this Section 9.01 and this clause (k)) and, to the extent not
otherwise included, all (A) payments under insurance (whether or not the
Administrative Agent is the loss payee thereof), or any indemnity, warranty or
guaranty, payable by reason of loss or damage to or otherwise with respect to
any of the foregoing Collateral, (B) tort claims, including, without limitation,
all commercial tort claims and (C) cash;

 

provided, that, the Administrative Agent and each Lender acknowledge and
recognize that any assignment or grant of a security interest in any licenses or
other regulatory authorizations by the Loan Parties is subject to restrictions
imposed by the Federal Communications Commission or any Public Utility
Commission on such Loan Party’s ability to assign its interest in or transfer
control of any licenses or regulatory authorizations and likewise, the
Administrative Agent and each Lender acknowledge and recognize that each Loan
Party’s assignment of or grant of a security interest in any state or local
franchises or licenses may be subject to similar government restrictions, and
the Secured Parties agree that such assignments and grants are limited to only
the proceeds of such licenses and regulatory authorizations (to the extent such
licenses and regulatory authorizations are subject to such governmental
restrictions).

 

Section 9.02 Further Assurances. (a) Each Loan Party agrees that from time to
time, at the expense of such Loan Party, such Loan Party will promptly execute
and deliver, or otherwise authenticate, all further instruments and documents,
and take all further action that may be necessary or desirable, or that any
Agent may reasonably request, in order to perfect and protect any pledge or
security interest granted or purported to be granted by such Loan Party
hereunder or to enable such Agent to exercise and enforce its rights and
remedies hereunder with respect to any Collateral of such Loan Party. Without
limiting the generality of the foregoing, each Loan Party will promptly with
respect to Collateral of such Loan Party: (i) at the request of any Agent, mark
conspicuously each document included in Inventory, each chattel paper included
in Accounts, each Related Contract, and each of its records pertaining to such
Collateral with a legend, in form and substance reasonably satisfactory to such
Agent, indicating that such document, chattel paper, Related Contract, or
Collateral is subject to the security interest granted hereby; (ii) if any such
Collateral shall be evidenced by a promissory note or other instrument or
chattel paper, deliver and pledge to such Agent hereunder such note or
instrument or chattel paper duly indorsed and accompanied by duly executed
instruments of transfer or assignment, all in form and substance reasonably
satisfactory to such Agent; (iii) execute or authenticate and file such
financing or continuation statements, or amendments thereto, and such other
instruments or notices, as may be necessary or desirable, or as any Agent may
reasonably request, in order to perfect and preserve the security interest
granted or purported to be granted by such Loan Party hereunder; (iv) at the
request of any Agent, deliver to such Agent for benefit of the Secured Parties
certificates representing Pledged Collateral that constitutes certificated
securities, accompanied by undated stock or bond powers executed in blank; (v)
take all action necessary to ensure that such Agent has control of Pledged
Collateral and of Collateral consisting of deposit accounts, electronic chattel
paper, letter-of-credit rights and transferable records as provided in Sections
9-104, 9-105, 9-106 and 9-107 of the UCC and in Section 16 of the Uniform
Electronics Transactions Act, as in effect in the jurisdiction governing such
transferable record; (vi) at the request of any Agent, take all necessary action
to ensure that such Agent’s security interest is noted on any certificate of
ownership related to any Collateral evidenced by a certificate of ownership;
(vii) at the reasonable request of any Agent, cause such Agent to be the
beneficiary

 

91



--------------------------------------------------------------------------------

under all letters of credit that constitute Collateral, with the exclusive right
to make all draws under such letters of credit, and with all rights of a
transferee under Section 5-114(e) of the UCC; and (viii) deliver to such Agent
evidence that all other action that such Agent may deem reasonably necessary or
desirable in order to perfect and protect the security interest created by such
Loan Party under this Agreement has been taken. From time to time upon
reasonable request by any Agent, each Loan Party will, at such Loan Party’s
expense, cause to be delivered to such Agent, for the benefit of the Secured
Parties, an opinion of counsel, from outside counsel reasonably satisfactory to
such Agent, as to such matters relating to the transactions contemplated by this
Article IX as such Agent may reasonably request.

 

(b) Each Loan Party hereby authorizes each Agent to file one or more financing
or continuation statements, and amendments thereto, including, without
limitation, one or more financing statements indicating that such financing
statements cover all assets or all personal property (or words of similar
effect) of such Loan Party, in each case without the signature of such Loan
Party, and regardless of whether any particular asset described in such
financing statements falls within the scope of the UCC or the granting clause of
this Agreement. A photocopy or other reproduction of this Agreement or any
financing statement covering the Collateral or any part thereof shall be
sufficient as a financing statement where permitted by law. Each Loan Party
ratifies its authorization for each Agent to have filed such financing
statements, continuation statements or amendments filed prior to the date
hereof.

 

(c) Each Loan Party will furnish to each Agent from time to time statements and
schedules further identifying and describing the Collateral of such Loan Party
and such other reports in connection with such Collateral as such Agent may
reasonably request, all in reasonable detail.

 

(d) Notwithstanding subsections (a) and (b) of this Section 9.02, or any failure
on the part of any Loan Party or any Agent to take any of the actions set forth
in such subsections, the Liens and security interests granted herein shall be
deemed valid, enforceable and perfected by entry of the Interim Order and the
Final Order, as applicable. No financing statement, notice of lien, mortgage,
deed of trust or similar instrument in any jurisdiction or filing office need be
filed or any other action taken in order to validate and perfect the Liens and
security interests granted by or pursuant to this Agreement, the Interim Order
or the Final Order.

 

Section 9.03 Rights of Lender; Limitations on Lenders’ Obligations. (a) Loan
Parties Remain Liable. Subject to each Loan Party’s rights and duties under the
Bankruptcy Code (including Section 365 of the Bankruptcy Code), and anything
herein to the contrary notwithstanding, (a) each Loan Party shall remain liable
under the contracts and agreements included in such Loan Party’s Collateral to
the extent set forth therein to perform all of its duties and obligations
thereunder to the same extent as if this Agreement had not been executed, (b)
the exercise by the Administrative Agent of any of the rights hereunder shall
not release any Loan Party from any of its duties or obligations under the
contracts and agreements included in the Collateral and (c) no Secured Party
shall have any obligation or liability under the contracts and agreements
included in the Collateral by reason of this Agreement or any other Loan
Document, nor shall any Secured Party be obligated to perform any of the
obligations or duties of any Loan Party thereunder or to take any action to
collect or enforce any claim for payment assigned hereunder.

 

92



--------------------------------------------------------------------------------

(b) Except as otherwise provided in this subsection (b), each Loan Party will
continue to collect, at its own expense, all amounts due or to become due such
Loan Party under the Accounts and Related Contracts. In connection with such
collections, such Loan Party may take (and, at the Administrative Agent’s
direction, will take) such action as such Loan Party or the Administrative Agent
may deem necessary or advisable to enforce collection of the Accounts and
Related Contracts; provided, however, that, subject to any requirement of notice
provided in the DIP Financing Orders or in Section 6.01, the Administrative
Agent shall have the right at any time, upon the occurrence and during the
continuance of a Default, to notify the obligors under any Accounts and Related
Contracts of the assignment of such Accounts and Related Contracts to the
Administrative Agent and to direct such obligors to make payment of all amounts
due or to become due to such Loan Party thereunder directly to the
Administrative Agent and, upon such notification and at the expense of such Loan
Party, to enforce collection of any such Accounts and Related Contracts, to
adjust, settle or compromise the amount or payment thereof, in the same manner
and to the same extent as such Loan Party might have done, and to otherwise
exercise all rights with respect to such Accounts and Related Contracts,
including, without limitation, those set forth in Section 9-607 of the UCC. Upon
and during the exercise by the Administrative Agent on behalf of the Lenders of
any of the remedies described in the proviso of the immediately preceding
sentence, (i) any and all amounts and proceeds (including, without limitation,
instruments) received by such Loan Party in respect of the Accounts and Related
Contracts of such Loan Party shall be received in trust for the benefit of the
Administrative Agent hereunder, shall be segregated from other funds of such
Loan Party and shall be forthwith paid over to the Administrative Agent in the
same form as so received (with any necessary indorsement) to be deposited in a
collateral account maintained with the Administrative Agent and applied as
provided in Section 9.07(b) and (ii) such Loan Party will not adjust, settle or
compromise the amount or payment of any Account or amount due on any Related
Contract, release wholly or partly any obligor thereof, or allow any credit or
discount thereon. No Loan Party will permit or consent to the subordination of
its right to payment under any of the Accounts and Related Contracts to any
other indebtedness or obligations of the obligor thereof.

 

(c) Each Initial Lender shall have the right to make test verification of the
Accounts (other than Accounts that any Loan Party is required to maintain as
“classified”) in any manner and through any medium that it considers advisable
in its reasonable discretion, and each Loan Party agrees to furnish all such
assistance and information as any Initial Lender may reasonably require in
connection therewith.

 

Section 9.04 Covenants of the Loan Parties with Respect to Collateral. Each Loan
Party hereby covenants and agrees with the Administrative Agent that from and
after the date of this Agreement and until the Secured Obligations (other than
contingent indemnification obligations which are not then due and payable) are
fully satisfied or cash collateralized:

 

(a) Delivery and Control of Pledged Collateral.

 

(i) All certificates or instruments representing or evidencing Pledged
Collateral shall be delivered to and held by or on behalf of the Administrative
Agent pursuant hereto at the request of the Administrative Agent, and shall be
in suitable form for transfer by delivery, or shall be accompanied by duly
executed instruments of transfer or assignment in blank, all in form and
substance reasonably satisfactory to the

 

93



--------------------------------------------------------------------------------

Administrative Agent. In addition, the Administrative Agent shall have the right
at any time to exchange certificates or instruments representing or evidencing
Pledged Collateral for certificates or instruments of smaller or larger
denominations.

 

(ii) With respect to any Pledged Collateral in which any Loan Party has any
right, title or interest and that constitutes an uncertificated security, upon
the request of the Administrative Agent such Loan Party will cause the issuer
thereof either (i) to register the Administrative Agent as the registered owner
of such security or (ii) to agree in an authenticated record with such Loan
Party and the Administrative Agent that such issuer will comply with
instructions with respect to such security originated by the Administrative
Agent without further consent of such Loan Party, such authenticated record to
be in form and substance reasonably satisfactory to the Administrative Agent.
With respect to any Pledged Collateral in which any Loan Party has any right,
title or interest and that is not an uncertificated security, upon the request
of the Administrative Agent, such Loan Party will notify each such issuer of
Pledged Equity that such Pledged Equity is subject to the security interest
granted hereunder.

 

(iii) Except as provided in Section 9.07, such Loan Party shall be entitled to
receive all cash dividends paid in respect of the Initial Pledged Collateral
(other than liquidating or distributing dividends) with respect to the Initial
Pledged Equity. Any sums paid upon or in respect of any of the Pledged Equity
upon the liquidation or dissolution of any issuer of any of the Initial Pledged
Equity, any distribution of capital made on or in respect of any of the Initial
Pledged Equity or any property distributed upon or with respect to any of the
Initial Pledged Equity pursuant to the recapitalization or reclassification of
the capital of any issuer of Initial Pledged Equity or pursuant to the
reorganization thereof shall be delivered to the Administrative Agent to hold as
collateral for the Secured Obligations.

 

(iv) Except as provided in Section 9.07, such Loan Party will be entitled to
exercise all voting, consent and corporate rights with respect to Pledged
Equity; provided, however, that no vote shall be cast, consent given or right
exercised or other action taken by such Loan Party which would impair the
Pledged Collateral or which would be inconsistent in any material respect with
or result in any violation of any provision of this Agreement or any other Loan
Document or, without prior notice to the Administrative Agent, to enable or take
any other action to permit any issuer of Pledged Equity to issue any stock or
other equity securities of any nature or to issue any other securities
convertible into or granting the right to purchase or exchange for any stock or
other equity securities of any nature of any issuer of Pledged Equity other than
issuances, transfers and grants to a Loan Party.

 

(v) Such Loan Party shall not grant control over any investment property to any
Person other than the Administrative Agent.

 

(vi) In the case of each Loan Party which is an issuer of Pledged Equity, such
Loan Party agrees to be bound by the terms of this Agreement relating to the
Pledged Equity issued by it and will comply with such terms insofar as such
terms are applicable to it.

 

94



--------------------------------------------------------------------------------

(b) Maintenance of Records. Such Loan Party will keep and maintain, at its own
cost and expense, satisfactory and complete records of the Collateral, in all
material respects, including, without limitation, a record of all payments
received and all credits granted with respect to the Collateral and all other
material dealings concerning the Collateral. For the Administrative Agent’s
further security, each Loan Party agrees that the Administrative Agent shall
have a property interest in all of such Loan Party’s books and records
pertaining to the Collateral and, upon the occurrence and during the
continuation of an Event of Default, such Loan Party shall deliver and turn over
any such books and records to the Administrative Agent or to its representatives
at any time on demand of the Administrative Agent.

 

(c) Indemnification With Respect to Collateral. In any suit, proceeding or
action brought by the Administrative Agent relating to any Collateral for any
sum owing thereunder or to enforce any provision of any Collateral, such Loan
Party will save, indemnify and keep the Secured Parties harmless from and
against all expense, loss or damage suffered by the Secured Parties by reason of
any defense, setoff, counterclaim, recoupment or reduction of liability
whatsoever of the obligor thereunder, arising out of a breach by such Loan Party
of any obligation thereunder or arising out of any other agreement, indebtedness
or liability at any time owing to, or in favor of, such obligor or its
successors from such Loan Party, and all such obligations of such Loan Party
shall be and remain enforceable against and only against such Loan Party and
shall not be enforceable against the Administrative Agent.

 

(d) Limitation on Liens on Collateral. Such Loan Party will not create, permit
or suffer to exist, and will defend the Collateral against and take such other
action as is necessary to remove, any Lien on the Collateral except Liens
permitted under Section 5.02(a) and will defend the right, title and interest of
the Administrative Agent in and to all of such Loan Party’s rights under the
Collateral against the claims and demands of all Persons whomsoever other than
claims or demands arising out of Liens permitted under Section 5.02(a).

 

(e) Limitations on Modifications of Eligible Billed Accounts Receivable. Such
Loan Party will not, without the Administrative Agent’s prior written consent,
grant any extension of the time of payment under or in respect of any of the
Eligible Billed Accounts Receivable or Related Contracts, compromise, compound
or settle the same for less than the full amount thereof, release, wholly or
partly, any Person liable for the payment thereof, or allow any credit or
discount whatsoever thereon other than any of the foregoing which are done in
the ordinary course of business, consistent with past practices, and trade
discounts granted in the ordinary course of business of such Loan Party.

 

(f) Notices. Such Loan Party will advise the Administrative Agent promptly after
it obtains knowledge thereof, in reasonable detail, (i) of any Lien asserted
against any of the Collateral other than Liens permitted under Section 5.02(a),
and (ii) of the occurrence of any other event which would result in a material
adverse change with respect to the aggregate value of the Collateral or on the
security interests created hereunder.

 

95



--------------------------------------------------------------------------------

(g) Maintenance of Equipment. Such Loan Party will keep and maintain the
Equipment in good operating condition sufficient for the continuation of the
business conducted by such Loan Party on a basis consistent with past practices,
ordinary wear and tear excepted; provided, that, this subsection (g) shall not
prohibit the sale, transfer or other disposition of any Equipment consummated in
accordance with the other terms of this Agreement.

 

(h) As to Intellectual Property Collateral.

 

(i) Except as set forth in the last sentence of this clause (i), with respect to
each item of its Intellectual Property Collateral, each Loan Party agrees to
take, at its expense, all necessary steps, including, without limitation, in the
U.S. Patent and Trademark Office, the U.S. Copyright Office and any other United
States governmental authority, to (A) maintain the validity and enforceability
of such Intellectual Property Collateral and maintain such Intellectual Property
Collateral in full force and effect, and (B) pursue the registration and
maintenance of each patent, trademark, or copyright registration or application,
now or hereafter included in such Intellectual Property Collateral of such Loan
Party, including, without limitation, the payment of required fees and taxes,
the filing of responses to office actions issued by the U.S. Patent and
Trademark Office, the U.S. Copyright Office or other governmental authorities,
the filing of applications for renewal or extension, the filing of affidavits
under Sections 8 and 15 of the U.S. Trademark Act, the filing of divisional,
continuation, continuation-in-part, reissue and renewal applications or
extensions, the payment of maintenance fees and the participation in
interference, reexamination, opposition, cancellation, infringement and
misappropriation proceedings. No Loan Party shall, without the written consent
of the Administrative Agent, discontinue use of or otherwise abandon any
Intellectual Property Collateral, or abandon any right to file an application
for patent, trademark, or copyright, unless such Loan Party shall have
previously determined that such use or the pursuit or maintenance of such
Intellectual Property Collateral is no longer desirable in the conduct of such
Loan Party’s business and that the loss thereof would not be reasonably likely
to have a Material Adverse Effect, in which case, such Loan Party will give
notice quarterly of any such abandonment to the Administrative Agent.

 

(ii) If the result of such abandonment, invalidity, unenforceability or any
other action is reasonably likely to have a Material Adverse Effect, each Loan
Party agrees promptly to notify the Administrative Agent if such Loan Party
becomes aware (A) that any item of the Intellectual Property Collateral it owns
may have become abandoned, placed in the public domain, invalid or
unenforceable, or of any adverse determination or development regarding such
Loan Party’s ownership of any of the Intellectual Property Collateral or its
right to register the same or to keep and maintain and enforce the same, or (B)
of any adverse determination or the institution of any proceeding (including,
without limitation, the institution of any proceeding in the U.S. Patent and
Trademark Office or any court) regarding any item of the Intellectual Property
Collateral.

 

96



--------------------------------------------------------------------------------

(iii) In the event that any Loan Party becomes aware that any item of the
Intellectual Property Collateral is being infringed or misappropriated by a
third party, and such infringement or misappropriation is reasonably likely to
result in a Material Adverse Effect, such Loan Party shall promptly notify the
Administrative Agent and shall take such actions, at its expense, as such Loan
Party or the Administrative Agent deems reasonable and appropriate under the
circumstances to protect or enforce such Intellectual Property Collateral,
including, without limitation, suing for infringement or misappropriation and
for an injunction against such infringement or misappropriation.

 

(iv) Each Loan Party shall take all steps which it or the Administrative Agent
deems reasonable and appropriate under the circumstances to preserve and protect
each item of its Intellectual Property Collateral, including, without
limitation, maintaining the quality of any and all products or services used or
provided in connection with any of the Trademarks, consistent with the quality
of the products and services as of the date hereof, and taking all steps
necessary to ensure that all licensed users of any of the Trademarks use such
consistent standards of quality.

 

(v) Each Loan Party agrees that should it obtain a material ownership interest
in any item of the type set forth in Section 9.01(g) that is not on the date
hereof a part of the Intellectual Property Collateral (“After-Acquired
Intellectual Property”) (i) the provisions of this Agreement shall automatically
apply thereto, and (ii) any such After-Acquired Intellectual Property and, in
the case of trademarks, the goodwill symbolized thereby, shall automatically
become part of the Intellectual Property Collateral subject to the terms and
conditions of this Agreement with respect thereto. At the end of each quarter,
each Loan Party shall give prompt written notice to the Administrative Agent
identifying the After-Acquired Intellectual Property (other than patent
applications and trade secrets, the disclosure of which shall not be required
until a patent is issued) acquired during such quarter, and such Loan Party
shall execute and deliver to the Administrative Agent with such written notice,
or otherwise authenticate, an IP Security Agreement Supplement covering such
After-Acquired Intellectual Property and any newly issued patents, which IP
Security Agreement Supplement may be recorded with the U.S. Patent and Trademark
Office, the U.S. Copyright Office and any other governmental authorities
necessary to perfect the security interest hereunder in such After-Acquired
Intellectual Property.

 

Section 9.05 Performance by Agent of the Loan Parties’ Obligations. (a)
Administrative Agent Appointed Attorney-in-Fact. Each Loan Party hereby
irrevocably appoints the Administrative Agent such Loan Party’s
attorney-in-fact, with full authority in the place and stead of such Loan Party
and in the name of such Loan Party or otherwise, from time to time, in the
Administrative Agent’s discretion, to take any action and to execute any
instrument that the Administrative Agent may deem necessary or advisable to
accomplish the purposes of this Agreement, including, without limitation:

 

(i) to obtain and adjust insurance required to be paid to the Administrative
Agent pursuant to this Agreement,

 

97



--------------------------------------------------------------------------------

(ii) to ask for, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral,

 

(iii) to receive, indorse and collect any drafts or other instruments, documents
and chattel paper, in connection with clause (i) or (ii) above, and

 

(iv) to file any claims or take any action or institute any proceedings that the
Administrative Agent may deem necessary or desirable for the collection of any
of the Collateral or otherwise to enforce the rights of the Administrative Agent
with respect to any of the Collateral.

 

(b) Administrative Agent May Perform. If any Loan Party fails to perform any
agreement contained herein, the Administrative Agent may, as the Administrative
Agent deems necessary to protect the security interest granted hereunder in the
Collateral or to protect the value thereof, but without any obligation to do so
and without notice, itself perform, or cause performance of, such agreement, and
the expenses of the Administrative Agent incurred in connection therewith shall
be payable by such Loan Party under Section 10.04.

 

(c) Performance of such Loan Party’s agreements as permitted under this Section
9.05 shall in no way constitute a violation of the automatic stay provided by
Section 362 of the Bankruptcy Code and each Loan Party hereby waives
applicability thereof. Moreover, the Administrative Agent shall in no way be
responsible for the payment of any costs incurred in connection with preserving
or disposing of Collateral pursuant to Section 506(c) of the Bankruptcy Code and
the Collateral may not be charged for the incurrence of any such cost.

 

Section 9.06 The Administrative Agent’s Duties. (a) The powers conferred on the
Administrative Agent hereunder are solely to protect the Secured Parties’
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the safe custody of any Collateral in its possession and
the accounting for moneys actually received by it hereunder, the Administrative
Agent shall have no duty as to any Collateral, as to ascertaining or taking
action with respect to calls, conversions, exchanges, maturities, tenders or
other matters relative to any Collateral, whether or not any Secured Party has
or is deemed to have knowledge of such matters, or as to the taking of any
necessary steps to preserve rights against any parties or any other rights
pertaining to any Collateral. The Administrative Agent shall be deemed to have
exercised reasonable care in the custody and preservation of any Collateral in
its possession if such Collateral is accorded treatment substantially equal to
that which it accords its own property.

 

(b) Anything contained herein to the contrary notwithstanding, the
Administrative Agent may from time to time, when the Administrative Agent deems
it to be necessary, appoint one or more subagents (each a “Subagent”) for the
Administrative Agent hereunder with respect to all or any part of the
Collateral. In the event that the Administrative Agent so appoints any Subagent
with respect to any Collateral, (i) the assignment and pledge of such Collateral
and the

 

98



--------------------------------------------------------------------------------

security interest granted in such Collateral by each Loan Party hereunder shall
be deemed for purposes of this Security Agreement to have been made to such
Subagent, in addition to the Administrative Agent, for the ratable benefit of
the Secured Parties, as security for the Secured Obligations of such Loan Party,
(ii) such Subagent shall automatically be vested, in addition to the
Administrative Agent, with all rights, powers, privileges, interests and
remedies of the Administrative Agent hereunder with respect to such Collateral,
and (iii) the term “Administrative Agent,” when used herein in relation to any
rights, powers, privileges, interests and remedies of the Administrative Agent
with respect to such Collateral, shall include such Subagent; provided, however,
that no such Subagent shall be authorized to take any action with respect to any
such Collateral unless and except to the extent expressly authorized in writing
by the Administrative Agent.

 

Section 9.07 Remedies. If any Event of Default shall have occurred and be
continuing:

 

(a) Subject to and in accordance with the DIP Financing Orders, the
Administrative Agent may exercise in respect of the Collateral, in addition to
other rights and remedies provided for herein or otherwise available to it, all
the rights and remedies of a secured party upon default under the UCC (whether
or not the UCC applies to the affected Collateral) and also may: (i) require
each Loan Party to, and each Loan Party hereby agrees that it will at its
expense and upon request of the Administrative Agent forthwith, assemble all or
part of the Collateral as directed by the Administrative Agent and make it
available to the Administrative Agent at a place and time to be designated by
the Administrative Agent that is reasonably convenient to both parties; (ii)
without notice except as specified below or in the DIP Financing Orders, sell
the Collateral or any part thereof in one or more parcels at public or private
sale, at any of the Administrative Agent’s offices or elsewhere, for cash, on
credit or for future delivery, and upon such other terms as the Administrative
Agent may deem commercially reasonable; (iii) occupy any premises owned or
leased by any of the Loan Parties where the Collateral or any part thereof is
assembled or located for a reasonable period in order to effectuate its rights
and remedies hereunder or under law, without obligation to such Loan Party in
respect of such occupation; and (iv) exercise any and all rights and remedies of
any of the Loan Parties under or in connection with the Collateral, or otherwise
in respect of the Collateral, including, without limitation, (A) any and all
rights of such Loan Party to demand or otherwise require payment of any amount
under, or performance of any provision of, the Accounts, the Related Contracts
and the other Collateral, (B) withdraw, or cause or direct the withdrawal, of
all funds with respect to the Account Collateral and (C) exercise all other
rights and remedies with respect to the Accounts, the Related Contracts and the
other Collateral, including, without limitation, those set forth in Section
9-607 of the UCC. Each Loan Party agrees that, to the extent notice of sale
shall be required by law, at least 10 days’ notice to such Loan Party of the
time and place of any public sale or the time after which any private sale is to
be made shall constitute reasonable notification. The Administrative Agent shall
not be obligated to make any sale of Collateral regardless of notice of sale
having been given. The Administrative Agent may adjourn any public or private
sale from time to time by announcement at the time and place fixed therefor, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned.

 

99



--------------------------------------------------------------------------------

(b) Any cash held by or on behalf of the Administrative Agent and all cash
proceeds received by or on behalf of the Administrative Agent in respect of any
sale of, collection from, or other realization upon all or any part of the
Collateral may, in the discretion of the Administrative Agent, be held by the
Administrative Agent as collateral for, and/or then or at any time thereafter
applied (after payment of any amounts payable to the Administrative Agent
pursuant to Section 9.08) in whole or in part by the Administrative Agent for
the ratable benefit of the Secured Parties against, all or any part of the
Secured Obligations, in the following manner:

 

(i) first, paid ratably to each Agent for any amounts then owing to such Agent
pursuant to Section 10.04 or otherwise under the Loan Documents; and

 

(ii) second, ratably (A) paid to the Lender Parties for any amounts then owing
to them, in their capacities as such, under the Loan Documents ratably in
accordance with such respective amounts then owing to such Lender Parties and
(B) deposited as Collateral in the L/C Cash Collateral Account up to an amount
equal to 110% of the aggregate Available Amount of all outstanding Letters of
Credit, provided that in the event that any such Letter of Credit is drawn, the
Administrative Agent shall pay to the L/C Issuer that issued such Letter of
Credit the amount held in the L/C Cash Collateral Account in respect of such
Letter of Credit, provided further that, to the extent that any such Letter of
Credit shall expire or terminate undrawn and as a result thereof the amount of
the Collateral in the L/C Cash Collateral Account shall exceed 110% of the
aggregate Available Amount of all then outstanding Letters of Credit, such
excess amount of such Collateral shall be applied in accordance with the
remaining order of priority set out in this Section 9.07(b).

 

Any surplus of such cash or cash proceeds held by or on the behalf of the
Administrative Agent and remaining after payment in full of all the Secured
Obligations (other than contingent indemnification obligations which are not
then due and payable) shall be forthwith paid over to the applicable Loan Party
or to whomsoever may be lawfully entitled to receive such surplus.

 

(c) All payments received by any Loan Party under or in connection with the
Collateral shall be received in trust for the benefit of the Administrative
Agent, and after the occurrence, continuance and declaration of an Event of
Default, shall be segregated from other funds of such Loan Party and shall be
forthwith paid over to the Administrative Agent in the same form as so received
(with any necessary indorsement).

 

(d) The Administrative Agent may, without notice to any Loan Party except as
required by law or by the DIP Financing Orders and at any time or from time to
time, charge, set off and otherwise apply all or any part of the Secured
Obligations against any funds held with respect to the Account Collateral or in
any other deposit account.

 

(e) In the event of any sale or other disposition of any of the Intellectual
Property Collateral of any Loan Party, the goodwill symbolized by any Trademarks
subject to such

 

100



--------------------------------------------------------------------------------

sale or other disposition shall be included therein, and such Loan Party shall
supply to the Administrative Agent or its designee such Loan Party’s know-how
and expertise, and documents and things relating to any Intellectual Property
Collateral subject to such sale or other disposition, and such Loan Party’s
customer lists and other records and documents relating to such Intellectual
Property Collateral and to the manufacture, distribution, advertising and sale
of products and services of such Loan Party.

 

(f) The Administrative Agent is authorized, in connection with any sale of the
Pledged Collateral pursuant to this Section 9.07, to deliver or otherwise
disclose to any prospective purchaser of the Pledged Collateral any information
in its possession relating to such Pledged Collateral.

 

(g) To the extent that any rights and remedies under this Section 9.07 would
otherwise be in violation of the automatic stay of section 362 of the Bankruptcy
Code, such stay shall be deemed modified, as set forth in the Interim Order or
Final Order, as applicable, to the extent necessary to permit the Administrative
Agent to exercise such rights and remedies.

 

Section 9.08 Modifications. (a) The Liens, lien priority, administrative
priorities and other rights and remedies granted to the Administrative Agent for
the benefit of the Lenders pursuant to this Agreement and the DIP Financing
Orders (specifically, including, but not limited to, the existence, perfection
and priority of the Liens provided herein and therein and the administrative
priority provided herein and therein) shall not be modified, altered or impaired
in any manner by any other financing or extension of credit or incurrence of
Debt by any of the Loan Parties (pursuant to Section 364 of the Bankruptcy Code
or otherwise), or by any dismissal or conversion of any of the Cases, or by any
other act or omission whatsoever (other than in connection with any disposition
permitted hereunder). Without limitation, notwithstanding any such order,
financing, extension, incurrence, dismissal, conversion, act or omission:

 

(i) except for the Carve-Out having priority over the Secured Obligations, no
costs or expenses of administration which have been or may be incurred in any of
the Cases or any conversion of the same or in any other proceedings related
thereto, and no priority claims, are or will be prior to or on a parity with any
claim of the Administrative Agent or the Lenders against the Loan Parties in
respect of any Obligation;

 

(ii) the liens and security interests granted herein and in the DIP Financing
Orders shall constitute valid and perfected first priority liens and security
interests (subject only to (A) the Carve-Out, (B) valid and perfected liens, (C)
Permitted Liens in existence on the Petition Date and junior to such valid and
perfected Liens and (D) only to the extent such post-petition perfection is
expressly permitted by the Bankruptcy Code, valid, nonavoidable and enforceable
Liens existing as of the Petition Date, but perfected after the Petition Date,
in accordance with subsections 364(c)(2) and (3) and 364(d) of the Bankruptcy
Code, and shall be prior to all other Liens and security interests (other than
those set forth in sub-clauses (A) through (D) herein), now existing or
hereafter arising, in favor of any other creditor or any other Person
whatsoever; and

 

101



--------------------------------------------------------------------------------

(iii) the liens and security interests granted hereunder shall continue valid
and perfected without the necessity that financing statements be filed or that
any other action be taken under applicable nonbankruptcy law.

 

(b) Notwithstanding any failure on the part of any Loan Party or the
Administrative Agent or the Lenders to perfect, maintain, protect or enforce the
liens and security interests in the Collateral granted hereunder, the Interim
Order and the Final Order (when entered) shall automatically, and without
further action by any Person, perfect such liens and security interests against
the Collateral.

 

Section 9.09 Release; Termination. (a) Upon any sale, lease, transfer or other
disposition of any item of Collateral of any Loan Party in accordance with the
terms of the Loan Documents (other than sales of Inventory in the ordinary
course of business), the Administrative Agent will, at such Loan Party’s
expense, execute and deliver to such Loan Party such documents as such Loan
Party shall reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted hereby; provided,
however, that (i) at the time of such request and such release no Default shall
have occurred and be continuing, (ii) such Loan Party shall have delivered to
the Administrative Agent, at least 10 Business Days prior to the date of the
proposed release, a written request for release describing the item of
Collateral and the terms of the sale, lease, transfer or other disposition in
reasonable detail, including, without limitation, the price thereof and any
expenses in connection therewith, together with a form of release for execution
by the Administrative Agent and a certificate of such Loan Party to the effect
that the transaction is in compliance with the Loan Documents and as to such
other matters as the Administrative Agent may request, (iii) the proceeds of any
such sale, lease, transfer or other disposition required to be applied, or any
payment to be made in connection therewith, in accordance with Section 2.06
shall, to the extent so required, be paid or made to, or in accordance with the
instructions of, the Administrative Agent when and as required under Section
2.06, and (iv) in the case of Collateral sold or disposed of, the release of a
Lien created hereby will not be effective until the receipt by the
Administrative Agent of the Net Cash Proceeds arising from the sale or
disposition of such Collateral.

 

(b) Upon the latest of (i) the payment in full in cash of the Secured
Obligations (other than contingent indemnification obligations which are not
then due and payable), (ii) the Termination Date and (iii) the termination or
expiration of all Letters of Credit, the pledge and security interest granted
hereby shall terminate and all rights to the Collateral shall revert to the
applicable Loan Party. Upon any such termination, the Administrative Agent will,
at the applicable Loan Party’s expense, execute and deliver to such Loan Party
such documents as such Loan Party shall reasonably request to evidence such
termination.

 

Section 9.10. FCC and PUC Approval. Notwithstanding anything contained elsewhere
herein, the exercise of any rights or remedies hereunder or under any other Loan
Document by the Administrative Agent or any Lender that may require approval by
the Federal Communications Commission or a Public Utility Commission shall be
subject to obtaining such approval. Pending the receipt of any approval by the
Federal Communications Commission or a Public Utility Commission, no Loan Party
shall delay, hinder, interfere with or obstruct the exercise of the
Administrative Agent’s or the Lenders’ rights or remedies hereunder or the
obtaining of such approvals.

 

102



--------------------------------------------------------------------------------

ARTICLE X

 

MISCELLANEOUS

 

Section 10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

 

(a) waive any condition set forth in Section 3.01(a) without the written consent
of each Initial Lender;

 

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 2.05 or Section 6.01) without the written consent
of such Lender;

 

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;

 

(d) reduce the principal of, or the rate of interest specified herein on, any
Advance, or any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

 

(e) waive any Default or amend, waive or otherwise modify any provision of
Section 5.04 without the written consent of the Supermajority Lenders;

 

(f) change (i) Section 2.02(a) in a manner that would alter the pro rata nature
of Borrowings required thereby, (ii) Section 2.06(b)(iv) in a manner that would
alter the pro rata nature of prepayments required thereby, or (iii) Section 2.13
in a manner that would alter the pro rata sharing of payments required thereby,
in each case with respect to clauses (i), (ii) and (iii) of this Section
10.01(f), without the written consent of each Lender;

 

(g) change any provision of this Section 10.01 or the definition of either
“Required Lenders” or “Supermajority Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or grant any consent hereunder, without
the written consent of each Lender;

 

(h) release any Material Guarantor from its Guaranty or release all or a
material portion of the Collateral without the written consent of each Lender;

 

103



--------------------------------------------------------------------------------

(i) change definition of any of “Account Debtor”, “Available Billed Accounts
Receivable”, “Available Unbilled Receivables”, “Available Unbilled Receivables
Limit”, “Available Real Property”, “Available Real Property Limit”, “Borrowing
Base Availability”, “Dilution Factor”, “Dilution Ratio”, “Dilution Reserve”,
“Direct Remit”, “Eligible Unbilled Receivables”, “Eligible Real Property”,
“Eligible Billed Accounts Receivable”, “Initial Lenders”, “Loan Value” or
“Reserve for Taxes”, in each case, without the written consent of the Initial
Lenders; provided that any change in the definition of “Loan Value”, “Available
Billed Accounts Receivable”, “Available Unbilled Receivables”, “Available
Unbilled Receivables Limit”, “Available Real Property”, “Available Real Property
Limit”, “Borrowing Base Availability, “Dilution Factor”, “Dilution Ratio”,
“Dilution Reserve” or “Facility Availability” that would result in an increase
in either the Borrowing Base Availability or the Facility Availability shall
require the written consent of each Lender.

 

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; and (ii) no amendment, waiver or consent shall, unless in writing and signed
by the Administrative Agent in addition to the Lenders required above, affect
the rights or duties of the Administrative Agent under this Agreement or any
other Loan Document. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender.

 

Section 10.02 Notices, Etc. All notices and other communications provided for
hereunder shall be in writing (including telegraphic or telecopy communication)
and mailed, telegraphed, telecopied or delivered, if to the Borrower or any
Guarantor, at the Borrower’s address at 1133 19th Street, Washington, D.C.
20036, fax number (202) 887-3226, Attention: Treasurer, as well as to (i) the
attention of the general counsel of the Borrower at the Borrower’s address, fax
number (202) 887-3353, and (ii) Weil, Gotshal & Manges LLP, counsel to the Loan
Parties, at its address at 767 Fifth Avenue, New York, New York 10153, fax
number (202) 310-8007, Attention: Marcia Goldstein, Esq.; if to any Initial
Lender or the Initial L/C Issuer, at its Applicable Lending Office,
respectively, specified opposite its name on Schedule I hereto; if to any other
Lender Party, at its Applicable Lending Office specified in the Assignment and
Assumption pursuant to which it became a Lender Party; if to the Administrative
Agent, at its address at 388 Greenwich Street, New York, New York 10013, fax
number (212) 816-2613, Attention: Brenda Cotsen, as well as to Shearman &
Sterling, counsel to the Administrative Agent, at its address at 599 Lexington
Avenue, New York, New York 10022, fax number (212) 848-7179, Attention: Maura
O’Sullivan, Esq.; or if to the Collateral Monitoring Agent, at its address 500
West Monroe Street, Chicago, Illinois 60661, Attention: Account Manager, as well
as to Paul Hastings, at its address at 600 Peachtree Street, Suite 2400, Atlanta
Georgia 30308, fax number (404) 815-2424, Attention: Jesse H. Austin, III, Esq.;
or, as to the Borrower, any Guarantor, the Administrative Agent or the
Collateral Monitoring Agent, at such other address as shall be designated by
such party in a written notice to the other parties. All such notices and
communications shall, when mailed, telegraphed or telecopied, be effective three
Business Days after being deposited in the U.S. mails, first class postage
prepaid, delivered to the telegraph

 

104



--------------------------------------------------------------------------------

company or confirmed as received when sent by telecopier, respectively, except
that notices and communications to the Administrative Agent pursuant to Article
II, III or VII shall not be effective until received by the Administrative
Agent. Delivery by telecopier of an executed counterpart of any amendment or
waiver of any provision of this Agreement or the Notes or of any Exhibit hereto
to be executed and delivered hereunder shall be effective as delivery of a
manually executed counterpart thereof.

 

Section 10.03 No Waiver; Remedies. No failure on the part of any Lender Party or
the Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

Section 10.04 Costs, Fees and Expenses. (a) The Borrower agrees (i) to pay or
reimburse the Initial Lenders for all reasonable costs and expenses incurred in
connection with the development, preparation, negotiation and execution of this
Agreement (which shall be deemed to include any predecessor transaction
contemplated to be entered into with the Initial Lenders) and the other Loan
Documents and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby (including the monitoring of,
and participation in, all aspects of the Cases), including all fees, expenses
and disbursements of one joint outside counsel for the Administrative Agent and
the Initial Lenders, and (ii) to pay or reimburse the Initial Lenders
(including, without limitation, CUSA in its capacity as Administrative Agent)
for all costs and expenses incurred in connection with (A) the ongoing
maintenance and monitoring of Borrowing Base Availability and (B) enforcement,
attempted enforcement, or preservation of any rights or remedies under this
Agreement or the other Loan Documents (including all such costs and expenses
incurred during any “workout” or restructuring in respect of the Obligations and
during any legal proceeding, including any proceeding under any Debtor Relief
Law), including all fees, expenses and disbursements of outside counsel for the
Initial Lenders (including, without limitation, CUSA in its capacity as
Administrative Agent). The foregoing fees, costs and expenses shall include all
search, filing, recording, title insurance, collateral review, monitoring, and
appraisal charges and fees and taxes related thereto, and other reasonable
out-of-pocket expenses incurred by the Initial Lenders and the cost of
independent public accountants and other outside experts retained jointly by the
Initial Lenders. All amounts due under this Section 10.04(a) shall be payable
within ten Business Days after demand therefor. The agreements in this Section
shall survive the termination of the Commitments and repayment of all other
Obligations.

 

(b) Whether or not the transactions contemplated hereby are consummated, the
Borrower shall indemnify and hold harmless each Agent-Related Person, each
Lender and their respective Affiliates, directors, officers, employees, counsel,
agents, advisors, attorneys-in-fact and representatives (collectively the
“Indemnitees”) from and against any and all claims, damages, losses, liabilities
and expenses (including, without limitation, fees and disbursements of counsel),
joint or several that may be incurred by, or asserted or awarded against any
Indemnitee, in each case arising out of or in connection with or relating to any
investigation, litigation or proceeding or the preparation of any defense with
respect thereto arising out of or in

 

105



--------------------------------------------------------------------------------

connection with (i) the execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby or the
consummation of the transactions contemplated thereby, (ii) any Commitment,
Advance or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
currently or formerly owned or operated by the Borrower or any other Loan Party,
or any Liability related in any way to the Borrower or any other Loan Party in
respect of Environmental Laws, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such claim,
damage, loss, liability or expense is determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted primarily from
the gross negligence or willful misconduct of such Indemnitee. In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 10.04(b) applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by the Borrower or any of its
subsidiaries, any security holders or creditors of the foregoing, an Indemnitee
or any other Person, or an Indemnitee is otherwise a party thereto and whether
or not the transactions contemplated hereby are consummated. No Indemnitee shall
have any liability (whether direct or indirect, in contract, tort or otherwise)
to the Borrower or any of its subsidiaries or any security holders or creditors
of the foregoing for or in connection with the transactions contemplated hereby,
except to the extent such liability is determined in a final non-appealable
judgment by a court of competent jurisdiction to have resulted primarily from
such Indemnitee’s gross negligence or willful misconduct. In no event, however,
shall any Indemnitee be liable on any theory of liability for any special,
indirect, consequential or punitive damages (including, without limitation, any
loss of profits, business or anticipated savings). No Indemnitee shall be liable
for any damages arising from the use by others of any information or other
materials obtained through IntraLinks or other similar information transmission
systems in connection with this Agreement. All amounts due under this Section
10.04(b) shall be payable within two Business Days after demand therefor. The
agreements in this Section shall survive the resignation of the Administrative
Agent, the replacement of any Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

 

(c) If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Borrower to or for the account of a Lender Party other
than on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.06, 2.09(b)(i) or 2.10(d),
acceleration of the maturity of the Notes pursuant to Section 6.01 or for any
other reason, or if the Borrower fails to make any payment or prepayment of an
Advance for which a notice of prepayment has been given or that is otherwise
required to be made, whether pursuant to Section 2.04, 2.06 or 6.01 or
otherwise, the Borrower shall, upon demand by such Lender Party (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender Party any amounts required to

 

106



--------------------------------------------------------------------------------

compensate such Lender Party for any additional losses, costs or expenses that
it may reasonably incur as a result of such payment or Conversion or such
failure to pay or prepay, as the case may be, including, without limitation, any
loss (including loss of anticipated profits), cost or expense incurred by reason
of the liquidation or reemployment of deposits or other funds acquired by any
Lender Party to fund or maintain such Advance.

 

Section 10.05 Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01, each Lender Party and each of its respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and otherwise apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender Party or such
Affiliate to or for the credit or the account of the Borrower against any and
all of the Obligations of the Borrower now or hereafter existing under this
Agreement and the Note or Notes (if any) held by such Lender Party, irrespective
of whether such Lender Party shall have made any demand under this Agreement or
such Note or Notes and although such obligations may be unmatured. Each Lender
Party agrees promptly to notify the Borrower after any such set-off and
application; provided, however, that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of each Lender
Party and its respective Affiliates under this Section are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
that such Lender Party and its respective Affiliates may have.

 

Section 10.06 Binding Effect. This Agreement shall become effective when it
shall have been executed by the Guarantors, the Borrower, the Administrative
Agent, each Lender listed on the signature pages hereof and the Initial L/C
Issuer.

 

Section 10.07 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b) Any Lender may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Advances (including for purposes of this
subsection (b), participations in L/C Advances) at the time owing to it;
provided that (i) except in the case of an assignment of

 

107



--------------------------------------------------------------------------------

the entire remaining amount of the assigning Lender’s Commitment and the
Advances at the time owing to it or in the case of an assignment to a Lender or
an Affiliate of a Lender or an Approved Fund (as defined in subsection (g) of
this Section) with respect to a Lender, the aggregate amount of the Commitment
(which for this purpose includes Advances outstanding thereunder) subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $1,000,000 unless the Administrative Agent
otherwise consents (such consent not to be unreasonably withheld or delayed);
(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Advances or the Commitment assigned, (iii) any assignment of
a Commitment must be approved by the Administrative Agent and the L/C Issuer
unless the Person that is the proposed assignee is itself a Lender (whether or
not the proposed assignee would otherwise qualify as an Eligible Assignee); and
(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, with a copy to the Borrower. Subject to
acceptance and recording thereof by the Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.10, 2.12 and 10.04 with respect to
facts and circumstances occurring prior to the effective date of such
assignment). The assigning Lender shall forthwith surrender any Note it holds to
be marked cancelled by the Borrower. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

 

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Advances owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
and the Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a

 

108



--------------------------------------------------------------------------------

“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Advances (including such Lender’s participations in L/C Advances) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01 that directly affects such
Participant. Subject to subsection (e) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.10 and 2.12 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 10.05
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender.

 

(e) A Participant shall not be entitled to receive any greater payment under
Section 2.10 or 2.12 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that is not a “United States Person” for purposes
of Section 7701 of the Code shall not be entitled to the benefits of Section
2.12 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.12 as though it were a Lender.

 

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secured obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(g) As used herein, the following terms have the following meanings:

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by the Administrative Agent and the L/C Issuer (which approvals shall not be
unreasonably withheld); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include the Borrower or any of the Borrower’s Affiliates or
Subsidiaries.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

109



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

(h) Notwithstanding anything to the contrary contained herein, if at any time
Citibank assigns all of its Commitment and Advances pursuant to subsection (b)
above, Citibank may, (i) upon 30 days’ notice to the Borrower and the Lenders,
resign as L/C Issuer. In the event of any such resignation as L/C Issuer, the
Borrower shall be entitled to appoint from among the Lenders a successor L/C
Issuer hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of Citibank as L/C Issuer, as
the case may be. If Citibank resigns as L/C Issuer, it shall retain all the
rights and obligations of the L/C Issuer hereunder with respect to all Letters
of Credit outstanding as of the effective date of its resignation as L/C Issuer
and all Obligations with respect thereto (including the right to require the
Lenders to make L/C Advances pursuant to Section 2.03(c)).

 

Section 10.08 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement. Delivery
of an executed counterpart of a signature page to this Agreement by telecopier
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

Section 10.09 Confidentiality; Press Releases and Related Matters. (a) No Agent
or Lender Party shall disclose any Confidential Information to any Person
without the consent of the Borrower, other than (i) to such Agent’s or such
Lender Party’s Affiliates and their officers, directors, employees, agents and
advisors and to actual or prospective Eligible Assignees and participants, and
then only on a confidential, need-to-know basis, (ii) as requested or required
by any law, rule or regulation or judicial process or (iii) as requested or
required by any state, federal or foreign authority or examiner regulating banks
or banking.

 

(b) Each of the parties hereto and each party joining hereafter agrees that
neither it nor its Affiliates will in the future issue any press releases or
other public disclosure using the name of any Lender or its Affiliates or
referring to this Agreement or any of the other Loan Documents without at least
2 Business Days’ prior notice to such Lender and without the prior written
consent of such Lender or unless (and only to the extent that) such party or
Affiliate is required to do so under law and then, in any event, such party or
Affiliate will consult with the Borrower, the Administrative Agent and such
Lender before issuing such press release or other public disclosure. Each party
consents to the publication by the Agents or any Lender Party of a tombstone or
similar advertising material relating to the financing transactions contemplated
by this Agreement. The Agents reserve the right to provide to industry trade
organizations such necessary and customary information needed for inclusion in
league table measurements.

 

Section 10.10 Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any of the other Loan Documents to which it is a party, or for
recognition or

 

110



--------------------------------------------------------------------------------

enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the extent permitted by law, in such federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Agreement or any of the other Loan Documents in the courts of
any jurisdiction.

 

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any of the other Loan Documents
to which it is a party in any New York State or federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

Section 10.11 Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York and, to the
extent applicable, the Bankruptcy Code.

 

[The remainder of this page left intentionally blank]

 

111



--------------------------------------------------------------------------------

Section 10.12 Waiver of Jury Trial. Each of the Guarantors, the Borrower, the
Agents and the Lender Parties irrevocably waives all right to trial by jury in
any action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to any of the Loan Documents, the Advances
or the actions of the Administrative Agent or any Lender Party in the
negotiation, administration, performance or enforcement thereof.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

The Borrower

WORLDCOM, INC., a debtor and a

debtor-in-possession, as Borrower

By        

--------------------------------------------------------------------------------

   

Name:

Title:

 



--------------------------------------------------------------------------------

The Guarantors

 

Access Network Services, Inc.

Access Virginia, Inc.

ALD Communications, Inc.

BFC Communications, Inc.

Bittel Telecommunications Corporation

Brooks Fiber Communications of Arkansas, Inc.

Brooks Fiber Communications of Bakersfield, Inc.

Brooks Fiber Communications of Connecticut, Inc.

Brooks Fiber Communications of Fresno, Inc.

Brooks Fiber Communications of Massachusetts, Inc.

Brooks Fiber Communications of Michigan, Inc.

Brooks Fiber Communications of Minnesota, Inc.

Brooks Fiber Communications of Mississippi, Inc.

Brooks Fiber Communications of Missouri, Inc.

Brooks Fiber Communications of Nevada, Inc.

Brooks Fiber Communications of New England, Inc.

Brooks Fiber Communications of New Mexico, Inc.

Brooks Fiber Communications of New York, Inc.

Brooks Fiber Communications of Ohio, Inc.

Brooks Fiber Communications of Oklahoma, Inc.

Brooks Fiber Communications of Rhode Island, Inc.

Brooks Fiber Communications of Sacramento, Inc.

Brooks Fiber Communications of San Jose, Inc.

Brooks Fiber Communications of Stockton, Inc.

Brooks Fiber Communications of Tennessee, Inc.

Brooks Fiber Communications of Texas, Inc.

Brooks Fiber Communications of Tucson, Inc.

Brooks Fiber Communications of Tulsa, Inc.

Brooks Fiber Communications of Utah, Inc.

Brooks Fiber Communications-LD, Inc.

Brooks Fiber Properties, Inc.

BTC Transportation Corporation

Business Internet, Inc.

Chicago Fiber Optic Corporation

Com Systems, Inc.

COM/NAV Realty Corp.

Cross Country Wireless, Inc.

 

each a debtor and a debtor-in-possession,

and each a Guarantor

By            

--------------------------------------------------------------------------------

   

Name:

       

Title:

 

Authorized Person

 



--------------------------------------------------------------------------------

CS Wireless Battle Creek, Inc.

CS Wireless Systems, Inc.

E.L. Acquisition, Inc.

Express Communications, Inc.

FiberNet Rochester, Inc.

Fibernet, Inc.

Healan Communications, Inc.

ICI Capital LLC

Intelligent Investment Partners, Inc.

Intermedia Capital, Inc.

Intermedia Communications Inc.

Intermedia Communications of Virginia, Inc.

Intermedia Investment, Inc.

Intermedia Licensing Company

Intermedia Services LLC

Jones Lightwave of Denver, Inc.

Marconi Telegraph Cable Company, Inc.

MCI Canada, Inc.

MCI Communications Corporation

MCI Equipment Acquisition Corporation

MCI Galaxy III Transponder Leasing, Inc.

MCI Global Access Corporation

MCI Global Support Corporation

MCI International Services, L.L.C.

MCI International Telecommunications Holding Corporation

MCI International Telecommunications Corporation

MCI International, Inc.

MCI Investments Holdings, Inc.

MCI Network Technologies, Inc.

MCI Omega Properties, Inc.

MCI Payroll Services, LLC

MCI Research, Inc.

MCI Transcon Corporation

MCI Wireless, Inc.

MCI WORLDCOM Brands, L.L.C.

MCI WORLDCOM Brooks Telecom, LLC

MCI WORLDCOM Capital Management Corporation

MCI WORLDCOM Communications of Virginia, Inc.

MCI WORLDCOM Communications, Inc.

 

each a debtor and a debtor-in-possession,

and each a Guarantor

By            

--------------------------------------------------------------------------------

   

Name:

       

Title:

 

Authorized Person

 



--------------------------------------------------------------------------------

MCI WORLDCOM Financial Management Corporation

MCI WORLDCOM Global Networks U.S., Inc.

MCI WORLDCOM International, Inc.

MCI WorldCom Management Company, Inc.

MCI WORLDCOM MFS Telecom, LLC

MCI WORLDCOM Network Services of Virginia, Inc.

MCI WORLDCOM Network Services, Inc.

MCI WORLDCOM Synergies Management Company, Inc.

MCI/OTI Corporation

MCImetro Access Transmission Services of Virginia, Inc.

Metrex Corporation

Metropolitan Fiber Systems of Arizona, Inc.

Metropolitan Fiber Systems of Baltimore, Inc.

Metropolitan Fiber Systems of California, Inc.

Metropolitan Fiber Systems of Connecticut, Inc.

Metropolitan Fiber Systems of Dallas, Inc.

Metropolitan Fiber Systems of Delaware, Inc.

Metropolitan Fiber Systems of Denver, Inc.

Metropolitan Fiber Systems of Detroit, Inc.

Metropolitan Fiber Systems of Florida, Inc.

Metropolitan Fiber Systems of Houston, Inc.

Metropolitan Fiber Systems of Indianapolis, Inc.

Metropolitan Fiber Systems of Minneapolis/St. Paul, Inc.

Metropolitan Fiber Systems of New Hampshire, Inc.

Metropolitan Fiber Systems of New Jersey, Inc.

Metropolitan Fiber Systems of New Orleans, Inc.

Metropolitan Fiber Systems of New York, Inc.

Metropolitan Fiber Systems of Ohio, Inc.

Metropolitan Fiber Systems of Oregon, Inc.

Metropolitan Fiber Systems of Philadelphia, Inc.

Metropolitan Fiber Systems of Pittsburgh, Inc.

Metropolitan Fiber Systems of Seattle, Inc.

Metropolitan Fiber Systems of St. Louis, Inc.

Metropolitan Fiber Systems/McCourt, Inc.

MFS CableCo U.S., Inc.

MFS Datanet, Inc.

MFS Telecom, Inc.

MFS Telephone of Missouri, Inc.

 

each a debtor and a debtor-in-possession,

and each a Guarantor

By            

--------------------------------------------------------------------------------

   

Name:

       

Title:

 

Authorized Person

 



--------------------------------------------------------------------------------

MFS Telephone of New Hampshire, Inc.

MFS Telephone of Virginia, Inc.

MFS Telephone, Inc.

MFS/C-TEC

MFSA Holding, Inc.

Military Communications Center, Inc.

MobileComm Europe Inc.

Mtel Asia, Inc.

Mtel Cellular, Inc.

Mtel International, Inc.

Mtel Latin America, Inc.

Mtel Microwave, Inc.

Mtel Service Corporation

N.C.S. Equipment Corporation

National Telecommunications of Florida, Inc.

Netwave Systems, Inc.

networkMCI, Inc.

Northeast Networks, Inc.

Nova Cellular Co.

NTC, Inc.

Overseas Telecommunications, Inc.

Shared Technologies Fairchild Communications Corporation

Shared Technologies Fairchild Telecom, Inc.

Shared Technologies Fairchild, Inc.

SkyTel Communications, Inc.

SkyTel Corp.

SkyTel Payroll Services, LLC

Southernnet of South Carolina, Inc.

Southernnet Systems, Inc.

Southernnet, Inc.

Telecom*USA, Inc.

Teleconnect Company

Teleconnect Long Distance Services & Systems Co.

Tenant Network Services, Inc.

TransCall America, Inc.

Tru Vision Wireless, Inc.

Tru Vision-Flippin, Inc.

TTI National, Inc.

 

each a debtor and a debtor-in-possession,

and each a Guarantor

By            

--------------------------------------------------------------------------------

   

Name:

       

Title:

 

Authorized Person

 



--------------------------------------------------------------------------------

UUNET Australia Limited

UUNET Caribbean, Inc.

UUNET Holdings Corp.

UUNET International Ltd.

UUNET Japan Ltd.

UUNET Payroll Services, LLC

UUNET Technologies, Inc.

Virginia Metrotel, Inc.

Wireless One, Inc.

Wireless Video Services

WorldCom Broadband Solutions, Inc.

WorldCom Caribbean, Inc.

WorldCom East, Inc.

WorldCom ETC, Inc.

WorldCom Federal Systems, Inc.

WorldCom ICC, Inc.

WorldCom International Data Services, Inc.

WorldCom International, Inc.

WorldCom International Mobile Services, Inc.

WorldCom International Mobile Services LLC

WorldCom Overseas Holdings, Inc.

WorldCom Payroll Services, LLC

WorldCom Purchasing, LLC

WorldCom Ventures, Inc.

WorldCom Wireless, Inc.

 

each a debtor and a debtor-in-possession,

and each a Guarantor

By            

--------------------------------------------------------------------------------

   

Name:

       

Title:

 

Authorized Person

 



--------------------------------------------------------------------------------

The Agents

CITICORP USA, INC., as

Administrative Agent

By        

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

J.P. MORGAN SECURITIES INC., as

Syndication Agent, Joint Lead Arranger and

Joint Bookrunner

By        

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

GENERAL ELECTRIC CAPITAL

CORPORATION, as Documentation Agent

and Collateral Monitoring Agent

By        

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

GECC CAPITAL MARKETS GROUP,

INC., as Joint Lead Arranger

By        

--------------------------------------------------------------------------------

   

Name:

 

SALOMON SMITH BARNEY INC., as

Joint Lead Arranger and Joint Bookrunner

By        

--------------------------------------------------------------------------------

   

Name:

   

Title:

 



--------------------------------------------------------------------------------

The Initial L/C Issuer

CITIBANK, N.A., as Initial L/C Issuer By        

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

The Initial Lenders

CITICORP USA, INC., as Initial Lender By        

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

JPMORGAN CHASE BANK, as Initial

Lender

By        

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

GENERAL ELECTRIC CAPITAL

CORPORATION, as Initial Lender

By        

--------------------------------------------------------------------------------

   

Name:

   

Title:

 



--------------------------------------------------------------------------------

The Lenders

THE CIT GROUP/BUSINESS CREDIT,

INC., as Lender

By        

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

FOOTHILL CAPITAL CORPORATION,

as Lender

By        

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

BANK OF AMERICA, N.A., as Lender By        

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

BAYERISCHE HYPO-UND

VEREINSBANK, AG - NEW YORK

BRANCH, as Lender

By        

--------------------------------------------------------------------------------

   

Name:

   

Title:

By        

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

FRANKLIN FLOATING RATE TRUST, as

Lender

By        

--------------------------------------------------------------------------------

   

Name:

   

Title:

 



--------------------------------------------------------------------------------

The Lenders (continued)

SUMITOMO MITSUI BANKING

CORPORATION, as Lender

By        

--------------------------------------------------------------------------------

   

Name:

   

Title:

 



--------------------------------------------------------------------------------

The Lenders (continued)

MERRILL LYNCH CAPITAL, a division

of Merrill Lynch Business Financial

Services, Inc.

By        

--------------------------------------------------------------------------------

   

Name:

   

Title:

 